Exhibit 10.1

FIVE YEAR CREDIT AGREEMENT

Dated as of April 27, 2006

                    HONEYWELL INTERNATIONAL INC., a Delaware corporation (the
“Company”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”), initial issuing banks (the “Initial Issuing Banks”) and
swing line banks (the “Initial Swing Line Banks”) listed on Schedule II hereto,
and CITICORP USA, INC. (“CUSA”), as administrative agent (the “Agent”) for the
Lenders (as hereinafter defined), CITIBANK INTERNATIONAL PLC (“Citibank”), as
swing line agent (the “Swing Line Agent”) for the Swing Line Banks (as
hereinafter defined), JPMORGAN CHASE BANK, N.A., as syndication agent, BANK OF
AMERICA, N.A., BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH and UBS
SECURITIES LLC, as documentation agents, and CITIGROUP GLOBAL MARKETS INC. and
J.P. MORGAN SECURITIES INC., as joint lead arrangers and co-book managers,
hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                    SECTION 1.01. Certain Defined Terms.

                    As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

 

 

          “Advance” means a Revolving Credit Advance, a Swing Line Advance or a
Competitive Bid Advance.

 

 

 

          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

 

 

          “Agents” means the Agent and the Swing Line Agent.

 

 

 

          “Agent’s Account” means (a) in the case of Advances denominated in
Dollars, the account of the Agent maintained by the Agent at Citibank at its
office at 388 Greenwich Street, New York, New York 10013, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Foreign Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Lenders for such purpose and
(c) in any such case, such other account of the Agent as is designated in
writing from time to time by the Agent to the Company and the Lenders for such
purpose.


--------------------------------------------------------------------------------



 

 

 

          “Alternate Currency” means any lawful currency other than Dollars and
the Major Currencies that is freely transferable and convertible into Dollars.

 

 

 

          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance
and, in the case of a Competitive Bid Advance, the office of such Lender
notified by such Lender to the Agent as its Applicable Lending Office with
respect to such Competitive Bid Advance.

 

 

 

          “Applicable Letter of Credit Rate” means, as of any date, a percentage
per annum determined by reference to the Public Debt Rating in effect on such
date as set forth below:


 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Letter of Credit
Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1
A+ or A1 or above

 

0.150%


Level 2
Lower than Level 1 but at least A or A2



 

0.190%



Level 3
Lower than Level 2 but at least A- or A3

 

0.230%


Level 4
Lower than Level 3 but at least BBB+ or Baa1



 

0.375%



Level 5
Lower than Level 4

 

0.525%


 

 

 

          “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


 

 

 

 

 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Base Rate Advances

 

Applicable Margin for
Eurocurrency Rate
Advances

 

Applicable Margin for
Swing Line Advances

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1
A+ or A1 or above

 

0.000%

 

0.125%

 

0.125%


Level 2
Lower than Level 1 but at least A or A2



 

0.000%



 

0.140%



 

0.140%



Level 3
Lower than Level 2 but at least A- or A3

 

0.000%

 

0.180%

 

0.180%


Level 4
Lower than Level 3 but at least BBB+ or Baa1



 

0.000%



 

0.275%



 

0.275%



Level 5
Lower than Level 4

 

0.000%

 

0.425%

 

0.425%

2

--------------------------------------------------------------------------------



 

 

 

          “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:


 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1
A+ or A1 or above

 

0.050%


Level 2
Lower than Level 1 but at least A or A2



 


0.060%



Level 3
Lower than Level 2 but at least A- or A3

 

0.070%


Level 4
Lower than Level 3 but at least BBB+ or Baa1



 

0.080%



Level 5
Lower than Level 4

 

0.100%


 

 

 

          “Applicable Utilization Fee” means, as of any date that the sum of the
aggregate principal amount of the Advances plus the aggregate Available Amount
of the Letters of Credit exceeds 50% of the aggregate Revolving Credit
Commitments, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:


 

 

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Utilization Fee

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Level 1
A+ or A1 or above

 

0.025%


Level 2
Lower than Level 1 but at least A or A2



 

0.050%



Level 3
Lower than Level 2 but at least A- or A3

 

0.050%


Level 4
Lower than Level 3 but at least BBB+ or Baa1



 

0.100%



Level 5
Lower than Level 4

 

0.100%

3

--------------------------------------------------------------------------------



 

 

 

          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

 

 

 

          “Assuming Lender” has the meaning specified in Section 2.18(d).

 

 

 

          “Assumption Agreement” has the meaning specified in Section
2.18(d)(ii).

 

 

 

          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing), converting
all non-Dollar amounts into the Dollar Equivalent thereof at such time.

 

 

 

          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:


 

 

 

          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;

 

 

 

          (b) the sum (adjusted to the nearest 1/32 of 1% or, if there is no
nearest 1/32 of 1%, to the next higher 1/32 of 1%) of (i) 1/2 of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month Dollar non-personal time deposits in the
United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits of Citibank in the
United States; and


4

--------------------------------------------------------------------------------




 

 

 

          (c) 1/2 of one percent per annum above the Federal Funds Rate.


 

 

 

          “Base Rate Advance” means a Revolving Credit Advance denominated in
Dollars that bears interest as provided in Section 2.08(a)(i)(A).

 

 

 

          “Borrower” means the Company or any Designated Subsidiary, as the
context requires.

 

 

 

          “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing
or a Competitive Bid Borrowing.

 

 

 

          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurocurrency Rate Advance or LIBO Rate Advance, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euros, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advance, on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.

 

 

 

          “Change of Control” means that (i) any Person or group of Persons
(within the meaning of Section 13 or 14 of the Securities Exchange Act of 1934,
as amended (the “Act”)) (other than the Company, any Subsidiary of the Company
or any savings, pension or other benefit plan for the benefit of employees of
the Company or its Subsidiaries) which theretofore beneficially owned less than
30% of the Voting Stock of the Company then outstanding shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under the Act) of 30% or more in voting power
of the outstanding Voting Stock of the Company or (ii) during any period of
twelve consecutive calendar months commencing at the Effective Date, individuals
who at the beginning of such twelve-month period were directors of the Company
shall cease to constitute a majority of the Board of Directors of the Company.

 

 

 

          “Citibank” means Citibank, N.A.

 

 

 

          “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.

 

 

 

          “Commitment Date” has the meaning specified in Section 2.18(b).

 

 

 

          “Commitment Increase” has the meaning specified in Section 2.18(a).

 

 

 

          “Competitive Bid Advance” means an advance by a Lender to any Borrower
as part of a Competitive Bid Borrowing resulting from the competitive bidding
procedure described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO
Rate Advance or a Local Rate Advance (each of which shall be a “Type” of
Competitive Bid Advance).

5

--------------------------------------------------------------------------------



 

 

 

          “Competitive Bid Borrowing” means a borrowing consisting of
simultaneous Competitive Bid Advances from each of the Lenders whose offer to
make one or more Competitive Bid Advances as part of such borrowing has been
accepted under the competitive bidding procedure described in Section 2.03.

 

 

 

          “Competitive Bid Note” means a promissory note of any Borrower payable
to the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of such Borrower to such Lender resulting from a
Competitive Bid Advance made by such Lender to such Borrower.

 

 

 

          “Consenting Lender” has the meaning specified in Section 2.19(b).

 

 

 

          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.

 

 

 

          “Consolidated Subsidiary” means, at any time, any Subsidiary the
accounts of which are required at that time to be included on a Consolidated
basis in the Consolidated financial statements of the Company, assuming that
such financial statements are prepared in accordance with GAAP.

 

 

 

          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.09 or 2.12.

 

 

 

          “Debt” means, with respect to any Person: (i) indebtedness of such
Person, which is not limited as to recourse to such Person, for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred (for 90 days or more) purchase or acquisition price of property or
services; (ii) indebtedness or obligations of others which such Person has
assumed or guaranteed; (iii) indebtedness or obligations of others secured by a
lien, charge or encumbrance on property of such Person whether or not such
Person shall have assumed such indebtedness or obligations; (iv) obligations of
such Person in respect of letters of credit (other than performance letters of
credit, except to the extent backing an obligation of any Person which would be
Debt of such Person), acceptance facilities, or drafts or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; and (v) obligations of such Person under leases which are required
to be capitalized on a balance sheet of such Person in accordance with GAAP.

 

 

 

          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

 

 

          “Designated Subsidiary” means any corporate Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to Section
9.07.

 

 

 

          “Designation Letter” means, with respect to any Designated Subsidiary,
a letter in the form of Exhibit D hereto signed by such Designated Subsidiary
and the Company.

 

 

 

          “Disclosed Litigation” has the meaning specified in Section 3.01(b).

6

--------------------------------------------------------------------------------



 

 

 

          “Dollar Swing Line Advance” means a Swing Line Advance denominated in
Dollars that bears interest as provided in Section 2.08(a)(ii)(B).

 

 

 

          “Dollars” and the “$” sign each mean lawful money of the United States
of America.

 

 

 

          “Domestic Lending Office” means, with respect to any Initial Lender,
the office of such Lender specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto and, with respect to any other Lender, the office
of such Lender specified as its “Domestic Lending Office” in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender,
or such other office of such Lender as such Lender may from time to time specify
to the Company and the Agent.

 

 

 

          “Domestic Subsidiary” means any Subsidiary whose operations are
conducted primarily in the United States excluding any Subsidiary whose assets
consist primarily of the stock of Subsidiaries whose operations are conducted
outside the United States of America.

 

 

 

          “Effective Date” has the meaning specified in Section 3.01.

 

 

 

          “Eligible Assignee” means (a) with respect to the Revolving Credit
Facility (i) a Lender; (ii) an Affiliate of a Lender; (iii) a commercial bank
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $10,000,000,000; (iv) a savings and loan association
or savings bank organized under the laws of the United States, or any State
thereof, and having a net worth of at least $500,000,000, calculated in
accordance with GAAP; (v) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (v); and (vi) the central bank of any country that is a
member of the Organization for Economic Cooperation and Development and (b) with
respect to the Letter of Credit Facility, a Person that is an Eligible Assignee
under subclause (iii) or (v) of clause (a) of this definition and is approved by
the Agent and, unless a Default has occurred and is continuing at the time any
assignment is effected pursuant to Section 9.06, the Company, such approval not
to be unreasonably withheld or delayed, provided, however, that neither the
Company nor any Affiliate of the Company shall qualify as an Eligible Assignee
under this definition.

 

 

 

          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory

7

--------------------------------------------------------------------------------



 

 

 

authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

 

 

 

          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

 

 

          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.

 

 

 

          “Equivalent” in Dollars of any Foreign Currency on any date means the
equivalent in Dollars of such Foreign Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Foreign Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Foreign Currency of Dollars means the equivalent in such Foreign Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange such Foreign Currency for Dollars
in London prior to 4:00 P.M. (London time) (unless otherwise indicated by the
terms of this Agreement) on such date as is required pursuant to the terms of
this Agreement.

 

 

 

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

 

 

          “ERISA Affiliate” of any Person means any other Person that for
purposes of Title IV of ERISA is a member of such Person’s controlled group, or
under common control with such Person, within the meaning of Section 414 of the
Internal Revenue Code.

 

 

 

          “ERISA Event” with respect to any Person means (a) (i) the occurrence
of a reportable event, within the meaning of Section 4043 of ERISA, with respect
to any Plan of such Person or any of its ERISA Affiliates unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to a Plan of such
Person or any of its ERISA Affiliates within the following 30 days, and the
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of such Plan
is required under Section 4043(b)(3) of ERISA (taking into account Section
4043(b)(2) of ERISA) to notify the PBGC that the event is about to occur;
(b) the application for a minimum funding waiver with respect to a Plan of such
Person or any of its ERISA Affiliates; (c) the provision by the administrator of
any Plan of such Person or any of its ERISA Affiliates of a notice of intent to
terminate such Plan in a distress termination pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of such
Person or any of its ERISA Affiliates in the circumstances

8

--------------------------------------------------------------------------------



 

 

 

described in Section 4062(e) of ERISA; (e) the withdrawal by such Person or any
of its ERISA Affiliates from a Multiple Employer Plan during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for the imposition of a lien under Section 302(f) of ERISA
shall have been met with respect to any Plan of such Person or any of its ERISA
Affiliates; (g) the adoption of an amendment to a Plan of such Person or any of
its ERISA Affiliates requiring the provision of security to such Plan pursuant
to Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan of such Person or any of its ERISA Affiliates pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

 

 

          “Escrow” means an escrow established with an independent escrow agent
pursuant to an escrow agreement reasonably satisfactory in form and substance to
the Person or Persons asserting the obligation of one or more Borrowers to make
a payment to it or them hereunder.

 

 

 

          “EURIBO Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, the rate per annum appearing
on Page 248 of the Moneyline Telerate Service (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in Euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
Euros with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum, if such average is not such a multiple) of the
respective rates per annum at which deposits in Euros are offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of Section 2.09).

 

 

 

          “Euro” means the lawful currency of the European Union as constituted
by the Treaty of Rome which established the European Community, as such treaty
may be amended from time to time and as referred to in the EMU legislation.

 

 

 

          “Eurocurrency Lending Office” means, with respect to any Initial
Lender, the office of such Lender specified as its “Eurocurrency Lending Office”
opposite its name on Schedule I hereto and, with respect to any other Lender,
the office of such Lender specified as its “Eurocurrency Lending Office” in the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.

9

--------------------------------------------------------------------------------



 

 

 

          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

 

 

          “Eurocurrency Rate” means, for any Interest Period for each
Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing, an interest rate per annum equal to the rate per annum obtained by
dividing (a) (i) in the case of any Advance denominated in Dollars or any Major
Currency other than Euros, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on the applicable Telerate Page as the London
interbank offered rate for deposits in Dollars or in the relevant Major Currency
at approximately 11:00 A.M. (London time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/32 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or in the relevant
Major Currency are offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Revolving Credit Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period or, (ii) in the case of any Advance denominated in Euros, the EURIBO Rate
by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period. If the Telerate Page is unavailable, the Eurocurrency
Rate for any Interest Period for each Eurocurrency Rate Advance comprising part
of the same Revolving Credit Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.09.

 

 

 

          “Eurocurrency Rate Advance” means a Revolving Credit Advance
denominated in Dollars or in a Major Currency that bears interest as provided in
Section 2.08(a)(i)(B).

 

 

 

          “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

 

 

 

          “Euro Swing Line Advance” means a Swing Line Advance denominated in
Euro that bears interest as provided in Section 2.08(a)(ii)(A).

 

 

 

          “Events of Default” has the meaning specified in Section 6.01.

10

--------------------------------------------------------------------------------




 

 

 

           “Extension Date” has the meaning specified in Section 2.19(b).

 

 

 

           “Facility” means the Revolving Credit Facility, the Letter of Credit
Facility or the Swing Line Facility.

 

 

 

           “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

 

 

           “Fixed Rate Advance” has the meaning specified in Section 2.03(a)(i),
which Advance shall be denominated in Dollars or in any Foreign Currency.

 

 

 

           “Foreign Currency” means any Major Currency or any Alternate
Currency.

 

 

 

           “GAAP” has the meaning specified in Section 1.03.

 

 

 

           “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

 

 

           “Increase Date” has the meaning specified in Section 2.18(a).

 

 

 

           “Increasing Lender” has the meaning specified in Section 2.18(b).

 

 

 

           “Insufficiency” means, with respect to any Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

 

 

           “Interest Period” means (a) for each Swing Line Advance comprising
part of the same Swing Line Borrowing, one period commencing on the date of such
Swing Line Advance and ending on a Business Day with a duration not to exceed
five Business Days and (b) for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period for a Eurocurrency Rate Advance or a LIBO Rate Advance shall be
one, two, three or six months and, if available to all Lenders, nine months, as
the Borrower

11

--------------------------------------------------------------------------------



 

 

 

 

requesting the Borrowing may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

 

 

 

 

 

 

 

           (i) such Borrower may not select any Interest Period that ends after
the scheduled Termination Date;

 

 

 

 

 

           (ii) Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Revolving Credit Borrowing or for LIBO
Rate Advances comprising part of the same Competitive Bid Borrowing shall be of
the same duration;

 

 

 

 

 

           (iii) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

 

 

 

 

 

           (iv) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

 

 

 

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

 

 

          “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee
to which a portion of the Letter of Credit Commitment hereunder has been
assigned pursuant to Section 9.06 so long as such Eligible Assignee expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as an Issuing
Bank and notifies the Agent of its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as the Initial
Issuing Bank or Eligible Assignee, as the case may be, shall have a Letter of
Credit Commitment.

 

 

 

          “L/C Cash Deposit Account” means an interest bearing cash deposit
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.

 

 

 

          “L/C Related Documents” has the meaning specified in
Section 2.07(b)(i).

 

 

 

          “Lenders” means, collectively, (i) Initial Lenders, (ii) the Issuing
Banks, (iii) the Swing Line Banks (unless the context otherwise requires), (v)
each Assuming Lender that shall become a party hereto pursuant to Section 2.18
or 2.19 and (v) each Eligible Assignee that shall become a party hereto pursuant
to Section 9.06(a), (b) and (c).

12

--------------------------------------------------------------------------------



 

 

 

          “Letter of Credit” has the meaning specified in Section 2.01(b).

 

 

 

          “Letter of Credit Application” has the meaning specified in
Section 2.04(a).

 

 

 

          “Letter of Credit Commitment” means, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit to any
Borrower in (a) the amount set forth opposite the Issuing Bank’s name on the
signature pages hereto under the caption “Letter of Credit Commitment” or (b) if
such Issuing Bank has entered into one or more Assignment and Acceptances, the
amount set forth for such Issuing Bank in the Register maintained by the Agent
pursuant to Section 9.06(d) as such Issuing Bank’s “Letter of Credit
Commitment”, in each case as such amount may be reduced prior to such time
pursuant to Section 2.06.

 

 

 

          “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $500,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.06.

 

 

 

          “LIBO Rate” means, for any Interest Period for all LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing, an interest rate per
annum equal to the rate per annum obtained by dividing (a) (i) in the case of
any Advance denominated in Dollars or any Foreign Currency other than Euro, the
rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on the applicable Telerate Page as the London interbank offered rate
for deposits in Dollars or in the relevant Foreign Currency at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/32 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or in the relevant Foreign Currency are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the amount that
would be the Reference Banks’ respective ratable shares of such Borrowing if
such Borrowing were to be a Revolving Credit Borrowing to be outstanding during
such Interest Period and for a period equal to such Interest Period or, (ii) in
the case of any Advance denominated in Euros, the EURIBO Rate by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period. If the Telerate Page is unavailable, the LIBO Rate for any
Interest Period for each LIBO Rate Advance comprising part of the same
Competitive Bid Borrowing shall be determined by the Agent on the basis of
applicable rates furnished to and received by the Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.09.

 

 

 

          “LIBO Rate Advance” means a Competitive Bid Advance denominated in
Dollars or in any Foreign Currency and bearing interest based on the LIBO Rate.

 

 

 

           “Lien” means any lien, mortgage, pledge, security interest or other
charge or encumbrance of any kind.

13

--------------------------------------------------------------------------------



 

 

 

           “Local Rate Advance” means a Competitive Bid Advance denominated in
any Foreign Currency sourced from the jurisdiction of issuance of such Foreign
Currency and bearing interest at a fixed rate.

 

 

 

           “Major Currencies” means lawful currency of the United Kingdom of
Great Britain and Northern Ireland, lawful currency of Japan and Euros.

 

 

 

           “Majority Lenders” means at any time Lenders holding at least 51% of
the then aggregate principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having at least 51% of the
Revolving Credit Commitments.

 

 

 

           “Mandatory Cost” means the percentage rate per annum calculated by
the Swing Line Agent in accordance with Schedule III.

 

 

 

           “Material Adverse Change” means any material adverse change in the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

 

 

 

           “Material Adverse Effect” means a material adverse effect on (a) the
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Borrowers to
perform their obligations under this Agreement or any Note.

 

 

 

           “Moody’s” means Moody’s Investors Service, Inc.

 

 

 

           “Multiemployer Plan” of any Person means a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA, to which such Person or any of its ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.

 

 

 

           “Multiple Employer Plan” of any Person means a single employer plan,
as defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees
of such Person or any of its ERISA Affiliates and at least one Person other than
such Person or any of its ERISA Affiliates or (b) was so maintained and in
respect of which such Person or any of its ERISA Affiliates could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

 

 

 

           “Net Tangible Assets of the Company and its Consolidated
Subsidiaries”, as at any particular date of determination, means the total
amount of assets (less applicable reserves and other properly deductible items)
after deducting therefrom (a) all current liabilities (excluding any thereof
which are by their terms extendible or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed) and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
as set forth in the most recent balance sheet of the Company and its
Consolidated Subsidiaries and computed in accordance with GAAP.

14

--------------------------------------------------------------------------------



 

 

 

           “Non-Consenting Lender” has the meaning specified in Section 2.19(b).

 

 

 

           “Note” means a Revolving Credit Note or a Competitive Bid Note.

 

 

 

           “Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

 

 

 

           “Notice of Issuance” has the meaning specified in Section 2.04(a).

 

 

 

           “Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

 

 

           “Notice of Swing Line Borrowing” has the meaning specified in Section
2.02(b).

 

 

 

           “Obligations” has the meaning specified in Section 7.01(b).

 

 

 

           “Payment Office” means, for any Foreign Currency, such office of
Citibank as shall be from time to time selected by the Agent and notified by the
Agent to the Borrowers and the Lenders.

 

 

 

           “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).

 

 

 

           “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.

 

 

 

           “Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

 

 

           “Public Debt Rating” means, as of any date, the highest rating that
has been most recently announced by either S&P or Moody’s, as the case may be,
for any class of non-credit enhanced long-term senior unsecured debt issued by
the Company. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Letter of Credit Rate,
the Applicable Margin, the Applicable Utilization Fee and the Applicable
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, the Applicable Utilization Fee and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Letter of Credit Rate”, “Applicable Margin”, “Applicable Utilization Fee” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Letter of
Credit Rate, the Applicable Margin, the Applicable Utilization Fee and the
Applicable Percentage shall be based upon the higher rating, provided that if
the lower of such ratings is more than one level below the higher of such
ratings, the Applicable Letter of Credit Rate, the Applicable Margin, the
Applicable Utilization Fee and the Applicable Percentage shall be determined by
reference to the level that is one level above such lower rating; (d) if any
rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt

15

--------------------------------------------------------------------------------



 

 

 

Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.

 

 

 

           “Ratable Share” of any amount means, with respect to any Lender at
any time, the product of (a) a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time and the denominator of
which is the aggregate Revolving Credit Commitments at such time and (b) such
amount.

 

 

 

           “Rating Condition” has the meaning specified in Section 2.06(c)(ii).

 

 

 

           “Rating Condition Notice” has the meaning specified in Section
2.06(c)(ii).

 

 

 

           “Reference Banks” means Citibank, Bank of America, N.A., JPMorgan
Chase Bank, N.A. and Deutsche Bank AG New York Branch.

 

 

 

           “Register” has the meaning specified in Section 9.06(d).

 

 

 

           “Restricted Property” means (a) any property of the Company located
within the United States of America that, in the opinion of the Company’s Board
of Directors, is a principal manufacturing property or (b) any shares of capital
stock or Debt of any Subsidiary owning any such property.

 

 

 

           “Revolving Credit Advance” means an advance by a Lender to any
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).

 

 

 

           “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Advances of the same Type made by each of the
Lenders pursuant to Section 2.01.

 

 

 

           “Revolving Credit Commitment” means as to any Lender (i) the Dollar
amount set forth opposite its name on the signature pages hereof under the
caption “Revolving Credit Commitment”, (ii) if such Lender has become a Lender
hereunder pursuant to an Assumption Agreement, the Dollar amount set forth in
such Assumption Agreement or (iii) if such Lender has entered into any
Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.06(d) as such Lender’s
Revolving Credit Commitment, in each case as the same may be terminated or
reduced, as the case may be, pursuant to Section 2.06 or increased pursuant to
Section 2.18 (and, in the case of a Swing Line Bank, its Revolving Credit
Commitment or that of its affiliate shall include such Swing Line Bank’s Swing
Line Commitment).

 

 

 

           “Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Commitments, as such amount may be reduced at or prior
to such time pursuant to Section 2.06.

 

 

 

           “Revolving Credit Note” means a promissory note of any Borrower
payable to the order of any Lender, delivered pursuant to a request made under
Section 2.17 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of

16

--------------------------------------------------------------------------------



 

 

 

such Borrower to such Lender resulting from the Revolving Credit Advances made
by such Lender to such Borrower.

 

 

 

           “Sale and Leaseback Transaction” means any arrangement with any
Person (other than the Company or a Subsidiary of the Company), or to which any
such Person is a party, providing for the leasing to the Company or to a
Subsidiary of the Company owning Restricted Property for a period of more than
three years of any Restricted Property that has been or is to be sold or
transferred by the Company or such Subsidiary to such Person, or to any other
Person (other than the Company or a Subsidiary of the Company) to which funds
have been or are to be advanced by such Person on the security of the leased
property. It is understood that arrangements pursuant to Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended, or any successor provision having
similar effect, are not included within this definition of “Sale and Leaseback
Transaction”.

 

 

 

           “Single Employer Plan” of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees of
such Person or any of its ERISA Affiliates and no Person other than such Person
and its ERISA Affiliates or (b) was so maintained and in respect of which such
Person or any of its ERISA Affiliates could have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

 

 

           “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw
Hill Companies, Inc.

 

 

 

           “Sub-Agent” means Citibank International plc.

 

 

 

           “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

 

 

           “Swing Line Advance” means an advance by a Swing Line Bank to any
Borrower as part of a Swing Line Borrowing and refers to a Euro Swing Line
Advance or a Dollar Swing Line Advance (each of which shall be a “Type” of Swing
Line Advance).

 

 

 

           “Swing Line Bank” means each Initial Swing Line Bank and any other
Lender acceptable to the Company and the Swing Line Agent agrees to perform the
duties of a Swing Line Bank hereunder.

 

 

 

           “Swing Line Borrowing” means a borrowing consisting of simultaneous
Swing Line Advances made by each of the Swing Line Banks pursuant to Section
2.01(c).

17

--------------------------------------------------------------------------------



 

 

 

           “Swing Line Commitment” means as to any Lender (i) the Euro amount
set forth opposite such Lender’s name on Schedule II hereof or (ii) if such
Lender has entered into an Assignment and Acceptance, the Euro amount set forth
for such Lender in the Register maintained by the Swing Line Agent pursuant to
Section 9.07(d), in each case as such amount may be reduced pursuant to Section
2.06.

 

 

 

           “Swing Line Facility” means, at any time, the aggregate amount of the
Swing Line Banks’ Swing Line Commitments at such time.

 

 

 

           “Telerate Page” means, as applicable, page 3740 or 3750 (or any
successor pages, respectively) of Moneyline Telerate Service.

 

 

 

           “Termination Date” means the earlier of (a) April 27, 2011, subject
to the extension thereof pursuant to Section 2.19 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or Section 6.01
or, if all Lenders elect to terminate their Commitments as provided therein,
Section 2.06(d); provided, however, that the Termination Date of any Lender that
is a Non-Consenting Lender to any requested extension pursuant to Section 2.19
shall be the Termination Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.

 

 

 

           “Threatened” means, with respect to any action, suit, investigation,
litigation or proceeding, a written communication to the Company or a Designated
Subsidiary, as the case may be, expressing an intention to immediately bring
such action, suit, investigation, litigation or proceeding.

 

 

 

           “Unissued Letter of Credit Commitment” means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit to
any Borrower in an amount (converting all non-Dollar amounts into the then
Dollar Equivalent thereof) equal to the excess of (a) the amount of its Letter
of Credit Commitment over (b) the aggregate Available Amount of all Letters of
Credit issued by such Issuing Bank.

 

 

 

           “Unused Commitment” means, with respect to each Lender at any time,
(a) the amount of such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances (based in respect of any Advances denominated in a Major Currency on
the Equivalent in Dollars at such time) made by such Lender (in its capacity as
a Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share of
(A) the aggregate principal amount of the Competitive Bid Advances (based in
respect of any Advances denominated in a Foreign Currency on the Equivalent in
Dollars at such time), (B) the aggregate Available Amount of all the Letters of
Credit outstanding at such time (based in respect of any Letters of Credit
denominated in a Major Currency on the Equivalent in Dollars at such time) and
(C) the aggregate principal amount of all Swing Line Advances outstanding at
such time (based in respect of any Swing Line Advances denominated in Euros on
the Equivalent in Dollars at such time); provided, further, that each Revolving
Credit Lender’s Revolving Credit Commitment shall be deemed used from time to
time to the extent of the Swing Line Advances made by it or its affiliate that
is a Swing Line Bank.

18

--------------------------------------------------------------------------------



 

 

 

           “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

 

 

           “Withdrawal Liability” has the meaning specified in Part I of
Subtitle E of Title IV of ERISA.

                    SECTION 1.02. Computation of Time Periods. In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.

                    SECTION 1.03. Accounting Terms. All accounting terms not
specifically defined herein shall be construed, and all financial computations
and determinations pursuant hereto shall be made, in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) (“GAAP”); provided,
however, that, if any changes in accounting principles from those used in the
preparation of such financial statements have been required by the rules,
regulations, pronouncements or opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and have been adopted by the Company
with the agreement of its independent certified public accountants, the Lenders
agree to consider a request by the Company to amend this Agreement to take
account of such changes.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

                    SECTION 2.01. The Revolving Credit Advances, Letters of
Credit and Swing Line Advances. (a) Revolving Credit Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date in an
aggregate amount (based in respect of any Revolving Credit Advance denominated
in a Major Currency on the Equivalent in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing), not to exceed
such Lender’s Unused Commitment. Each Revolving Credit Borrowing shall be in an
aggregate amount not less than $10,000,000 (or the Equivalent thereof in any
Major Currency determined on the date of delivery of the applicable Notice of
Revolving Credit Borrowing) or an integral multiple of $1,000,000 (or the
Equivalent thereof in any Major Currency determined on the date of delivery of
the applicable Notice of Revolving Credit Borrowing) in excess thereof and shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments;
provided, however, that if there is no unused portion of the Commitment of one
or more Lenders at the time of any requested Revolving Credit Borrowing such
Borrowing shall consist of Revolving Credit Advances of the same Type made on
the same day by the Lender or Lenders who do then have an Unused Commitment
ratably according to the aggregate Unused Commitments. Notwithstanding anything
herein to the contrary, no Revolving

19

--------------------------------------------------------------------------------



Credit Borrowing may be made in a Major Currency if, after giving effect to the
making of such Revolving Credit Borrowing, the Equivalent in Dollars of the
aggregate amount of outstanding Revolving Credit Advances denominated in Major
Currencies, together with the Equivalent in Dollars of the aggregate amount of
outstanding Competitive Bid Advances denominated in Foreign Currencies, would
exceed $500,000,000. Within the limits of each Lender’s Revolving Credit
Commitment, any Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).

                    (b) Letters of Credit. Each Issuing Bank agrees, on the
terms and conditions hereinafter set forth, to issue performance and financial
letters of credit (each, a “Letter of Credit”) in any Major Currency for the
account of any Borrower from time to time on any Business Day during the period
from the Effective Date until 30 days before the Termination Date (i) in an
aggregate Available Amount for all Letters of Credit issued by all Issuing Banks
not to exceed at any time the Letter of Credit Facility at such time, (ii) in an
amount for each Issuing Bank not to exceed the amount of such Issuing Banks’
Letter of Credit Commitment at such time and (iii) in an amount for each such
Letter of Credit not to exceed an amount equal to the Unused Commitments of the
Lenders at such time, in each case, converting all non-Dollar amounts into the
Dollar Equivalent thereof; provided that any Borrower may request that Letters
of Credit be issued for the account of any of its Subsidiaries (without
designating such Subsidiary as a Designated Subsidiary) so long as such Borrower
remains obligated for the reimbursement of any drawings under such Letters of
Credit under the terms of this Agreement. No Letter of Credit shall have an
expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) of later than the Termination Date, provided
that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Letters of Credit expiring after such
Termination Date. Within the limits referred to above, any Borrower may request
the issuance of Letters of Credit under this Section 2.01(b), repay any
Revolving Credit Advances resulting from drawings thereunder pursuant to
Section 2.04(c) and request the issuance of additional Letters of Credit under
this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b) shall be
deemed to constitute a Letter of Credit issued hereunder, and each Lender that
is an issuer of such a Letter of Credit shall, for purposes of Section 2.04, be
deemed to be an Issuing Bank for each such letter of credit, provided that any
renewal or replacement of any such letter of credit shall be issued by an
Issuing Bank pursuant to the terms of this Agreement. The terms “issue”,
“issued”, “issuance” and all similar terms, when applied to a Letter of Credit,
shall include any renewal, extension or amendment thereof.

                    (c) The Swing Line Advances. Each Swing Line Bank severally
agrees, on the terms and conditions hereinafter set forth, to make Swing Line
Advances to any Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount
outstanding not to exceed at any time the lesser of (i) such Swing Line Bank’s
Swing Line Commitment and (ii) the Unused Commitments of the Lenders at such
time. Each Swing Line Borrowing shall be in an aggregate amount of no less than
€1,000,000 or $1,000,000, as the case may be. Each Swing Line Borrowing shall
consist of Swing Line Advances of the same Type made on the same day by the
Swing Line Banks ratably according to their respective Swing Line Commitments.
Within the limits of the Swing Line Facility and within

20

--------------------------------------------------------------------------------



the limits referred to in clause (ii) above, the Borrowers may borrow under this
2.01(c), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(c).

                    (d) Relationship of the Swing Line Facility with the
Revolving Credit Facility. The Revolving Credit Facility may be used by way of
Swing Line Advances. The Swing Line Facility is not independent of the Revolving
Credit Facility.

                    SECTION 2.02. Making the Revolving Credit Advances and Swing
Line Advances. (a) Each Revolving Credit Borrowing shall be made on notice,
given not later than (x) 10:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any Major Currency, (y) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars or (z) 9:00 A.M. (New York City time) on the day
of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing consisting of Base Rate Advances, by any Borrower to the Agent (and
the Agent shall, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, immediately relay such notice to the Sub-Agent),
which shall give to each Lender prompt notice thereof by telecopier or telex.
Each such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Revolving Credit Borrowing, (ii) Type of
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Revolving Credit Advance. Each Lender shall, before
11:00 A.M. (New York City time) on the date of such Revolving Credit Borrowing,
in the case of a Revolving Credit Borrowing consisting of Advances denominated
in Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Major Currency, make available for
the account of its Applicable Lending Office to the Agent at the applicable
Agent’s account, in same day funds, such Lender’s ratable portion (as determined
in accordance with Section 2.01) of such Revolving Credit Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower requesting the Revolving Credit Borrowing at the Agent’s aforesaid
address or at the applicable Payment Office, as the case may be; provided,
however, that the Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Line Advances made by the Swing Line
Banks in the same currency as the requested Revolving Credit Advance and
outstanding on the date of such Revolving Credit Borrowing, plus interest
accrued and unpaid thereon to and as of such date, available to the Swing Line
Banks and such other Lenders for repayment of such Swing Line Advances.

                    (b) Each Swing Line Borrowing shall be made on notice, given
not later than 9:30 A.M. (London time) on the date of the proposed Swing Line
Borrowing, by the applicable Borrower to the Swing Line Agent which shall give
to each Swing Line Bank prompt notice thereof by facsimile. Each such notice of
a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by
facsimile, such notice to be in substantially the form of Exhibit B-3

21

--------------------------------------------------------------------------------



hereto, specifying therein the requested (i) date of such Swing Line Borrowing,
(ii) Type of Swing Line Advances comprising such Swing Line Borrowing, (iii)
aggregate amount of such Swing Line Borrowing, and (iv) the Interest Period for
each such Swing Line Advance. Each Swing Line Bank shall, before 11:00 A.M.
(London time) on the date of such Swing Line Borrowing, make available for the
account of its Applicable Lending Office to the Swing Line Agent, in same day
funds, such Swing Line Bank’s ratable portion of such Swing Line Borrowing.
After receipt of such funds by the Swing Line Agent and upon fulfillment of the
applicable conditions set forth in Article III, the Swing Line Agent will make
such funds available to the relevant Borrower as specified in the applicable
Notice of Swing Line Borrowing.

                    (c) Anything in subsection (a) above to the contrary
notwithstanding, a Borrower may not select Eurocurrency Rate Advances for any
proposed Revolving Credit Borrowing if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.09 or
2.12.

                    (d) Each Notice of Revolving Credit Borrowing and Notice of
Swing Line Borrowing of any Borrower shall be irrevocable and binding on such
Borrower. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, the Borrower requesting such Revolving Credit Borrowing shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure by such Borrower to fulfill on or before the date
specified in such Notice of Revolving Credit Borrowing for such Revolving Credit
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Credit Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such failure, is not made on such date. The Borrower
requesting a Swing Line Borrowing shall indemnify each Swing Line Bank against
any loss, cost or expense incurred by such Swing Line Bank as a result of any
failure to fulfill on or before the date specified in such Notice of Swing Line
Borrowing for such Swing Line Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Swing Line Bank to fund
the Swing Line Advance to be made by such Swing Line Bank as part of such Swing
Line Borrowing when such Swing Line Advance, as a result of such failure, is not
made on such date.

                    (e) (i) Unless the Agent shall have received notice from a
Lender prior to the time of any Revolving Credit Borrowing that such Lender will
not make available to the Agent such Lender’s ratable portion of such Revolving
Credit Borrowing the Agent may assume that such Lender has made such portion
available to the Agent on the date of such Revolving Credit Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower proposing such
Revolving Credit Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (x) in the case of such
Borrower, the higher of

22

--------------------------------------------------------------------------------



(A) the interest rate applicable at the time to Revolving Credit Advances
comprising such Revolving Credit Borrowing and (B) the cost of funds incurred by
the Agent in respect of such amount and (y) in the case of such Lender, (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in any Major Currency. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.

                    (ii) Unless the Swing Line Agent shall have received notice
from a Swing Line Bank prior to 11:00 A.M. (London time) on the day of any Swing
Line Borrowing that such Swing Line Bank will not make available to the Swing
Line Agent such Swing Line Bank’s ratable portion of such Swing Line Borrowing,
the Swing Line Agent may assume that such Swing Line Bank has made such portion
available to the Swing Line Agent on the date of such Swing Line Borrowing in
accordance with subsection (b) of this Section 2.02 and the Swing Line Agent
may, in reliance upon such assumption, make available to the Borrower proposing
such Swing Line Borrowing on such date a corresponding amount. If and to the
extent that such Swing Line Bank shall not have so made such ratable portion
available to the Swing Line Agent such Swing Line Bank and such Borrower
severally agree to repay to the Swing Line Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Swing Line Agent at (x) in the case of such Borrower, the higher
of (A) the interest rate applicable at the time to Swing Line Advances
comprising such Swing Line Borrowing and (B) the cost of funds incurred by the
Swing Line Agent in respect of such amount, and (y) in the case of such Swing
Line Bank, the cost of funds incurred by the Swing Line Agent in respect of such
amount. If such Swing Line Bank shall repay to the Swing Line Agent such
corresponding amount, such amount so repaid shall constitute such Swing Line
Bank’s Swing Line Advance as part of such Swing Line Borrowing for purposes of
this Agreement.

                    (f) (i) The failure of any Lender to make the Revolving
Credit Advance to be made by it as part of any Revolving Credit Borrowing shall
not relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Advance on the date of such Revolving Credit Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Credit Advance to be made by such other Lender on the date of any
Revolving Credit Borrowing.

                    (ii) The failure of any Swing Line Bank to make the Swing
Line Advance to be made by it as part of any Swing Line Borrowing shall not
relieve any other Swing Line Bank of its obligation hereunder to make its Swing
Line Advance on the date of such Swing Line Borrowing, but no Swing Line Bank
shall be responsible for the failure of any other Swing Line Bank to make the
Swing Line Advance to be made by such other Swing Line Bank on the date of any
Swing Line Borrowing.

                    (g) If the respective Unused Commitments of the Lenders on
the first day of an Interest Period for any Revolving Credit Borrowing are
different from the respective Unused Commitments of the Lenders on the last day
of such Interest Period, the Agent shall so notify the Lenders and the
respective Revolving Credit Advances shall be reallocated among the Lenders so
that, after giving effect to such reallocation, the Revolving Credit Advances
comprising such

23

--------------------------------------------------------------------------------



Revolving Credit Borrowing and continuing into the subsequent Interest Period
are funded by the Lenders ratably according to their respective Unused
Commitments on such last day. Each Lender agrees that the conditions precedent
set forth in Section 3.03 shall not apply to any additional amounts required to
be funded by such Lender pursuant to this Section 2.02(g).

                    SECTION 2.03. The Competitive Bid Advances. (a) Each Lender
severally agrees that any Borrower may request Competitive Bid Borrowings under
this Section 2.03 from time to time on any Business Day during the period from
the date hereof until the date occurring seven days prior to the Termination
Date in the manner set forth below; provided that, following the making of each
Competitive Bid Borrowing, the aggregate amount (based in respect of any Advance
denominated in a Foreign Currency on the Equivalent in Dollars on such Business
Day) of the Advances then outstanding shall not exceed the aggregate amount of
the Unused Commitments. Notwithstanding anything herein to the contrary, no
Competitive Bid Borrowing may be made in a Foreign Currency if, after giving
effect to the making of such Revolving Credit Borrowing, the Equivalent in
Dollars of the aggregate amount of outstanding Competitive Bid Advances
denominated in Foreign Currencies, together with the Equivalent in Dollars of
the aggregate amount of outstanding Revolving Credit Advances denominated in
Major Currencies, would exceed $500,000,000.

 

 

 

          (i) Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and the Agent shall, in the case of a
Competitive Bid Borrowing not consisting of Fixed Rate Advances or LIBO Rate
Advances to be denominated in Dollars, immediately notify the Sub-Agent), by
telecopier or telex, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the requested (A) date of such proposed Competitive Bid
Borrowing, (B) aggregate amount of such proposed Competitive Bid Borrowing,
(C) interest rate basis and day count convention to be offered by the Lenders,
(D) currency of such proposed Competitive Bid Borrowing, (E) in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, Interest Period of
each Competitive Bid Advance to be made as part of such Competitive Bid
Borrowing, or in the case of a Competitive Bid Borrowing consisting of Fixed
Rate Advances or Local Rate Advances, maturity date for repayment of each Fixed
Rate Advance or Local Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring five
days after the date of such Competitive Bid Borrowing or later than the
Termination Date), (F) interest payment date or dates relating thereto,
(G) location of such Borrower’s account to which funds are to be advanced, and
(H) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (w) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in its Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (each Advance
comprising any such Competitive Bid Borrowing being referred to herein as a
“Fixed Rate Advance”) and that the Advances comprising such proposed Competitive
Bid Borrowing shall be denominated in Dollars, (x) 10:00 A.M. (New York City
time) at least four Business Days prior to the date of the proposed Competitive
Bid Borrowing, if such Borrower shall instead specify in its Notice of
Competitive Bid Borrowing that the Advances comprising such Competitive Bid
Borrowing shall be LIBO Rate Advances denominated in Dollars, (y) 3:00 P.M. (New

24

--------------------------------------------------------------------------------



 

 

 

York City time) at least three Business Days prior to the date of the proposed
Competitive Bid Borrowing, if such Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Advances comprising such proposed Competitive
Bid Borrowing shall be either Fixed Rate Advances denominated in any Foreign
Currency or Local Rate Advances denominated in any Foreign Currency and (z) 3:00
P.M. (New York City time) at least five Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall instead specify in
its Notice of Competitive Bid Borrowing that the Advances comprising such
Competitive Bid Borrowing shall be LIBO Rate Advances denominated in any Foreign
Currency. Each Notice of Competitive Bid Borrowing shall be irrevocable and
binding on such Borrower. Any Notice of Competitive Bid Borrowing by a
Designated Subsidiary shall be given to the Agent in accordance with the
preceding sentence through the Company on behalf of such Designated Subsidiary.
The Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from such Borrower by sending such
Lender a copy of the related Notice of Competitive Bid Borrowing.

 

 

 

          (ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent (which shall give prompt notice thereof to
such Borrower and to the Sub-Agent, if applicable), (A) before 9:30 A.M.
(New York City time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated
in Dollars, (C) before 10:00 A.M. (New York City time) on the second Business
Day prior to the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 10:00 A.M. (New York City time) four Business Days
before the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts, or the Equivalent thereof in Dollars,
as the case may be, may, subject to the proviso to the first sentence of this
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Agent in its capacity as a
Lender shall, in its sole discretion, elect to make any such offer, it shall
notify such Borrower of such offer at least 30 minutes before the time and on
the date on which notice of such election is to be given to the Agent, by the
other Lenders. If any Lender shall elect not to make such an offer, such Lender
shall so notify the Agent, before 10:00 A.M. (New York City time) (and the Agent
shall notify the Sub-Agent, if applicable) on the date on which notice of such
election is to be given to the Agent by the other Lenders, and such Lender shall
not be obligated to, and shall not, make any Competitive Bid Advance as part of
such Competitive Bid Borrowing; provided that the failure by any Lender to give
such notice shall not cause such Lender to

25

--------------------------------------------------------------------------------



 

 

 

 

be obligated to make any Competitive Bid Advance as part of such proposed
Competitive Bid Borrowing.

 

 

 

          (iii) The Borrower proposing the Competitive Bid Advance shall, in
turn, (A) before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in Dollars, (B) before 11:00 A.M. (New York
City time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in Dollars, (C) before 10:00 A.M. (New York City time) on
the Business Day prior to the date of such Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of either Fixed Rate Advances
denominated in any Foreign Currency or Local Rate Advances denominated in any
Foreign Currency and (D) before 10:00 A.M. (New York City time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:

 

 

 

 

          (x) cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or

 

 

 

 

 

          (y) accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent (and the Agent shall give notice to the Sub-Agent, if applicable) of
the amount of each Competitive Bid Advance (which amount shall be equal to or
greater than the minimum amount, and equal to or less than the maximum amount,
notified to such Borrower by the Agent on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent
notice to that effect; provided, however, that such Borrower shall not accept
any offer in excess of the requested bid amount for any maturity. Such Borrower
shall accept the offers made by any Lender or Lenders to make Competitive Bid
Advances in order of the lowest to the highest rates of interest offered by such
Lenders. If two or more Lenders have offered the same interest rate, the amount
to be borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate.

 

 

 

 

          (iv) If the Borrower proposing the Competitive Bid Borrowing notifies
the Agent that such Competitive Bid Borrowing is canceled pursuant to
paragraph (iii)(x) above, the Agent shall give prompt notice thereof to the
Lenders and such Competitive Bid Borrowing shall not be made.

 

 

 

          (v) If the Borrower proposing the Competitive Bid Borrowing accepts
one or more of the offers made by any Lender or Lenders pursuant to
paragraph (iii)(y) above, the Agent shall in turn promptly notify (A) each
Lender that has made an offer as described in paragraph (ii) above, of the date
and aggregate amount of such Competitive Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to paragraph (ii)

26

--------------------------------------------------------------------------------



 

 

 

above have been accepted by such Borrower, (B) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
has received forms of documents appearing to fulfill the applicable conditions
set forth in Article III. Each Lender that is to make a Competitive Bid Advance
as part of such Competitive Bid Borrowing shall, before 11:00 A.M. (New York
City time), in the case of Competitive Bid Advances to be denominated in Dollars
or 11:00 A.M. (London time), in the case of Competitive Bid Advances to be
denominated in any Foreign Currency, on the date of such Competitive Bid
Borrowing specified in the notice received from the Agent pursuant to clause (A)
of the preceding sentence or any later time when such Lender shall have received
notice from the Agent pursuant to clause (C) of the preceding sentence, make
available for the account of its Applicable Lending Office to the Agent (x) in
the case of a Competitive Bid Borrowing denominated in Dollars, at its address
referred to in Section 9.02, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing in Dollars, and (y) in the case of a Competitive Bid
Borrowing in a Foreign Currency, at the Payment Office for such Foreign Currency
as shall have been notified by the Agent to the Lenders prior thereto, in same
day funds, such Lender’s portion of such Competitive Bid Borrowing in such
Foreign Currency. Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Agent of such funds, the Agent will make
such funds available to such Borrower’s account at the location specified by
such Borrower in its Notice of Competitive Bid Borrowing. Promptly after each
Competitive Bid Borrowing the Agent will notify each Lender of the amount and
tenor of such Competitive Bid Borrowing.

 

 

 

          (vi) If the Borrower proposing the Competitive Bid Borrowing notifies
the Agent that it accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (iii)(y) above, such notice of acceptance shall be
irrevocable and binding on such Borrower. Such Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure by such Borrower to fulfill on or before the date specified in the
related Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing
the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing when such Competitive Bid
Advance, as a result of such failure, is not made on such date.

                    (b) Each Competitive Bid Borrowing shall be in an aggregate
amount not less than $10,000,000 (or the Equivalent thereof in any Foreign
Currency, determined as of the time of the applicable Notice of Competitive Bid
Borrowing) or an integral multiple of $1,000,000 (or the Equivalent thereof in
any Foreign Currency, determined as of the time of the applicable Notice of
Competitive Bid Borrowing) in excess thereof and, following the making of each
Competitive Bid Borrowing, the Borrower that has borrowed such Competitive Bid
Borrowing shall be in compliance with the limitation set forth in the proviso to
the first sentence of subsection (a) above.

27

--------------------------------------------------------------------------------



                    (c) Within the limits and on the conditions set forth in
this Section 2.03, any Borrower may from time to time borrow under this
Section 2.03, repay or prepay pursuant to subsection (d) below, and reborrow
under this Section 2.03, provided that a Competitive Bid Borrowing shall not be
made within three Business Days of the date of any other Competitive Bid
Borrowing.

                    (d) Any Borrower that has borrowed through a Competitive Bid
Borrowing shall repay to the Agent for the account of each Lender that has made
a Competitive Bid Advance, on the maturity date of such Competitive Bid Advance
(such maturity date being that specified by such Borrower for repayment of such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and provided in the Competitive
Bid Note evidencing such Competitive Bid Advance), the then unpaid principal
amount of such Competitive Bid Advance. Such Borrower shall have no right to
prepay any principal amount of any Competitive Bid Advance unless, and then only
on the terms, specified by such Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.

                    (e) Each Borrower that has borrowed through a Competitive
Bid Borrowing shall pay interest on the unpaid principal amount of each
Competitive Bid Advance comprising such Competitive Bid Borrowing from the date
of such Competitive Bid Advance to the date the principal amount of such
Competitive Bid Advance is repaid in full, at the rate of interest for such
Competitive Bid Advance specified by the Lender making such Competitive Bid
Advance in its notice with respect thereto delivered pursuant to
subsection (a)(ii) above, payable on the interest payment date or dates
specified by such Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default
under Section 6.01(a), such Borrower shall pay interest on the amount of unpaid
principal of and interest on each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

                    (f) The indebtedness of any Borrower resulting from each
Competitive Bid Advance made to such Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of such Borrower
payable to the order of the Lender making such Competitive Bid Advance.

                    SECTION 2.04. Issuance of and Drawings and Reimbursement
Under Letters of Credit. (a) Request for Issuance. (i) Each Letter of Credit
shall be issued upon notice, given not later than 11:00 A.M. (New York City
time) on the fifth Business Day prior to the date of the proposed issuance of
such Letter of Credit (or on such shorter notice as the applicable Issuing Bank
may agree), by any Borrower to any Issuing Bank, and such Issuing Bank shall
give the Agent, prompt notice thereof by facsimile. Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
immediately in writing, or facsimile, specifying therein the requested (A) date
of such issuance (which shall be a Business Day),

28

--------------------------------------------------------------------------------



(B) Available Amount and currency (which shall be a Major Currency or Dollars)
of such Letter of Credit, (C) expiration date of such Letter of Credit (which
shall not be later than the Termination Date), (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower requesting such issuance
for use in connection with such requested Letter of Credit (a “Letter of Credit
Application”). If (A) the requested form of such Letter of Credit, in the
reasonable judgment of the Issuing Bank, conforms to standard practices of
financial institutions that regularly issue letters of credit, (B) the issuance
of a letter of credit to the beneficiary of such Letter of Credit would not, in
the reasonable judgment of the Issuing Bank, violate or conflict with (y) any
regulatory or legal restriction applicable to the Issuing Bank, or (z) any
internal policy, procedure or guideline of, the Issuing Bank that is consistent
with standard practices of financial institutions that regularly issue letters
of credit and (C) the Issuing Bank has not received written notice form any
Lender, the Agent or any Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 3.03 shall not be
satisfied, then such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower requesting such issuance at its office referred to in Section 9.02 or
as otherwise agreed with such Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Application
shall conflict with this Agreement, the provisions of this Agreement shall
govern. An Issuing Bank that issues a Letter of Credit which expires prior to
the Termination Date but provides for automatic extension of the expiry date
will not exercise its right to prevent the automatic extension of the expiry
date unless (i) the applicable conditions set forth in Section 3.03 are not
satisfied as to the date of such Issuing Bank’s required notice of
non-extension, or (ii) such automatic extension would extend the expiry date
beyond the Termination Date.

                    (b) Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to any Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Sections 2.06(b), (c) or (d), an assignment in accordance with Section 9.06 or
otherwise pursuant to this Agreement.

29

--------------------------------------------------------------------------------



                    (c) Drawing and Reimbursement. The payment by an Issuing
Bank of a draft drawn under any Letter of Credit shall constitute for all
purposes of this Agreement the making by any such Issuing Bank of a Revolving
Credit Advance, which, in the case of Letters of Credit denominated in Dollars,
shall be a Base Rate Advance, in the amount of such draft or, in the case of a
Letter of Credit denominated in any Major Currency, shall be an Advance that
bears interest at the Overnight Eurocurrency Rate (as defined below) of such
Issuing Bank for a period of five Business Days and thereafter, shall be a Base
Rate Advance in the Equivalent in Dollars on such fifth Business Day for the
amount of such draft. Each Issuing Bank shall give prompt notice (and such
Issuing Bank will use its commercially reasonable efforts to deliver such notice
within one Business Day) of each drawing under any Letter of Credit issued by it
to the Company, the applicable Borrower (if not the Company) and the Agent. Upon
written demand by such Issuing Bank, with a copy of such demand to the Agent and
the Company, each Lender shall pay to the Agent such Lender’s Ratable Share of
such outstanding Revolving Credit Advance, by making available for the account
of its Applicable Lending Office to the Agent for the account of such Issuing
Bank, by deposit to the Agent’s Account, in same day funds, an amount equal to
the portion of the outstanding principal amount of such Revolving Credit Advance
to be funded by such Lender, provided that the Lenders shall not be required to
fund such Revolving Credit Advances resulting from drawings under a Letter of
Credit denominated in any Major Currency until such Advance is exchanged for the
Equivalent in Dollars and is a Base Rate Advance. Each Lender acknowledges and
agrees that its obligation to make Revolving Credit Advances pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Credit Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly after receipt thereof, the Agent
shall transfer such funds to such Issuing Bank. Each Lender agrees to fund its
Ratable Share of an outstanding Revolving Credit Advance on (i) the Business Day
on which demand therefor is made by such Issuing Bank, provided that notice of
such demand is given not later than 11:00 A.M. (New York City time) on such
Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If and to the extent that any
Lender shall not have so made the amount of such Revolving Credit Advance
available to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by any such Issuing Bank until the date such amount is paid to the Agent,
at the Federal Funds Rate for its account or the account of such Issuing Bank,
as applicable. If such Lender shall pay to the Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Revolving Credit Advance made by such Lender on
such Business Day for purposes of this Agreement, and the outstanding principal
amount of the Revolving Credit Advance made by such Issuing Bank shall be
reduced by such amount on such Business Day. “Overnight Eurocurrency Rate” means
the rate per annum applicable to an overnight period beginning on one Business
Day and ending on the next Business Day equal to the sum of the Applicable
Margin for Eurocurrency Rate Advances and the rate per annum quoted by the
Applicable Issuing Bank to the Agent as the rate at which it is offering
overnight deposits in the relevant currency in amounts comparable to such
Issuing Bank’s Advances resulting from drawings on Letters of Credit denominated
in a Major Currency.

                    (d) Letter of Credit Reports. Each Issuing Bank shall
furnish (A) to the Agent (with a copy to the Company) on the first Business Day
of each month a written report

30

--------------------------------------------------------------------------------



summarizing issuance and expiration dates of Letters of Credit during the
preceding month and drawings during such month under all Letters of Credit and
(B) to the Agent (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit.

                    (e) Failure to Make Advances. The failure of any Lender to
make the Revolving Credit Advance to be made by it on the date specified in
Section 2.04(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date.

                    SECTION 2.05. Fees. (a) Facility Fee. The Company agrees to
pay to the Agent for the account of each Lender a facility fee on the aggregate
amount of such Lender’s Commitment from the date hereof in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2006, and on the Termination Date.

                    (b) Letter of Credit Fees. (i) Each Borrower shall pay to
the Agent for the account of each Lender a fee on such Lender’s Ratable Share of
the sum of (x) the average daily aggregate Available Amount of all Letters of
Credit issued at the request of such Borrower and outstanding from time to time
and (y) any Advances bearing interest at the Overnight Eurocurrency Rate as
provided in Section 2.04(c) and outstanding from time to time, at a rate per
annum equal to the Applicable Letter of Credit Rate in effect from time to time,
during such calendar quarter, payable in arrears quarterly on the third Business
Day after the last day of each March, June, September and December, commencing
with the quarter ended June 30, 2006, and on and after the Termination Date
payable upon demand; provided that the Applicable Letter of Credit Rate shall be
1% above the Applicable Letter of Credit Rate in effect upon the occurrence and
during the continuation of an Event of Default if the Borrowers are required to
pay default interest pursuant to Section 2.08(b).

 

 

 

          (ii) Each Borrower shall pay to each Issuing Bank for its own account
such reasonable fees as have been agreed between the Company and such Issuing
Bank.

                    (c) Agent’s Fees. The Company shall pay to the Agent and
Swing Line Agent for its own account such fees, and at such times, as the
Company and such Agent may separately agree.

                    SECTION 2.06. Termination or Reduction of the Commitments.
(a) Optional Ratable Termination or Reduction. The Company shall have the right,
upon at least three Business Days’ notice to the Agent, to terminate in whole or
permanently reduce ratably in part the Unused Commitments of the Lenders,
provided that each partial reduction shall be in an aggregate amount not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof,
provided that following any such termination or reduction, the aggregate Swing
Line Commitments shall not

31

--------------------------------------------------------------------------------



exceed the aggregate Revolving Credit Commitments. The aggregate amount of the
Commitments, once reduced as provided in this Section 2.06(a), may not be
reinstated.

                    (b) Non-Ratable Termination by Assignment. The Company shall
have the right, upon at least ten Business Days’ written notice to the Agent
(which shall then give prompt notice thereof to the relevant Lender), to require
any Lender to assign, pursuant to and in accordance with the provisions of
Section 9.06, all of its rights and obligations under this Agreement and under
the Notes to an Eligible Assignee selected by the Company; provided, however,
that (i) no Event of Default shall have occurred and be continuing at the time
of such request and at the time of such assignment; (ii) the assignee shall have
paid to the assigning Lender the aggregate principal amount of, and any interest
accrued and unpaid to the date of such assignment on, the Note or Notes of such
Lender; (iii) the Company shall have paid to the assigning Lender any and all
accrued facility fees and Letter of Credit fees payable to such Lender and all
other accrued and unpaid amounts owing to such Lender under any provision of
this Agreement (including, but not limited to, any increased costs or other
additional amounts owing under Section 2.11 and any indemnification for Taxes
under Section 2.14) as of the effective date of such assignment; (iv) if the
assignee selected by the Company is not an existing Lender, such assignee or the
Company shall have paid the processing and recordation fee required under
Section 9.06(a) for such assignment and (v) if the assigning Lender is an
Issuing Bank, the Company shall pay to the Agent for deposit in the L/C Cash
Deposit Account an amount equal to the Available Amount of all Letters of Credit
issued by such Issuing Bank; provided further that the Company shall have no
right to replace more than three Lenders in any calendar year pursuant to this
Section 2.06(b); and provided further that the assigning Lender’s rights under
Sections 2.11, 2.14 and 9.04, and, in the case of an Issuing Bank, Sections
2.04(b) and 6.02, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.

                    (c) Non-Ratable Reduction. (i) The Company shall have the
right, at any time other than during any Rating Condition, upon at least ten
Business Days’ notice to a Lender (with a copy to the Agent), to terminate in
whole such Lender’s Commitments. Such termination shall be effective, (x) with
respect to such Lender’s Unused Commitment, on the date set forth in such
notice, provided, however, that such date shall be no earlier than ten Business
Days after receipt of such notice and (y) with respect to each Advance
outstanding to such Lender, in the case of Base Rate Advances, on the date set
forth in such notice and, in the case of Eurocurrency Rate, on the last day of
the then current Interest Period relating to such Advance; provided further,
however, that such termination shall not be effective, if, after giving effect
to such termination, the Company would, under this Section 2.06(c), reduce the
Lenders’ Revolving Credit Commitments in any calendar year by an amount in
excess of the Revolving Credit Commitments of any three Lenders or $240,000,000,
whichever is greater on the date of such termination. Notwithstanding the
preceding proviso, the Company may terminate in whole the Commitments of any
Lender in accordance with the terms and conditions set forth in Section 2.06(b).
Upon termination of a Lender’s Commitments under this Section 2.06(c), the
Company will pay or cause to be paid all principal of, and interest accrued to
the date of such payment on, Advances owing to such Lender and pay any accrued
facility fees or Letter of Credit fees payable to such Lender pursuant to the
provisions of Section 2.05, and all other amounts payable to such Lender
hereunder (including, but not limited to, any increased costs or other amounts
owing under Section 2.11 and any indemnification for Taxes under Section 2.14);
and upon such payments and, if such Lender is an Issuing Bank, shall pay to the
Agent for deposit in the L/C Cash Deposit Account an amount equal

32

--------------------------------------------------------------------------------



to the Available Amount of all Letters of Credit issued by such Issuing Bank,
the obligations of such Lender hereunder shall, by the provisions hereof, be
released and discharged; provided, however, that such Lender’s rights under
Sections 2.11, 2.14 and 9.04, and, in the case of an Issuing Bank, Sections
2.04(b) and 6.02, and its obligations under Section 8.05 shall survive such
release and discharge as to matters occurring prior to such date. The aggregate
amount of the Commitments of the Lenders once reduced pursuant to this Section
2.06(c) may not be reinstated.

                    (ii) For purposes of this Section 2.06(c) only, the term
“Rating Condition” shall mean a period commencing with notice (a “Rating
Condition Notice”) by the Agent to the Company and the Lenders to the effect
that the Agent has been informed that the rating of the senior public Debt of
the Company is unsatisfactory under the standard set forth in the next sentence,
and ending with notice by the Agent to the Company and the Lenders to the effect
that such condition no longer exists. The Agent shall give a Rating Condition
Notice promptly upon receipt from the Company or any Lender of notice stating,
in effect, that both of S&P and Moody’s (or any successor by merger or
consolidation to the business of either thereof), respectively, then rate the
senior public Debt of the Company lower than BBB- and Baa3. The Company agrees
to give notice to the Agent forthwith upon any change in a rating by either such
organization of the senior public Debt of the Company; the Agent shall have no
duty whatsoever to verify the accuracy of any such notice from the Company or
any Lender or to monitor independently the ratings of the senior public Debt of
the Company and no Lender shall have any duty to give any such notice. The Agent
shall give notice to the Lenders and the Company as to the termination of a
Rating Condition promptly upon receiving a notice from the Company to the Agent
(which notice the Agent shall promptly notify to the Lenders) stating that the
rating of the senior public Debt of the Company does not meet the standard set
forth in the second sentence of this clause (ii), and requesting that the Agent
notify the Lenders of the termination of the Rating Condition. The Rating
Condition shall terminate upon the giving of such notice by the Agent.

                    (d) Termination by a Lender. In the event that a Change of
Control occurs, each Lender may, by notice to the Company and the Agent given
not later than 50 calendar days after such Change of Control, terminate its
Revolving Credit Commitment, its Unissued Letter of Credit Commitment and its or
its affiliate’s Swing Line Commitment, if any, which Commitments shall be
terminated effective as of the later of (i) the date that is 60 calendar days
after such Change of Control or (ii) the end of the Interest Period for any
Eurocurrency Rate Advance outstanding at the time of such Change of Control or
for any Eurocurrency Rate Advance made pursuant to the next sentence of this
Section 2.06(d). Upon the occurrence of a Change of Control, each Borrower’s
right to make a Borrowing or request the issuance of a Letter of Credit under
this Agreement shall be suspended for a period of 60 calendar days, except for
Base Rate Advances and Eurocurrency Rate Advances having an Interest Period
ending not later than 90 calendar days after such Change of Control. A notice of
termination pursuant to this Section 2.06(d) shall not have the effect of
accelerating any outstanding Advance of such Lender and the Notes of such
Lender.

                    (e) Funds deposited to the L/C Cash Deposit Account pursuant
to Section 2.06(b)(v) above (in the case of an assigning Lender thereunder that
is an Issuing Bank) or Section 2.06(c)(i) above (in the case of a Lender whose
Commitments are terminated thereunder that is an Issuing Bank) shall be applied
to reimburse any drawings made under any Letter of Credit issued by such
applicable Issuing Bank to the extent permitted by applicable law, and if so
applied then

33

--------------------------------------------------------------------------------



such reimbursement shall be deemed satisfaction of the obligations of the
Lenders and of the applicable Borrower to reimburse such drawing. After all of
the Letters of Credit issued by such Issuing Banks shall have expired or been
fully drawn upon and all other obligations of the Borrowers hereunder to such
Issuing Banks have been paid in full, the balance, if any, in the L/C Cash
Deposit Account shall be promptly returned to the Company.

                    SECTION 2.07. Repayment of Advances. (a) Revolving Credit
Advances. Each Borrower shall repay to the Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.

                    (b) Competitive Bid Advances. Each Borrower shall repay to
the Agent, for the account of each Lender that has made a Competitive Bid
Advance, the aggregate outstanding principal amount of each Competitive Bid
Advance made to such Borrower and owing to such Lender on the earlier of (i) the
maturity date therefor, specified in the related Notice of Competitive Bid
Borrowing delivered pursuant to Section 2.03(a)(i) and (ii) the Termination
Date.

                    (c) Letter of Credit Reimbursements. The obligation of any
Borrower under this Agreement, any Letter of Credit Application and any other
agreement or instrument, in each case, to repay any Revolving Credit Advance
that results from payment of a drawing under a Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Application and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by a
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof as set
forth in Section 9.16 or otherwise):

 

 

 

          (i) any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Application, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);

 

 

 

          (ii) any change in the time, manner or place of payment of any Letter
of Credit;

 

 

 

          (iii) the existence of any claim, set-off, defense or other right that
any Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

 

 

 

          (iv) any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

 

 

 

          (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not substantially comply with
the terms of such Letter of Credit;

34

--------------------------------------------------------------------------------



 

 

 

          (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of any Borrower in respect of the L/C Related
Documents; or

 

 

 

          (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing that might, but for the provisions of this
Section, constitute a legal or equitable discharge of such Borrower’s
obligations hereunder.

                    (d) Swing Line Advances. (i) Each Borrower shall repay to
the Swing Line Agent for the ratable account of the Swing Line Banks on the last
day of the applicable Interest Period, the unpaid principal amount of any Swing
Line Advance then outstanding.

 

 

 

          (ii) In the event that a Borrower does not repay a Swing Line Advance
made to it in full on the last day of its Interest Period, on the Business Day
immediately following such day, that Borrower shall be deemed to have served a
Notice of Revolving Credit Borrowing for a Revolving Credit Borrowing to be made
on the third Business Day thereafter in the amount (including accrued interest)
and currency of such Swing Line Advance and with an Interest Period of one month
and such Revolving Credit Advance shall be made on the third Business Day in
accordance with Section 2.02(a) (without regard to the minimum amount thereof)
and the proceeds thereof applied in repayment of such Swing Line Advance.
Notwithstanding anything contained herein to the contrary, for the time period
from the day immediately following the end of the Interest Period for any such
Swing Line Advance that is not repaid on the last day of its Interest Period
until and including the third Business Day thereafter, Section 2.08(b) shall
apply to the unpaid principal amount of any such Swing Line Advance.

 

 

 

          (iii) Section 3.03 shall not apply to any Revolving Credit Advance to
which this Section 2.07(d) refers.

 

 

 

          (iv) In the circumstances set out in paragraph (ii) above, to the
extent that it is not possible to make a Revolving Credit Advance due to the
insolvency of a Borrower, the Lenders will indemnify (pro-rata according to
their Revolving Credit Commitments) the Swing Line Banks for any loss that they
incur as a result of the relevant Swing Line Borrowing.

                    SECTION 2.08. Interest on Revolving Credit Advances and
Swing Line Advances. (a) Scheduled Interest. (i) Each Borrower shall pay
interest on the unpaid principal amount of each Revolving Credit Advance owing
by such Borrower to each Lender from the date of such Revolving Credit Advance,
until such principal amount shall be paid in full, at the following rates per
annum:

 

 

 

          (A) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee, if any, in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.

35

--------------------------------------------------------------------------------



 

 

 

          (B) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Revolving Credit Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time plus (z) the
Applicable Utilization Fee, if any, in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

                    (ii) Each Borrower shall pay interest on the unpaid
principal amount of each Swing Line Advance owing by such Borrower to each Swing
Line Bank from the date of such Swing Line Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

 

 

          (A) Euro Swing Line Advances. For each Euro Swing Line Advance, a rate
per annum equal at all times during the Interest Period for such Euro Swing Line
Advance to the sum of (x) the rate per annum determined by the Swing Line Agent
to be the arithmetic mean (rounded upwards to the nearest whole multiple of 1/16
of 1% per annum, if such arithmetic mean is not such a multiple) of the rates at
which deposits in Euro are offered by the principal office of each of the
Reference Banks to prime banks in the European interbank market at 11:00 A.M.
(Brussels time) on the date of such Euro Swing Line Advance for an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period; provided that if only one Reference Bank
is able to provide the rates as described above, each Swing Line Bank shall
supply the Swing Line Agent with its rate for same day funding in Euro to prime
banks in the European interbank market at 11:00 A.M. (Brussels time) on the date
of such Euro Swing Line Advance for an amount substantially equal to the amount
equal to such Swing Line Bank’s ratable share of such Borrowing outstanding
during such Interest Period and for a period equal to such Interest Period and
such rate shall be payable to such Swing Line Bank plus (y) the Applicable
Interest Rate Margin plus (z) Mandatory Cost, if any, payable in arrears on the
last day of such Interest Period.

 

 

 

          (B) Dollar Swing Line Advances. For each Dollar Swing Line Advance, a
rate per annum equal at all times during the Interest Period for such Dollar
Swing Line Advance to the sum of (x) the rate per annum determined by the Swing
Line Agent to be the arithmetic mean (rounded upwards to the nearest whole
multiple of 1/16 of 1% per annum, if such arithmetic mean is not such a
multiple) of the rates at which deposits in Dollars are offered by the principal
office of each of the Reference Banks to prime banks in the London interbank
market at 11:00 A.M. (London time) on the date of such Dollar Swing Line Advance
for an amount substantially equal to the amount that would be the Reference
Banks’ respective ratable shares of such Borrowing outstanding during such
Interest Period and for a period equal to such Interest Period; provided that if
only one Reference Bank is able to provide the rates as described above, each
Swing Line Bank shall supply the Swing Line Agent with its rate for same day
funding in Dollars to prime banks in the London interbank market at 11:00 A.M.
(London time) on the date of such Dollar Swing Line Advance for an amount
substantially equal to the amount equal to such Swing Line Bank’s

36

--------------------------------------------------------------------------------



 

 

 

ratable share of such Borrowing outstanding during such Interest Period and for
a period equal to such Interest Period and such rate shall be payable to such
Swing Line Bank plus (y) the Applicable Interest Rate Margin plus (z) Mandatory
Cost, if any, payable in arrears on the last day of such Interest Period.

                    (b) Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 6.01(a), each Borrower shall
pay interest on (i) the unpaid principal amount of each Revolving Credit Advance
owing by such Borrower to each Lender, payable in arrears on the dates referred
to in clause (a) above, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on such Revolving Credit Advance
pursuant to clause (a) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder by such
Borrower that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
1% per annum above the rate per annum required to be paid on such Revolving
Credit Advance pursuant to clause (a) above.

                    SECTION 2.09. Interest Rate Determination. (a) Each
Reference Bank agrees to furnish to the Agent timely information for the purpose
of determining each Eurocurrency Rate and each LIBO Rate if the applicable
Telerate Page is unavailable. If any one or more of the Reference Banks shall
not furnish such timely information to the Agent for the purpose of determining
any such interest rate, the Agent shall determine such interest rate on the
basis of timely information furnished by the remaining Reference Banks. The
Agent shall give prompt notice to the Company and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.08(a)(i) or
(ii), and the rate, if any, furnished by each Reference Bank for the purpose of
determining the interest rate under Section 2.08(a)(ii).

                    (b) If, with respect to any Eurocurrency Rate Advances, the
Majority Lenders notify the Agent that (i) they are unable to obtain matching
deposits in the London interbank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Revolving Credit Advances as part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Agent shall forthwith so notify each Borrower and
the Lenders, whereupon (A) such Borrower will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Major Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances, and (B) the obligation of the Lenders to make
Eurocurrency Rate Advances in the same currency as such Eurocurrency Rate
Advances shall be suspended until the Agent shall notify each Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

                    (c) If any Borrower, in requesting a Revolving Credit
Borrowing comprised of Eurocurrency Rate Advances, shall fail to select the
duration of the Interest Period for such Eurocurrency Rate Advances in
accordance with the provisions contained in the definition of

37

--------------------------------------------------------------------------------



“Interest Period” in Section 1.01, the Agent will forthwith so notify such
Borrower and the Lenders and such Advances will (to the extent such Eurocurrency
Rate Advances remain outstanding on such day) automatically, on the last day of
the then existing Interest Period therefor, (i) if such Eurocurrency Rate
Advances are denominated in Dollars, Convert into Base Rate Advances and (ii) if
such Eurocurrency Rate Advances are denominated in any Major Currency, be
exchanged into an Equivalent amount of Dollars and be Converted into Base Rate
Advances.

                    (d) Upon the occurrence and during the continuance of any
Event of Default under Section 6.01(a), (i) each Eurocurrency Rate Advance will
(to the extent such Eurocurrency Rate Advance remains outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advance is denominated in Dollars, be Converted
into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Major Currency, be exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make Eurocurrency Rate Advances shall be suspended.

                    (e) If the applicable Telerate Page is unavailable and fewer
than two Reference Banks furnish timely information to the Agent for determining
the Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO
Rate Advances, as the case may be,

 

 

 

          (i) the Agent shall forthwith notify the relevant Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,

 

 

 

          (ii) with respect to Eurocurrency Rate Advances, each such Advance
will (to the extent such Eurocurrency Rate Advance remains outstanding on such
day) automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the applicable Borrower or be automatically Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Major Currency, be prepaid by the applicable Borrower or be automatically
exchanged into an Equivalent amount of Dollars and Converted into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and

 

 

 

          (iii) the obligation of the Lenders to make Eurocurrency Rate Advances
or LIBO Rate Advances shall be suspended until the Agent shall notify the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

                    SECTION 2.10. Prepayments of Revolving Credit Advances and
Swing Line Advances. (a) Optional Prepayments. (i) Revolving Credit Advances.
Each Borrower may, upon notice to the Agent stating the proposed date and
aggregate principal amount of the prepayment, given not later than 11:00 A.M.
(New York City time) on the second Business Day prior to the date of such
proposed prepayment, in the case of Eurocurrency Rate Advances, and not later
than 11:00 A.M. (New York City time) on the day of such proposed prepayment, in
the case of Base Rate Advances, and, if such notice is given, such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing in whole or ratably in
part, together with accrued interest to the date of such

38

--------------------------------------------------------------------------------



prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount not less than
$10,000,000 or the Equivalent thereof in a Major Currency (determined on the
date notice of prepayment is given) or an integral multiple of $1,000,000 or the
Equivalent thereof in a Major Currency (determined on the date notice of
prepayment is given) in excess thereof and (y) in the event of any such
prepayment of a Eurocurrency Rate Advance other than on the last day of the
Interest Period therefor, such Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c). Each notice of
prepayment by a Designated Subsidiary shall be given to the Agent through the
Company.

                    (ii) Swing Line Advances. Each Borrower may, upon notice to
the Swing Line Agent by 9:00 A.M. (London time) on the date of the prepayment
stating the aggregate principal amount of the prepayment, and, if such notice is
given such Borrower shall, prepay the outstanding principal amount of the Swing
Line Advances comprising part of the same Swing Line Borrowing in whole or
ratably in part; provided, however, that (x) each partial prepayment shall be in
an aggregate principal amount of no less than €1,000,000 or $1,000,000, as the
case may be and (y) in the event of any such prepayment of a Swing Line Advance
other than on the maturity date therefor, such Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).

                    (b) Mandatory Prepayments. (i) If, on any date, the sum of
(A) the aggregate principal amount of all Advances denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate principal amount of all Advances
denominated in Foreign Currencies then outstanding plus (C) the aggregate
Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (D) the Equivalent in Dollars (determined on the third Business
Day prior to such date) of the aggregate Available Amount of all Letters of
Credit denominated in Major Currencies then outstanding exceeds 103% of the
aggregate Commitments of the Lenders on such date, the Company and each other
Borrower, if any, shall thereupon promptly prepay the outstanding principal
amount of any Advances owing by such Borrower in an aggregate amount (or deposit
an amount in the L/C Cash Deposit Account) sufficient to reduce such sum
(calculated on the basis of the Available Amount of Letters of Credit being
reduced by the amount in the L/C Cash Deposit Account) to an amount not to
exceed 100% of the aggregate Commitments of the Lenders on such date, together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a Eurocurrency Rate
Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than the
last day of an Interest Period or at its maturity, any additional amounts which
such Borrower shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 9.04(c). The Agent shall give prompt notice of any
prepayment required under this Section 2.10(b)(i) to the Borrowers and the
Lenders.

                    (ii) If, on any date, the sum of (A) the Equivalent in
Dollars of the aggregate principal amount of all Eurocurrency Rate Advances
denominated in Major Currencies then outstanding plus (B) the Equivalent in
Dollars of the aggregate principal amount of all Competitive Bid Advances
denominated in Foreign Currencies then outstanding plus (C) the Equivalent in
Dollars of the aggregate Available Amount of all Letters of Credit denominated
in Major Currencies then outstanding (in each case, determined on the third
Business Day prior to such date), shall exceed 110% of $500,000,000, the Company
and each other Borrower shall

39

--------------------------------------------------------------------------------



prepay the outstanding principal amount of any such Eurocurrency Rate Advances
or any such LIBO Rate Advances owing by such Borrower, on the last day of the
Interest Periods relating to such Advances, in an aggregate amount (or deposit
an amount in the L/C Cash Deposit Account) sufficient to reduce such sum
(calculated on the basis of the Available Amount of Letters of Credit being
reduced by the amount in the L/C Cash Deposit Account) to an amount not to
exceed $500,000,000, together with any interest accrued to the date of such
prepayment on the principal amounts prepaid. The Agent shall give prompt notice
of any prepayment required under this Section 2.10(b)(ii) to the Borrowers and
the Lenders. Prepayments under this Section 2.10(b)(ii) shall be allocated first
to Swing Line Advances, ratably among the Swing Line Banks; and any excess
amount shall then be allocated to Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing selected by the applicable Borrower, ratably
among the Lenders.

                    SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or LIBO Rate Advances or agreeing to issue or of issuing or maintaining
or participating in Letters of Credit (excluding for purposes of this Section
2.11 any such increased costs resulting from (i) Taxes or Other Taxes (as to
which Section 2.14 shall govern) and (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender is organized
or has its Applicable Lending Office or any political subdivision thereof), then
the Borrower of such Advances shall from time to time, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to such Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

                    (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital is increased by or based upon the existence of
such Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type or the issuance of or participation
in the Letters of Credit (or similar contingent obligations) hereunder, then,
upon demand by such Lender (with a copy of such demand to the Agent), the
Company shall pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder. A certificate as
to such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

                    (c) Any Lender claiming any additional amounts payable
pursuant to this Section 2.11 shall, upon the written request of the Company
delivered to such Lender and the

40

--------------------------------------------------------------------------------



Agent, assign, pursuant to and in accordance with the provisions of Section
9.06, all of its rights and obligations under this Agreement and under the Notes
to an Eligible Assignee selected by the Company; provided, however, that (i) no
Default shall have occurred and be continuing at the time of such request and at
the time of such assignment; (ii) the assignee shall have paid to the assigning
Lender the aggregate principal amount of, and any interest accrued and unpaid to
the date of such assignment on, the Note or Notes of such Lender; (iii) the
Company shall have paid to the assigning Lender any and all facility fees and
other fees payable to such Lender and all other accrued and unpaid amounts owing
to such Lender under any provision of this Agreement (including, but not limited
to, any increased costs or other additional amounts owing under this Section
2.11, and any indemnification for Taxes under Section 2.14) as of the effective
date of such assignment and (iv) if the assignee selected by the Company is not
an existing Lender, such assignee or the Company shall have paid the processing
and recordation fee required under Section 9.06(a) for such assignment; provided
further that the assigning Lender’s rights under Sections 2.11, 2.14 and 9.04,
and its obligations under Section 8.05, shall survive such assignment as to
matters occurring prior to the date of assignment.

                    SECTION 2.12. Illegality. Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Major Currency, LIBO Rate Advances in Dollars or in
any Foreign Currency or Swing Line Advances in Euros or to fund or maintain
Eurocurrency Rate Advances in Dollars or in any Major Currency, LIBO Rate
Advances in Dollars or in any Foreign Currency or Swing Line Advances in Euros
hereunder, (a) each such Eurocurrency Rate Advance, such LIBO Rate Advance or
Swing Line Advance, as the case may be, will automatically, upon such demand,
(i) if such Eurocurrency Rate Advance or LIBO Rate Advance is denominated in
Dollars, be Converted into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.08(a)(i), as the case may be, and (ii) if
such Eurocurrency Rate Advance, LIBO Rate Advance or Swing Line Advance is
denominated in any Foreign Currency, be exchanged into an Equivalent amount of
Dollars and Converted into a Base Rate Advance or an Advance that bears interest
at the rate set forth in Section 2.08(a)(i), as the case may be, and (b) the
obligation of the Lenders to make such Eurocurrency Rate Advances, such LIBO
Rate Advances or such Swing Line Advances shall be suspended until the Agent
shall notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.

                    SECTION 2.13. Payments and Computations. (a) Each Borrower
shall make each payment hereunder and under any Notes, except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Foreign Currency, not later than 11:00 A.M. (New York City time) on the day
when due in Dollars to the Agent at the applicable Agent’s Account in same day
funds without set-off, counterclaim or deduction of any kind. Each Borrower
shall make each payment hereunder and under any Notes with respect to principal
of, interest on, and other amounts relating to Advances denominated in a Foreign
Currency not later than 12:00 Noon (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent in same day
funds by deposit of such funds to the applicable Agent’s Account without
set-off, counterclaim or deduction of any kind. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, facility

41

--------------------------------------------------------------------------------



fees or Letter of Credit fees ratably (other than amounts payable pursuant to
Section 2.03, 2.04(c), 2.05(b)(ii), 2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) to
the Lenders for the account of their respective Applicable Lending Offices, and
like funds relating to the payment of any other amount payable to any Lender to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement. Upon any Assuming Lender
becoming a Lender hereunder as a result of a Commitment Increase pursuant to
Section 2.18 or an extension of the Termination Date pursuant to Section 2.19,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, as the case may be, the Agent shall
make all payments hereunder and under any Notes issued in connection therewith
in respect of the interest assumed thereby to the Assuming Lender. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 9.06(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under any Notes in respect of the interest
assigned thereby to the Lender assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

                    (b) All computations of interest based on the Base Rate and
of facility fees shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, all computations of interest on Swing Line Advances or
based on the Eurocurrency Rate (including the Overnight Eurocurrency Rate) or
the Federal Funds Rate and of Letter of Credit fees shall be made by the Agent
on the basis of a year of 360 days and all computations in respect of
Competitive Bid Advances shall be made by the Agent or the Sub-Agent, as the
case may be, as specified in the applicable Notice of Competitive Bid Borrowing
(or, in each case of Advances denominated in Foreign Currencies where market
practice differs, in accordance with market practice), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, facility fees or Letter of
Credit fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

                    (c) Whenever any payment hereunder or under the Notes shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest, facility fee or
Letter of Credit fee, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances or LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

                    (d) Unless the Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent such Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date

42

--------------------------------------------------------------------------------



such Lender repays such amount to the Agent, at (i) the Federal Funds Rate in
the case of Advances denominated in Dollars or (ii) the cost of funds incurred
by the Agent in respect of such amount in the case of Advances denominated in
Foreign Currencies.

                    SECTION 2.14. Taxes. (a) Any and all payments by any
Borrower (including the Company in its capacity as a guarantor under Article VII
hereof) hereunder or under the Notes shall be made, in accordance with Section
2.13, free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Lender and the Agent, net
income taxes imposed by the United States or any State thereof and taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower (including the Company in
its capacity as a guarantor under Article VII hereof) shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Agent, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
the Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

                    (b) In addition, each Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performing under, or
otherwise with respect to, this Agreement or the Notes (hereinafter referred to
as “Other Taxes”).

                    (c) Each Borrower shall indemnify each Lender and the Agent
for the full amount of Taxes or Other Taxes (including, without limitation, any
taxes imposed by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that a Borrower shall not be obligated to
pay any amounts in respect of penalties, interest or expenses pursuant to this
paragraph that are payable solely as a result of (i) the failure on the part of
the pertinent Lender or the Agent to pay over those amounts received from the
Borrowers under this clause (c) or (ii) the gross negligence or willful
misconduct on the part of the pertinent Lender or the Agent. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor. Each Lender agrees to
provide reasonably prompt notice to the Agent, the Company and any Borrower of
any imposition of Taxes or Other Taxes against such Lender; provided that
failure to give such notice shall not affect such Lender’s rights to
indemnification hereunder. Each Lender agrees that it will, promptly upon a
request by the Company or a Borrower having made an indemnification payment
hereunder, furnish to the Company or such Borrower, as the case may be,

43

--------------------------------------------------------------------------------



such evidence as is reasonably available to such Lender as to the payment of the
relevant Taxes or Other Taxes, and that it will, if requested by the Company or
such Borrower, cooperate with the Company or such Borrower, as the case may be,
in its efforts to obtain a refund or similar relief in respect of such payment.

                    (d) Within 30 days after the date of any payment of Taxes by
a Borrower under subsection (a) above, each Borrower shall furnish to the Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt evidencing payment thereof. In the case of any payment hereunder or
under the Notes by or on behalf of any Borrower through an account or branch
outside the United States or by or on behalf of any Borrower by a payor that is
not a United States person, if such Borrower determines that no Taxes are
payable in respect thereof, such Borrower shall furnish, or shall cause such
payor to furnish, to the Agent, at such address, an opinion of counsel
acceptable to the Agent stating that such payment is exempt from Taxes. For
purposes of this subsection (d) and subsection (e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.

                    (e) Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender, on the date of the
Assumption Agreement or the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other Lender and on the date it changes its
Applicable Lending Office in the case of any Lender, and from time to time
thereafter as requested in writing by any Borrower (unless a change in law
renders such Lender unable lawfully to do so), shall provide the Agent and each
Borrower with two original Internal Revenue Service forms W-8ECI or W-8BEN, as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from or entitled to a reduced
rate of United States withholding tax on payments pursuant to this Agreement or
the Notes. In addition, each Lender further agrees to provide any Borrower with
any form or document as any Borrower may reasonably request which is required by
any taxing authority outside the United States in order to secure an exemption
from, or reduction in the rate of, withholding tax in such jurisdiction, if
available to such Lender. If the forms provided by a Lender at the time such
Lender first becomes a party to this Agreement or changes its Applicable Lending
Office indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
in the case of a Lender that initially becomes a party to this Agreement
pursuant to an assignment in accordance with Section 9.06 or a Lender that
undertakes a change in its Applicable Lending Office, the term Taxes shall
include (in addition to withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) United States withholding tax, if
any, applicable on the date of such assignment or change with respect to the
assignee Lender or Lender after the change in Applicable Lending Office, but
only to the extent of United States withholding tax included in Taxes, if any,
applicable on the date of such assignment or change with respect to the assignor
Lender or Lender prior to such change in Applicable Lending Office. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8ECI
or W-8BEN, that a Lender reasonably considers to be

44

--------------------------------------------------------------------------------



confidential, such Lender shall give notice thereof to each Borrower and shall
not be obligated to include in such form or document such confidential
information.

                    (f) For any period with respect to which a Lender has failed
to provide each Borrower with the appropriate form described in Section 2.14(e)
(other than if such failure is due to a change in law occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure;
provided, however, that should a Lender become subject to Taxes because of its
failure to deliver a form required hereunder, each Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

                    (g) If any Borrower is required to pay any additional amount
to any Lender or to the Agent or on behalf of any of them to any taxing
authority pursuant to this Section 2.14, such Lender shall, upon the written
request of the Company delivered to such Lender and the Agent, assign, pursuant
to and in accordance with the provisions of Section 9.06, all of its rights and
obligations under this Agreement and under the Notes to an Eligible Assignee
selected by the Company; provided, however, that (i) no Default shall have
occurred and be continuing at the time of such request and at the time of such
assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all facility fees and other fees
payable to such Lender and all other accrued and unpaid amounts owing to such
Lender under any provision of this Agreement (including, but not limited to, any
increased costs or other additional amounts owing under Section 2.11, and any
indemnification for Taxes under this Section 2.14) as of the effective date of
such assignment; and (iv) if the assignee selected by the Company is not an
existing Lender, such assignee or the Company shall have paid the processing and
recordation fee required under Section 9.06(a) for such assignment; provided
further that the assigning Lender’s rights under Sections 2.11, 2.14 and 9.04,
and its obligations under Section 8.05, shall survive such assignment as to
matters occurring prior to the date of assignment.

                    SECTION 2.15. Sharing of Payments, Etc. If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, if any, or otherwise) on account of the Revolving Credit
Advances or Swing Line Advances owing to it (other than pursuant to Section
2.03, 2.04(c), 2.06(b), 2.06(c), 2.11, 2.14 or 9.04(c)) in excess of its Ratable
Share of payments on account of the Revolving Credit Advances or Swing Line
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Revolving Credit Advances or Swing
Line Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such purchase from each Lender shall be rescinded and
such Lender shall repay to the purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law,

45

--------------------------------------------------------------------------------



exercise all its rights of payment (including the right of setoff, if any) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

                    SECTION 2.16. Use of Proceeds. The proceeds of the Advances
shall be available (and each Borrower agrees that it shall use such proceeds)
for general corporate purposes of such Borrower and its Subsidiaries, including,
without limitation, backstop of commercial paper.

                    SECTION 2.17. Evidence of Debt. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Revolving
Credit Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances. Each Borrower agrees that
upon request of any Lender to such Borrower (with a copy of such notice to the
Agent) that such Lender receive a Revolving Credit Note to evidence (whether for
purposes of pledge, enforcement or otherwise) the Revolving Credit Advances
owing to, or to be made by, such Lender, such Borrower shall promptly execute
and deliver to such Lender a Revolving Credit Note payable to the order of such
Lender in a principal amount up to the Revolving Credit Commitment of such
Lender.

                    (b) The Register maintained by the Agent pursuant to Section
9.06(d) shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assumption Agreement and each Assignment Acceptance delivered to
and accepted by it, (iii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iv) the amount of any sum received by the Agent from each Borrower
hereunder and each Lender’s share thereof.

                    (c) Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

                    SECTION 2.18. Increase in the Aggregate Revolving Credit
Commitments. (a) The Company may, at any time but in any event not more than
once in any calendar year prior to the Termination Date, by notice to the Agent,
request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of $25,000,000 or an integral multiple thereof (each a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the earliest scheduled Termination Date then in effect (the “Increase
Date”) as specified in the related notice to the Agent; provided, however that
(i) in no event shall the aggregate amount of the Revolving Credit Commitments
at any time exceed $3,000,000,000 and (ii) on the date of any request by the
Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.03 shall be satisfied.

46

--------------------------------------------------------------------------------



                    (b) The Agent shall promptly notify the Lenders of a request
by the Company for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment. If the Lenders notify the Agent that
they are willing to increase the amount of their respective Revolving Credit
Commitments by an aggregate amount that exceeds the amount of the requested
Commitment Increase, the requested Commitment Increase shall be allocated among
the Lenders willing to participate therein in such amounts as are agreed between
the Company and the Agent.

                    (c) Promptly following each Commitment Date, the Agent shall
notify the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $25,000,000 or an integral multiple thereof.

                    (d) On each Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.18(c) (each such Eligible Assignee and each Eligible Assignee
that agrees to an extension of the Termination Date in accordance with Section
2.19(c), an “Assuming Lender”) shall become a Lender party to this Agreement as
of such Increase Date and the Revolving Credit Commitment of each Increasing
Lender for such requested Commitment Increase shall be so increased by such
amount (or by the amount allocated to such Lender pursuant to the last sentence
of Section 2.18(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

 

 

 

          (i) (A) certified copies of resolutions of the Board of Directors of
the Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit E hereto;

 

 

 

          (ii) an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and

 

 

 

          (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Company and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation,

47

--------------------------------------------------------------------------------



each Assuming Lender) and the Company, on or before 1:00 P.M. (New York City
time), by telecopier, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, make available for the account
of its Applicable Lending Office to the Agent at the Agent’s Account, in same
day funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) and, in the case of such Increasing Lender, an
amount equal to the excess of (i) such Increasing Lender’s ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment Increase)
over (ii) such Increasing Lender’s ratable portion of the Revolving Credit
Borrowings then outstanding (calculated based on its Revolving Credit Commitment
(without giving effect to the relevant Commitment Increase) as a percentage of
the aggregate Revolving Credit Commitments (without giving effect to the
relevant Commitment Increase). After the Agent’s receipt of such funds from each
such Increasing Lender and each such Assuming Lender, the Agent will promptly
thereafter cause to be distributed like funds to the other Lenders for the
account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Revolving Credit
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase).

                    SECTION 2.19. Extension of Termination Date. (a) At least 45
days but not more than 60 days prior to any anniversary of the Effective Date,
the Company, by written notice to the Agent, may request an extension of the
Termination Date in effect at such time by one year from its then scheduled
expiration. The Agent shall promptly notify each Lender of such request, and
each Lender shall in turn, in its sole discretion, not later than 20 days prior
to such anniversary date, notify the Company and the Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Agent and the Company in writing of its consent to any such request
for extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request. The Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company’s request for an extension of the Termination Date.

                    (b) If all the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.19, the Termination
Date in effect at such time shall, effective as at the applicable anniversary
date (the “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Section 3.03 shall be
satisfied. If fewer than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.19, the Termination
Date in effect at such time shall, effective as at the applicable Extension Date
and subject to subsection (d) of this Section 2.19, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender

48

--------------------------------------------------------------------------------



(each a “Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this Section
2.19 on or prior to the applicable Extension Date, each Commitment of such
Non-Consenting Lender shall automatically terminate in whole on such unextended
Termination Date without any further notice or other action by the Company, such
Lender or any other Person; provided that such Non-Consenting Lender’s rights
under Sections 2.11, 2.14 and 9.04, and its obligations under Section 8.05,
shall survive the Termination Date for such Lender as to matters occurring prior
to such date. It is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by the Company for any
requested extension of the Termination Date.

                    (c) If fewer than all of the Lenders consent to any such
request pursuant to subsection (a) of this Section 2.19, the Agent shall
promptly so notify the Consenting Lenders, and each Consenting Lender may, in
its sole discretion, give written notice to the Agent not later than 10 days
prior to the Termination Date of the amount of the Non-Consenting Lenders’
Commitments for which it is willing to accept an assignment. If the Consenting
Lenders notify the Agent that they are willing to accept assignments of
Commitments in an aggregate amount that exceeds the amount of the Commitments of
the Non-Consenting Lenders, such Commitments shall be allocated among the
Consenting Lenders willing to accept such assignments in such amounts as are
agreed between the Company and the Agent. If after giving effect to the
assignments of Commitments described above there remain any Commitments of
Non-Consenting Lenders, the Company may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
$25,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $25,000,000, in which case such Assuming Lender shall assume all of
such lesser amount; and provided further that:

 

 

 

          (i) any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

 

 

 

          (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

 

 

 

          (iii) with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.06(a) for such
assignment shall have been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such

49

--------------------------------------------------------------------------------



Assuming Lender, if any, shall have delivered to the Company and the Agent an
Assumption Agreement, duly executed by such Assuming Lender, such Non-Consenting
Lender, the Company and the Agent, (B) any such Consenting Lender shall have
delivered confirmation in writing satisfactory to the Company and the Agent as
to the increase in the amount of its Commitment and (C) each Non-Consenting
Lender being replaced pursuant to this Section 2.19 shall have delivered to the
Agent any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.

                    (d) If (after giving effect to any assignments or
assumptions pursuant to subsection (c) of this Section 2.19) Lenders having
Revolving Credit Commitments equal to at least 50% of the Revolving Credit
Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension (whether by execution or delivery of an Assumption
Agreement or otherwise) not later than one Business Day prior to such Extension
Date, the Agent shall so notify the Company, and, subject to the satisfaction of
the applicable conditions in Section 3.03, the Termination Date then in effect
shall be extended for the additional one-year period as described in subsection
(a) of this Section 2.19, and all references in this Agreement, and in the
Notes, if any, to the “Termination Date” shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

                    SECTION 3.01. Conditions Precedent to Effectiveness of
Sections 2.01 and 2.03. Sections 2.01 and 2.03 of this Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:

 

 

 

          (a) There shall have occurred no Material Adverse Change since
December 31, 2005, except as otherwise publicly disclosed prior to the date
hereof.

 

 

 

          (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or to the
knowledge of the Company Threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect,
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any Note of the Company or the consummation of the
transactions contemplated hereby, and there shall have been no

50

--------------------------------------------------------------------------------




 

 

 

 

adverse change in the status, or financial effect on the Company or any of its
material Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

 

 

 

          (c) The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders in respect of this Agreement.

 

 

 

          (d) On the Effective Date, the following statements shall be true and
the Agent shall have received a certificate signed by a duly authorized officer
of the Company, dated the Effective Date, stating that:

 

 

 

 

          (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

 

 

 

 

          (ii) No event has occurred and is continuing that constitutes a
Default.

 

 

 

 

          (e) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent:

 

 

 

 

          (i) The Revolving Credit Notes of the Company to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.

 

 

 

 

 

          (ii) Certified copies of the resolutions of the Board of Directors of
the Company approving this Agreement and the Notes of the Company, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

 

 

 

 

 

          (iii) A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes of the Company and the other
documents to be delivered hereunder.

 

 

 

 

 

          (iv) A favorable opinion of the General Counsel or an Assistant
General Counsel of the Company, substantially in the form of Exhibit E hereto
and as to such other matters as any Lender through the Agent may reasonably
request.

 

 

 

 

 

          (v) A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, substantially in the form of Exhibit G hereto.

 

 

 

 

 

          (vi) Such other approvals, opinions or documents as any Lender,
through the Agent, may reasonably request.

 

 

 

 

          (f) The Company shall have terminated the commitments and paid in full
all outstanding obligations under (i) the Five Year Credit Agreement dated as of
October 22, 2004, amended and restated as of October 21, 2005, among the
Company, the lenders parties thereto and CUSA, as administrative agent, as
amended, and (ii) the Five Year Credit Agreement dated as of November 26, 2003
among the Company, the lenders parties thereto and Citibank, as administrative
agent, as amended, and each Lender that is a party

51

--------------------------------------------------------------------------------



 

 

 

to either such credit agreement hereby waives any requirement of prior notice to
the termination of commitments or prepayment of obligations under such credit
agreement.

 

 

 

          (g) The Company shall have paid all accrued fees and expenses of the
Agent (including the billed fees and expenses of counsel to the Agent).

 

 

                    SECTION 3.02. Initial Advance to Each Designated Subsidiary.
The obligation of each Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.07 is subject to the Agent’s receipt on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes) in sufficient copies for each Lender:

 

 

          (a) The Revolving Credit Notes of such Borrower to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.17.

 

 

 

          (b) Certified copies of the resolutions of the Board of Directors of
such Borrower (with a certified English translation if the original thereof is
not in English) approving this Agreement and the Notes of such Borrower, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.

 

 

 

          (c) A certificate of the Secretary or an Assistant Secretary of such
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the Notes of such Borrower and
the other documents to be delivered hereunder.

 

 

 

          (d) A certificate signed by a duly authorized officer of the Company
or such Borrower, dated as of the date of such initial Advance, certifying that
such Borrower shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Borrower to execute and deliver this Agreement and the Notes and to perform its
obligations thereunder.

 

 

 

          (e) The Designation Letter of such Designated Subsidiary,
substantially in the form of Exhibit D hereto.

 

 

 

          (f) A favorable opinion of counsel to such Designated Subsidiary,
dated the date of such initial Advance, substantially in the form of Exhibit F
hereto.

 

 

 

          (g) Such other approvals, opinions or documents as any Lender, through
the Agent, may reasonably request.

 

 

                    SECTION 3.03. Conditions Precedent to Each Revolving Credit
Borrowing, Swing Line Borrowing, Issuance, Commitment Increase and Extension
Date. The obligation of each Lender to make an Advance (other than (x) an
Advance made by any Issuing Bank or any Lender pursuant to Section 2.04(c) or
(y) a Competitive Bid Advance), the obligation of the Issuing Bank to issue a
Letter of Credit, each Commitment Increase and each extension of

52

--------------------------------------------------------------------------------



 

 

Commitments pursuant to Section 2.19 shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, issuance, Commitment Increase or extension of Commitments, as the
case may be, (a) the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing, Notice of Swing Line
Borrowing, Notice of Issuance, request for Commitment Increase, request for
Commitment extension and the acceptance by the Borrower requesting such
Borrowing or issuance of the proceeds of such Borrowing or such issuance shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing or issuance, such Increase Date or such Extension Date such
statements are true):

 

 

 

          (i) the representations and warranties of the Company contained in
Section 4.01 (except, in the case of a Borrowing or an issuance, the
representations set forth in the last sentence of subsection (e) thereof and in
subsections (f), (h)-(l) and (n) thereof) are correct on and as of the date of
such Borrowing or issuance, before and after giving effect to such Borrowing or
issuance, such Commitment Increase or such Extension Date and to the application
of the proceeds therefrom, as though made on and as of such date, and
additionally, if such Borrowing or issuance shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Letter are correct on and as of the date
of such Borrowing or issuance, before and after giving effect to such Borrowing
or issuance and to the application of the proceeds therefrom, as though made on
and as of such date, and

 

 

 

          (ii) no event has occurred and is continuing, or would result from
such Borrowing or issuance, such Commitment Increase or such Extension Date or
from the application of the proceeds therefrom, that constitutes a Default;

 

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

                    SECTION 3.04. Conditions Precedent to Each Competitive Bid
Borrowing. The obligation of each Lender that is to make a Competitive Bid
Advance on the occasion of a Competitive Bid Borrowing to make such Competitive
Bid Advance as part of such Competitive Bid Borrowing is subject to the
conditions precedent that (i) the Agent shall have received the written
confirmatory Notice of Competitive Bid Borrowing with respect thereto, (ii) on
or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender and substantially in the form of Exhibit A-2
hereto for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):

53

--------------------------------------------------------------------------------



 

 

 

          (a) the representations and warranties of the Company contained in
Section 4.01 (except the representations set forth in the last sentence of
subsection (e) thereof and in subsections (f), (h)-(l) and (n) thereof) are
correct on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and, if such
Competitive Bid Borrowing shall have been requested by a Designated Subsidiary,
the representations and warranties of such Designated Subsidiary contained in
its Designation Letter are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date,

 

 

 

          (b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and

 

 

 

          (c) no event has occurred and no circumstance exists as a result of
which the information concerning such Borrower that has been provided to the
Agent and each Lender by such Borrower in connection herewith would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements contained therein, in the light of the circumstances
under which they were made, not misleading,

 

 

and (iv) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

 

                    SECTION 3.05. Determinations Under Section 3.01. For
purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Company, by notice to the Lenders, designates as the
proposed Effective Date, specifying its objection thereto. The Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                    SECTION 4.01. Representations and Warranties of the Company.
The Company represents and warrants as follows:

 

 

 

          (a) The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

 

 

          (b) The execution, delivery and performance by the Company of this
Agreement and the Notes of the Company, and the consummation of the transactions
contemplated hereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not and will not cause or
constitute a violation of any provision of law or regulation or any provision of
the Certificate of

54

--------------------------------------------------------------------------------



 

 

 

Incorporation or By-Laws of the Company or result in the breach of, or
constitute a default or require any consent under, or result in the creation of
any lien, charge or encumbrance upon any of the properties, revenues, or assets
of the Company pursuant to, any indenture or other agreement or instrument to
which the Company is a party or by which the Company or its property may be
bound or affected.

 

 

 

          (c) No authorization, consent, approval (including any exchange
control approval), license or other action by, and no notice to or filing or
registration with, any governmental authority, administrative agency or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Company of this Agreement or the Notes of the
Company.

 

 

 

          (d) This Agreement has been, and each of the Notes when delivered
hereunder will have been, duly executed and delivered by the Company. This
Agreement is, and each of the Notes of the Company when delivered hereunder will
be, the legal, valid and binding obligation of the Company enforceable against
the Company in accordance with their respective terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

 

 

 

          (e) The Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2005, and the related Consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended (together with the notes to the financial statements of
the Company and its Consolidated Subsidiaries and the Consolidated statements of
cash flows of the Company and its Consolidated Subsidiaries), accompanied by an
opinion of one or more nationally recognized firms of independent public
accountants, and the Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at [March 31, 2006], and the related Consolidated
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for the three months then ended, duly certified by the principal
financial officer of the Company, copies of which have been furnished to each
Lender, are materially complete and correct, and fairly present, subject, in the
case of said balance sheet as at [March 31, 2006], and said statements of income
and cash flows for the three months then ended, to year-end audit adjustments,
the Consolidated financial condition of the Company and its Consolidated
Subsidiaries as at such dates and the Consolidated results of the operations of
the Company and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied, except as otherwise
noted therein; the Company and its Consolidated Subsidiaries do not have on such
date any material contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
such balance sheet or the notes thereto as at such date. No Material Adverse
Change has occurred since December 31, 2005, except as otherwise publicly
disclosed prior to the date hereof.

 

 

 

          (f) There is no action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, pending or to the
knowledge of the Company Threatened affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse

55

--------------------------------------------------------------------------------



 

 

 

Effect (other than the Disclosed Litigation), or (ii) purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there has been no
adverse change in the status, or financial effect on the Company or any of its
material Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto.

 

 

 

          (g) Following application of the proceeds of each Advance, not more
than 25 percent of the value of the assets (either of the Borrower of such
Advance or of such Borrower and its Subsidiaries on a Consolidated basis)
subject to the provisions of Section 5.02(a) or subject to any restriction
contained in any agreement or instrument between such Borrower and any Lender or
any Affiliate of any Lender relating to Debt and within the scope of Section
6.01(e) will be margin stock (within the meaning of Regulation U issued by the
Board of Governors of the Federal Reserve System).

 

 

 

          (h) The Company and each wholly-owned direct Subsidiary of the Company
have, in the aggregate, met their minimum funding requirements under ERISA with
respect to their Plans in all material respects and have not incurred any
material liability to the PBGC, other than for the payment of premiums, in
connection with such Plans.

 

 

 

          (i) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan of the Company or any of its ERISA Affiliates that has
resulted in or is reasonably likely to result in a material liability of the
Company or any of its ERISA Affiliates.

 

 

 

          (j) The Schedules B (Actuarial Information) to the 2005 annual reports
(Form 5500 Series) with respect to each Plan of the Company or any of its ERISA
Affiliates, copies of which have been filed with the Internal Revenue Service
(and which will be furnished to any Lender through the Agent upon the request of
such Lender through the Agent to the Company), are complete and accurate in all
material respects and fairly present in all material respects the funding status
of such Plans at such date, and since the date of each such Schedule B there has
been no material adverse change in funding status.

 

 

 

          (k) Neither the Company nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any Withdrawal Liability to any Multiemployer
Plan in an annual amount exceeding 6% of Net Tangible Assets of the Company and
its Consolidated Subsidiaries.

 

 

 

          (l) Neither the Company nor any of its ERISA Affiliates has been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA. No such Multiemployer Plan is reasonably expected to be in reorganization
or to be terminated, within the meaning of Title IV of ERISA, in a
reorganization or termination which might reasonably be expected to result in a
liability of the Company in an amount in excess of $5,000,000.

 

 

 

          (m) The Company is not, and immediately after the application by the
Company of the proceeds of each Advance will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

56

--------------------------------------------------------------------------------



 

 

 

          (n) To the best of the Company’s knowledge, the operations and
properties of the Company and its Subsidiaries taken as a whole comply in all
material respects with all Environmental Laws, all necessary Environmental
Permits have been applied for or have been obtained and are in effect for the
operations and properties of the Company and its Subsidiaries and the Company
and its Subsidiaries are in compliance in all material respects with all such
Environmental Permits. To the best of the Company’s knowledge no circumstances
exist that would be reasonably likely to form the basis of an Environmental
Action against the Company or any of its Subsidiaries or any of their properties
that could have a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE COMPANY

                    SECTION 5.01. Affirmative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Company will:

 

 

 

 

          (a) Compliance with Laws, Etc. Comply, and cause each Designated
Subsidiary to comply with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, compliance with ERISA and
Environmental Laws as provided in Section 5.01(j), if failure to comply with
such requirements would have a Material Adverse Effect.

 

 

 

          (b) Payment of Taxes, Etc. Pay and discharge, and cause each
Designated Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or on its income or profits or
upon any of its property; provided, however, that neither the Company nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

 

 

 

          (c) Maintenance of Insurance. Maintain, and cause each Designated
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates.

 

 

 

          (d) Preservation of Corporate Existence, Etc. Preserve and maintain,
and cause each Designated Subsidiary to preserve and maintain, its corporate
existence and all its material rights (charter and statutory) privileges and
franchises; provided, however, that the Company and each Designated Subsidiary
may consummate any merger, consolidation or sale of assets permitted under
Section 5.02(b).

 

 

 

          (e) Visitation Rights. At any reasonable time and from time to time
upon reasonable notice but not more than once a year unless an Event of Default
has occurred and is continuing, permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Company and any Designated Subsidiary, and to discuss the affairs, finances and
accounts of the Company and any Designated Subsidiary

57

--------------------------------------------------------------------------------



 

 

 

 

with any of their officers or directors and with their independent certified
public accountants.

 

 

 

          (f) Keeping of Books. Keep, and cause each Designated Subsidiary to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each Designated Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 

 

 

          (g) Maintenance of Properties, Etc. Maintain and preserve, and cause
each Designated Subsidiary to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted; provided, however, that neither the
Company nor any of its Designated Subsidiaries shall be required to maintain or
preserve any property if the failure to maintain or preserve such property shall
not have a Material Adverse Effect.

 

 

 

          (h) Reporting Requirements. Furnish to the Agent (with a copy for each
Lender) and the Agent shall promptly forward the same to the Lenders:

 

 

 

 

          (i) as soon as available and in any event within 60 days after the end
of each of the first three quarters of each fiscal year of the Company, a
Consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and a Consolidated statement of income and cash flows
of the Company and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
setting forth in each case in comparative form the corresponding figures as of
the corresponding date and for the corresponding period of the preceding fiscal
year, all in reasonable detail and certified by the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company, subject, however, to year-end auditing adjustments,
which certificate shall include a statement that such officer has no knowledge,
except as specifically stated, of any condition, event or act which constitutes
a Default;

 

 

 

 

 

          (ii) as soon as available and in any event within 120 days after the
end of each fiscal year of the Company, a Consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related Consolidated statements of income and cash flows of the Company and
its Consolidated Subsidiaries for such fiscal year setting forth in each case in
comparative form the corresponding figures as of the close of and for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion of
independent public accountants of nationally recognized standing, as to said
financial statements and a certificate of the principal financial officer,
principal accounting officer, the Vice-President and Treasurer or an Assistant
Treasurer of the Company stating that such officer has no knowledge, except as
specifically stated, of any condition, event or act which constitutes a Default;

58

--------------------------------------------------------------------------------



 

 

 

 

 

          (iii) copies of the Forms 8-K and 10-K reports (or similar reports)
which the Company is required to file with the Securities and Exchange
Commission of the United States of America, promptly after the filing thereof;

 

 

 

 

 

          (iv) copies of each annual report, quarterly report, special report or
proxy statement mailed to substantially all of the stockholders of the Company,
promptly after the mailing thereof to the stockholders;

 

 

 

 

 

          (v) immediate notice of the occurrence of any Default of which the
principal financial officer, principal accounting officer, the Vice-President
and Treasurer or an Assistant Treasurer of the Company shall have knowledge;

 

 

 

 

 

          (vi) as soon as available and in any event within 15 days after the
Company or any of its ERISA Affiliates knows or has reason to know that any
ERISA Event has occurred, a statement of a senior officer of the Company with
responsibility for compliance with the requirements of ERISA describing such
ERISA Event and the action, if any, which the Company or such ERISA Affiliate
proposes to take with respect thereto;

 

 

 

 

 

          (vii) at the request of any Lender, promptly after the filing thereof
with the Internal Revenue Service, copies of Schedule B (Actuarial Information)
to each annual report (Form 5500 series) filed by the Company or any of its
ERISA Affiliates with respect to each Plan;

 

 

 

 

 

          (viii) promptly after receipt thereof by the Company or any of its
ERISA Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

 

 

 

 

          (ix) promptly after such request, such other documents and information
relating to any Plan as any Lender may reasonably request from time to time;

 

 

 

 

 

          (x) promptly and in any event within five Business Days after receipt
thereof by the Company or any of its ERISA Affiliates from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) (x) the imposition of
Withdrawal Liability in an amount in excess of $5,000,000 with respect to any
one Multiemployer Plan or in an aggregate amount in excess of $25,000,000 with
respect to all such Multiemployer Plans within any one calendar year or (y) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
Multiemployer Plan that has resulted or might reasonably be expected to result
in Withdrawal Liability in an amount in excess of $5,000,000 or of all such
Multiemployer Plans that has resulted or might reasonably be expected to result
in Withdrawal Liability in an aggregate amount in excess of $25,000,000 within
any one calendar year and (B) the amount of liability incurred, or that may be
incurred, by the Company or any of its ERISA Affiliates in connection with any
event described in such subclause (x) or (y);

 

 

 

 

 

          (xi) promptly after the commencement thereof, notice of all actions
and proceedings before any court, governmental agency or arbitrator affecting
the

59

--------------------------------------------------------------------------------



 

 

 

 

 

Company or any Designated Subsidiary of the type described in Section 4.01(f);
and

 

 

 

 

 

          (xii) from time to time such further information respecting the
financial condition and operations of the Company and its Subsidiaries as any
Lender may from time to time reasonably request.

 

 

 

 

          (i) Authorizations. Obtain, and cause each Designated Subsidiary to
obtain, at any time and from time to time all authorizations, licenses, consents
or approvals (including exchange control approvals) as shall now or hereafter be
necessary or desirable under applicable law or regulations in connection with
its making and performance of this Agreement and, upon the request of any
Lender, promptly furnish to such Lender copies thereof.

 

 

 

          (j) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

 

 

 

          (k) Change of Control. If a Change of Control shall occur, within ten
calendar days after the occurrence thereof, provide the Agent with notice
thereof, describing therein in reasonable detail the facts and circumstances
giving rise to such Change in Control.

 

 

                    SECTION 5.02. Negative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Company will not:

 

 

          (a) Liens, Etc. Issue, assume or guarantee, or permit any of its
Subsidiaries owning Restricted Property to issue, assume or guarantee, any Debt
secured by Liens on or with respect to any Restricted Property without
effectively providing that its obligations to the Lenders under this Agreement
and any of the Notes shall be secured equally and ratably with such Debt so long
as such Debt shall be so secured, except that the foregoing shall not apply to:

 

 

 

 

          (i) Liens affecting property of the Company or any of its Subsidiaries
existing on the Effective Date in effect as of the date hereof or of any
corporation existing at the time it becomes a Subsidiary of the Company or at
the time it is merged into or consolidated with the Company or a Subsidiary of
the Company;

60

--------------------------------------------------------------------------------



 

 

 

 

 

          (ii) Liens on property of the Company or its Subsidiaries existing at
the time of acquisition thereof or incurred to secure the payment of all or part
of the purchase price thereof or to secure Debt incurred prior to, at the time
of or within 24 months after acquisition thereof for the purpose of financing
all or part of the purchase price thereof;

 

 

 

 

 

          (iii) Liens on property of the Company or its Subsidiaries (in the
case of property that is, in the opinion of the Board of Directors of the
Company, substantially unimproved for the use intended by the Company) to secure
all or part of the cost of improvement thereof, or to secure Debt incurred to
provide funds for any such purpose;

 

 

 

 

 

          (iv) Liens which secure only Debt owing by a Subsidiary of the Company
to the Company or to another Subsidiary of the Company;

 

 

 

 

 

          (v) Liens in favor of the United States of America, any State, any
foreign country, or any department, agency, instrumentality, or political
subdivisions of any such jurisdiction, to secure partial, progress, advance or
other payments pursuant to any contract or statute or to secure any Debt
incurred for the purpose of financing all or any part of the purchase price or
cost of constructing or improving the property subject thereto, including,
without limitation, Liens to secure Debt of the pollution control or industrial
revenue bond type; or

 

 

 

 

 

          (vi) any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses (i) to (v) inclusive of any Debt secured thereby, provided
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement Lien shall be limited to all or
part of the property which secured the Lien extended, renewed or replaced (plus
improvements on such property);

 

 

 

 

provided, however, that, the Company and any one or more Subsidiaries owning
Restricted Property may issue, assume or guarantee Debt secured by Liens which
would otherwise be subject to the foregoing restrictions in an aggregate
principal amount which, together with the aggregate outstanding principal amount
of all other Debt of the Company and its Subsidiaries owning Restricted Property
that would otherwise be subject to the foregoing restrictions (not including
Debt permitted to be secured under clause (i) through (vi) above) and the
aggregate value of the Sale and Leaseback Transactions in existence at such
time, does not at any one time exceed 10% of the Net Tangible Assets of the
Company and its Consolidated Subsidiaries; and provided further that the
following type of transaction, among others, shall not be deemed to create Debt
secured by Liens: Liens required by any contract or statute in order to permit
the Company or any of its Subsidiaries to perform any contract or subcontract
made by it with or at the request of the United States of America, any foreign
country or any department, agency or instrumentality of any of the foregoing
jurisdictions.

61

--------------------------------------------------------------------------------




 

 

 

          (b) Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person; provided, however, that the Company
may merge or consolidate with any other Person so long as the Company is the
surviving corporation and so long as no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

ARTICLE VI

EVENTS OF DEFAULT

                    SECTION 6.01. Events of Default. If any of the following
events (“Events of Default”) shall occur and be continuing:

 

 

 

          (a) Any Borrower shall fail to pay: (i) any principal of any Revolving
Credit Advance or Competitive Bid Advance when the same becomes due and payable;
(ii) any principal of any Swing Line Advance within three Business Days after
the same becomes due and payable, (iii) any facility fees or any interest on any
Advance payable under this Agreement or any Note within three Business Days
after the same becomes due and payable; or (iv) any other fees or other amounts
payable under this Agreement or any Notes within 30 days after the same becomes
due and payable other than those fees and amounts the liabilities for which are
being contested in good faith by such Borrower and which have been placed in
Escrow by such Borrower; or

 

 

 

          (b) Any representation or warranty made (or deemed made) by any
Borrower (or any of its officers) in connection with this Agreement or by any
Designated Subsidiary in the Designation Letter pursuant to which such
Designated Subsidiary became a Borrower hereunder shall prove to have been
incorrect in any material respect when made (or deemed made); or

 

 

 

          (c) The Company shall repudiate its obligations under, or shall
default in the due performance or observance of, any term, covenant or agreement
contained in Article VII of this Agreement; or

 

 

 

          (d) (i) The Company shall fail to perform or observe Section
5.01(h)(v), (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.02(a) and such failure shall remain
unremedied for a period of 30 days after any Lender shall have given notice
thereof to the Company (through the Agent), or (iii) the Company or any other
Borrower shall fail to perform or to observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and such failure shall remain unremedied for a period of 30 days after any
Lender shall have given notice thereof to the relevant Borrower or, in the case
of the Company, any of the principal financial officer, the principal accounting
officer, the Vice-President and Treasurer or an Assistant Treasurer of the
Company, and in the case of any other Borrower, a responsible officer of such
Borrower, first has knowledge of such failure; or

62

--------------------------------------------------------------------------------



 

 

 

          (e) (i) The Company or any of its Consolidated or Designated
Subsidiaries shall fail to pay any principal of or premium or interest on any
Debt (other than Debt owed to the Company or its Subsidiaries or Affiliates)
that is outstanding in a principal amount of at least $150,000,000 in the
aggregate (but excluding Debt outstanding hereunder and Debt owed by such party
to any bank, financial institution or other institutional lender to the extent
the Company or any Subsidiary has deposits with such bank, financial institution
or other institutional lender sufficient to repay such Debt) of the Company or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt, or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt, or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; provided, however, that, for
purposes of this Section 6.0l(e), in the case of (x) Debt of any Person (other
than the Company or one of its Consolidated Subsidiaries) which the Company has
guaranteed and (y) Debt of Persons (other than the Company or one of its
Consolidated Subsidiaries) the payment of which is secured by a Lien on property
of the Company or such Subsidiary, such Debt shall be deemed to have not been
paid when due or to have been declared to be due and payable only when the
Company or such Subsidiary, as the case may be, shall have failed to pay when
due any amount which it shall be obligated to pay with respect to such Debt;
provided further, however, that any event or occurrence described in this
subsection (e) shall not be an Event of Default if (A) such event or occurrence
relates to the Debt of any Subsidiary of the Company located in China, India,
the Commonwealth of Independent States or Turkey (collectively, the “Exempt
Countries”), (B) such Debt is not guaranteed or supported in any legally
enforceable manner by any Borrower or by any Subsidiary or Affiliate of the
Company located outside the Exempt Countries, (C) such event or occurrence is
due to the direct or indirect action of any government entity or agency in any
Exempt Country and (D) as of the last day of the calendar quarter immediately
preceding such event or occurrence, the book value of the assets of such
Subsidiary does not exceed $150,000,000 and the aggregate book value of the
assets of all Subsidiaries of the Company located in Exempt Countries the Debt
of which would cause an Event of Default to occur but for the effect of this
proviso does not exceed $500,000,000; or

 

 

 

          (f) The Company or any of its Designated or Consolidated Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Company or any such Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian

63

--------------------------------------------------------------------------------



 

 

 

or other similar official for it or for any substantial part of its property
and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
such Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); provided, however, that any
event or occurrence described in this subsection (f) shall not be an Event of
Default if (A) such event or occurrence relates to any Subsidiary of the Company
located in an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed
or supported in any legally enforceable manner by any Borrower or by any
Subsidiary or Affiliate of the Company located outside the Exempt Countries, (C)
such event or occurrence is due to the direct or indirect action of any
government entity or agency in any Exempt Country and (D) as of the last day of
the calendar quarter immediately preceding such event or occurrence, the book
value of the assets of such Subsidiary does not exceed $150,000,000 and the
aggregate book value of the assets of all Subsidiaries of the Company located in
Exempt Countries with respect to which the happening of the events or
occurrences described in this subsection (f) would cause an Event of Default to
occur but for the effect of this proviso does not exceed $500,000,000; or

 

 

 

          (g) Any judgment or order for the payment of money in excess of
$150,000,000 shall be rendered against the Company or any of its Subsidiaries
and enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and there shall be any period of 10 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, however, that any such
judgment or order shall not be an Event of Default under this Section 6.01(g) if
(A) such judgment or order is rendered against any Subsidiary of the Company
located in an Exempt Country, (B) the Debt of such Subsidiary is not guaranteed
or supported in any legally enforceable manner by any Borrower or by any
Subsidiary or Affiliate of the Company located outside the Exempt Countries, (C)
such judgment or order is due to the direct or indirect action of any government
entity or agency in any Exempt Country and (D) as of the last day of the
calendar quarter immediately preceding the tenth consecutive day of the stay
period referred to above, the book value of the assets of such Subsidiary does
not exceed $150,000,000 and the aggregate book value of the assets of all
Subsidiaries of the Company located in Exempt Countries the judgments and orders
against which would cause an Event of Default to occur but for the effect of
this proviso does not exceed $500,000,000; or

 

 

 

          (h) Any non-monetary judgment or order shall be rendered against the
Company or any of its Subsidiaries that is reasonably likely to have a Material
Adverse Effect, and enforcement proceedings shall have been commenced by any
Person upon such judgment or order and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

64

--------------------------------------------------------------------------------



 

 

 

          (i) Any license, consent, authorization or approval (including
exchange control approvals) now or hereafter necessary to enable the Company or
any Designated Subsidiary to comply with its obligations herein or under any
Notes of such Borrower shall be modified, revoked, withdrawn, withheld or
suspended; or

 

 

 

          (j) (i) Any ERISA Event shall have occurred with respect to a Plan of
any Borrower or any of its ERISA Affiliates and the sum (determined as of the
date of occurrence of such ERISA Event) of the Insufficiency of such Plan and
the Insufficiency of any and all other Plans of the Borrowers and their ERISA
Affiliates with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Borrowers and their ERISA Affiliates related to
such ERISA Event) exceeds $150,000,000; or (ii) any Borrower or any of its ERISA
Affiliates shall be in default, as defined in Section 4219(c)(5) of ERISA, with
respect to any payment of Withdrawal Liability and the sum of the outstanding
balance of such Withdrawal Liability and the outstanding balance of any other
Withdrawal Liability that any Borrower or any of its ERISA Affiliates has
incurred exceeds 6% of Net Tangible Assets of the Company and its Consolidated
Subsidiaries; or (iii) any Borrower or any of its ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan of such Borrower or any of
its ERISA Affiliates that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, and as a result of
such reorganization or termination the aggregate annual contributions of the
Borrowers and their ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $150,000,000; or

then, and (i) in any such event (except with respect to Competitive Bid Advances
as provided in clause (ii) below), the Agent (A) shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (B) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Company, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers and (ii) in the case of the occurrence of any Event of Default
described in clause (i) or (ii) of Section 6.01(a) with respect to any
Competitive Bid Advances, the Agent shall, at the request, or may with the
consent, of the Lenders which have made or assumed under this Agreement at least
66-2/3% of the aggregate principal amount (based in respect of Competitive Bid
Advances denominated in Foreign Currencies on the Equivalent in Dollars on the
date of such request) of Competitive Bid Advances then outstanding and to whom
such Advances are owed, by notice to the Company, declare the full unpaid
principal of and accrued interest on all Competitive Bid Advances hereunder and
all other obligations of the Borrowers hereunder with respect to Competitive Bid
Advances to be immediately due and payable, whereupon such Advances and such
obligations shall be immediately due and payable, without presentment, demand,
protest or other further notice of any kind, all of which are hereby expressly
waived by the Borrowers;

65

--------------------------------------------------------------------------------



provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the United States Bankruptcy Code
of 1978, as amended, (x) the obligation of each Lender to make Advances (other
than Advances by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and of
the Issuing Banks to issue Letters of Credit shall automatically be terminated
and (y) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers.

                    SECTION 6.02. Actions in Respect of the Letters of Credit
upon Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in Section
6.01 or otherwise, make demand upon the Company to, and forthwith upon such
demand the Company will, (a) pay to the Agent on behalf of the Lenders in same
day funds at the Agent’s office designated in such demand, for deposit in the
L/C Cash Deposit Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding or (b) make such other reasonable
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to any Borrower under
the United States Bankruptcy Code of 1978, as amended, the Borrowers shall
immediately pay to the Agent on behalf of the Lenders for deposit in the L/C
Cash Deposit Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers.
If at any time the Agent reasonably determines that any funds held in the L/C
Cash Deposit Account are subject to any right or interest of any Person other
than the Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that are free and clear
of any such right and interest. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law, and if so applied, then such reimbursement shall be deemed a repayment of
the corresponding Advance in respect of such Letter of Credit. After all such
Letters of Credit shall have expired or been fully drawn upon and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such L/C Cash Deposit Account shall be promptly
returned to the Company.

ARTICLE VII

GUARANTEE

                    SECTION 7.01. Unconditional Guarantee. For valuable
consideration, receipt whereof is hereby acknowledged, and to induce each Lender
to make Advances to the Designated Subsidiaries and to induce the Agent to act
hereunder, the Company hereby unconditionally and irrevocably guarantees to each
Lender and the Agent that:

66

--------------------------------------------------------------------------------



 

 

 

          (a) the principal of and interest on each Advance to each Designated
Subsidiary shall be promptly paid in full when due (whether at stated maturity,
by acceleration or otherwise) in accordance with the terms hereof, and, in case
of any extension of time of payment, in whole or in part, of such Advance, that
all such sums shall be promptly paid when due (whether at stated maturity, by
acceleration or otherwise) in accordance with the terms of such extension; and

 

 

 

          (b) all other amounts payable hereunder by any Designated Subsidiary
to any Lender or the Agent or the Sub-Agent, as the case may be, shall be
promptly paid in full when due in accordance with the terms hereof (the
obligations of the Designated Subsidiaries under these subsections (a) and (b)
of this Section 7.01 being the “Obligations”).

In addition, the Company hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest on, any Advance to any Designated
Subsidiary or such other amounts payable by any Designated Subsidiary to any
Lender or the Agent, the Company will forthwith pay the same, without further
notice or demand.

                    SECTION 7.02. Guarantee Absolute. The Company guarantees
that the Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Lender or
the Agent with respect thereto. The liability of the Company under this
guarantee shall be absolute and unconditional irrespective of:

 

 

 

          (a) any lack of validity or enforceability of this Agreement or any
other agreement or instrument relating thereto;

 

 

 

          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;

 

 

 

          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations; or

 

 

 

          (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Company, any Borrower or a guarantor.

This guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any of the Lenders or the Agent upon the insolvency,
bankruptcy or reorganization of the Company or any Borrower or otherwise, all as
though such payment had not been made.

                    SECTION 7.03. Waivers. The Company hereby expressly waives
diligence, presentment, demand for payment, protest, any requirement that any
right or power be exhausted or any action be taken against any Designated
Subsidiary or against any other guarantor of all or any portion of the Advances,
and all other notices and demands whatsoever.

67

--------------------------------------------------------------------------------



                    SECTION 7.04. Remedies. Each of the Lenders and the Agent
may pursue its respective rights and remedies under this Article VII and shall
be entitled to payment hereunder notwithstanding any other guarantee of all or
any part of the Advances to the Designated Subsidiaries, and notwithstanding any
action taken by any such Lender or the Agent to enforce any of its rights or
remedies under such other guarantee, or any payment received thereunder. The
Company hereby irrevocably waives any claim or other right that it may now or
hereafter acquire against any Designated Subsidiary that arises from the
existence, payment, performance or enforcement of the Company’s obligations
under this Article VII, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or the Lenders against any
Designated Subsidiary, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Designated Subsidiary, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to the Company in violation of the preceding sentence at any time
when all the Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Lenders and the Agent and shall forthwith
be paid to the Agent for its own account and the accounts of the respective
Lenders to be credited and applied to the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Obligations or other amounts payable under this Agreement
thereafter arising. The Company acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waiver set forth in this section is knowingly made in contemplation
of such benefits.

                    SECTION 7.05. No Stay. The Company agrees that, as between
(a) the Company and (b) the Lenders and the Agent, the Obligations of any
Designated Subsidiary guaranteed by the Company hereunder may be declared to be
forthwith due and payable as provided in Article VI hereof for purposes of this
Article VII by declaration to the Company as guarantor notwithstanding any stay,
injunction or other prohibition preventing such declaration as against such
Designated Subsidiary and that, in the event of such declaration to the Company
as guarantor, such Obligations (whether or not due and payable by such
Designated Subsidiary), shall forthwith become due and payable by the Company
for purposes of this Article VII.

                    SECTION 7.06. Survival. This guarantee is a continuing
guarantee and shall (a) remain in full force and effect until payment in full
(after the Termination Date) of the Obligations and all other amounts payable
under this guaranty, (b) be binding upon the Company, its successors and
assigns, (c) inure to the benefit of and be enforceable by each Lender
(including each assignee Lender pursuant to Section 9.06) and the Agent and
their respective successors, transferees and assigns and (d) shall be reinstated
if at any time any payment to a Lender or the Agent hereunder is required to be
restored by such Lender or the Agent. Without limiting the generality of the
foregoing clause (c), each Lender may assign or otherwise transfer its interest
in any Advance to any other person or entity, and such other person or entity
shall thereupon become vested with all the rights in respect thereof granted to
such Lender herein or otherwise.

ARTICLE VIII

THE AGENTS

68

--------------------------------------------------------------------------------



                    SECTION 8.01. Authorization and Action. Each Lender (in its
capacities as a Lender, a Swing Line Bank and an Issuing Bank, as applicable)
hereby appoints and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to such Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), no Agent shall be required to exercise any discretion
or take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Lenders, and such instructions shall be binding
upon all Lenders and all holders of Notes; provided, however, that no Agent
shall be required to take any action that exposes such Agent to personal
liability or that is contrary to this Agreement or applicable law. Each Agent
agrees to give to each Lender prompt notice of each notice given to it by any
Borrower pursuant to the terms of this Agreement.

                    SECTION 8.02. Agent’s Reliance, Etc. Neither any Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Agents:
(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Agent receives and accepts an Assumption Agreement
entered into by an Assuming Lender as provided in Section 2.18 or 2.19, as the
case may be, or an Assignment and Acceptance entered into by such Lender, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.06;
(b) may consult with legal counsel (including counsel for the Company),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (d) shall not have any duty
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement on the part of any Borrower or
to inspect the property (including the books and records) of any Borrower;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement or any other instrument
or document furnished pursuant hereto; and (f) shall incur no liability under or
in respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier, telegram or telex)
believed by it to be genuine and signed or sent by the proper party or parties.

                    SECTION 8.03. CUSA and Affiliates. With respect to its
Commitments, the Advances made by it and the Note issued to it, CUSA shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not an Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include CUSA in its
individual capacity. CUSA and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the Company,
any of its Subsidiaries and any Person who may do business with or own
securities of the Company or any such Subsidiary, all as if CUSA were not an
Agent and without any duty to account therefor to the Lenders.

69

--------------------------------------------------------------------------------



                    SECTION 8.04. Lender Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

                    SECTION 8.05. Indemnification. (a) Each Lender severally
agrees to indemnify the Agent (to the extent not reimbursed by a Borrower), from
and against such Lender’s Ratable Share of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent, in its capacity as such, in any way relating
to or arising out of this Agreement or any action taken or omitted by the Agent,
in its capacity as such, under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Agent promptly upon demand
for its Ratable Share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by a Borrower.

                    (b) Each Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Company) from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank, in its capacity as such, in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank, in its capacity as such, hereunder or in connection herewith;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Company under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Company.

                    (c) The Lenders agree to indemnify the Swing Line Agent (to
the extent not reimbursed by the Borrowers), from and against such Lender’s
ratable share (determined according to their respective Revolving Credit
Commitments at such time) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Swing Line Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by the Swing Line Agent under this
Agreement, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,

70

--------------------------------------------------------------------------------



costs, expenses or disbursements resulting from the Swing Line Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Swing Line Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees) payable by
the Borrowers under Section 9.04, to the extent that the Swing Line Agent is not
reimbursed for such expenses by the Borrowers.

                    (d) The failure of any Lender to reimburse any Agent or any
Issuing Bank promptly upon demand for its Ratable Share of any amount required
to be paid by the Lenders to the Agents as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse any Agent or any Issuing
Bank for its Ratable Share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse any Agent or any Issuing Bank
for such other Lender’s Ratable Share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. Each of the Agents and each Issuing Bank agrees to return
to the Lenders their respective Ratable Shares of any amounts paid under this
Section 8.05 that are subsequently reimbursed by the Company or any Borrower. In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.04 applies whether any such investigation,
litigation or proceeding is brought by any Agent, any Lender or a third party.

                    SECTION 8.06. Successor Agent. The Agent may resign at any
time by giving written notice thereof to the Lenders and the Company and may be
removed at any time with or without cause by the Majority Lenders. The Company
may at any time, by notice to the Agent, propose a successor Agent (which shall
meet the criteria described below) specified in such notice and request that the
Lenders be notified thereof by the Agent with a view to their removal of the
Agent and their appointment of such successor Agent; the Agent agrees to forward
any such notice to the Lenders promptly upon its receipt by the Agent. Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

                    SECTION 8.07. Sub-Agent. The Sub-Agent has been designated
under this Agreement to carry out duties of the Agent. When acting on behalf of
the Agent, the Sub-Agent shall be subject to each of the obligations in this
Agreement to be performed by the Sub-Agent, and each of the Borrowers and the
Lenders agrees that when acting on behalf of the Agent, the Sub-Agent shall be
entitled to exercise each of the rights and shall be entitled to each of the

71

--------------------------------------------------------------------------------



benefits of the Agent under this Agreement as relate to the performance of its
obligations hereunder.

                    SECTION 8.08. Other Agents. Each Lender hereby acknowledges
that none of the syndication agent or any documentation agent nor any other
Lender designated as any “Agent” on the signature pages hereof (other than the
Agent and the Swing Line Agent) has any liability hereunder other than in its
capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

                    SECTION 9.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Revolving Credit Notes, nor consent to any
departure by any Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by each of the Lenders affected
thereby, do any of the following: (a) increase the Commitments of such Lender,
(b) reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (c) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, (d) release the Company from any of its obligations under Article
VII, (e) require the duration of an Interest Period to be nine months if such
period is not available to all Lenders or (f) amend this Section 9.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (y) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement and (z) no amendment, waiver or
consent shall, unless in writing and signed by each Swing Line Bank, in addition
to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Banks under this Agreement.

                    SECTION 9.02. Notices, Etc. (a) All notices and other
communications provided for hereunder shall be in writing (including telecopier,
telegraphic or telex communication) and mailed (return receipt requested),
telecopied, telegraphed, telexed or delivered, if to the Company or to any
Designated Subsidiary, at the Company’s address at 101 Columbia Road,
Morristown, New Jersey 07962-1219, Attention: Assistant Treasurer; if to any
Initial Lender, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; if to the Agent, at its address at Two Penns Way,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department, with a
copy to 388 Greenwich Street, New York, New York 10013, Attention: Diane Pockaj;
and if to the Swing Line Agent, at its address at 4 Harbour Exchange Square, 2nd
Floor, London E14 9GE, England, Attention: Ian Hayton/Sonia Gosparini; or, as to
any Borrower or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the

72

--------------------------------------------------------------------------------



Company and the Agent; provided that materials as may be agreed between the
Borrowers and the Agent may be delivered to the Agent in accordance with clause
(b) below. All such notices and communications shall, when mailed, telecopied,
telegraphed or telexed, be effective when deposited in the mails, telecopied,
delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

 

 

          (b) So long as CUSA or any of its Affiliates is the Agent, such
materials required to be delivered pursuant to Section 5.01(h)(i), (ii), (iii)
and (iv) as may be agreed between the Borrowers and the Agent may be delivered
to the Agent in an electronic medium in a format acceptable to the Agent and the
Lenders by e-mail at oploanswebadmin@citigroup.com. The Borrowers agree that the
Agent may make such materials (the “Communications”) available to the Lenders by
posting such notices on Intralinks or a substantially similar electronic system
(the “Platform”). The Borrowers acknowledge that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

 

 

          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address(es) to which a Notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender becomes a party to this Agreement (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address(es).

                    SECTION 9.03. No Waiver; Remedies. No failure on the part of
any Lender or the Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

                    SECTION 9.04. Costs and Expenses. (a) The Company agrees to
pay on demand all reasonable costs and expenses of the Agent in connection with
the administration, modification

73

--------------------------------------------------------------------------------



and amendment of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, (i) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (ii) the reasonable fees and expenses of counsel for the Agent with respect
thereto. The Company further agrees to pay on demand all costs and expenses of
the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Agent and each Lender in
connection with the enforcement of rights under this Section 9.04(a).

                    (b) Each Borrower agrees to indemnify and hold harmless the
Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of, or in connection with
the preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, shareholders or creditors
or an Indemnified Party or any other Person or any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent any such claim, damage, loss,
liability or expense has resulted from such Indemnified Party’s gross negligence
or willful misconduct.

The Company also agrees not to assert any claim against any Indemnified Party on
any theory of liability for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances.

                    (c) (i) If any payment of principal of, or Conversion of,
any Eurocurrency Rate Advance or LIBO Rate Advance is made by the applicable
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment or Conversion
pursuant to Section 2.03(d), 2.06(b), 2.10(a) or (b) or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, the
applicable Borrower shall, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

                    (ii) If any payment of principal of any Swing Line Advance
is made by the applicable Borrower to or for the account of a Swing Line Bank
other than on the maturity date for such Advance as specified in the applicable
Notice of Swing Line Borrowing, as a result of a payment pursuant to
Section 2.06(b), 2.10(a) or (b) or 2.12, acceleration of the maturity of the
Notes pursuant to Section 6.01 or for any other reason, the applicable Borrower
shall, upon

74

--------------------------------------------------------------------------------



demand by a Swing Line Bank (with a copy of such demand to the Agent and the
Swing Line Agent), pay to the Swing Line Agent for the account of such Swing
Line Bank any amounts required to compensate such Swing Line Bank for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Swing Line Bank to fund
or maintain such Advance.

                    (d) Without prejudice to the survival of any other agreement
of the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes
and the termination in whole of any Commitment hereunder.

                    SECTION 9.05. Binding Effect. This Agreement shall become
effective (other than Sections 2.01 and 2.03, which shall only become effective
upon satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Company, the Agent and the Swing Line Agent and
when the Agent shall have been notified by each Initial Lender that such Initial
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of each Borrower, the Agent, the Swing Line Agent and each Lender and
their respective successors and assigns, except that no Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

                    SECTION 9.06. Assignments and Participations. (a) Each
Lender may at any time, with notice to the Company prior to making any proposal
to any potential assignee and with the consent of the Company, which consent
shall not be unreasonably withheld (and shall at any time, if requested to do so
by the Company pursuant to Section 2.06(b), 2.11 or 2.14) assign to one or more
Persons all or a portion of its rights and obligations under a Facility or all
Facilities (it being understood that any assignment under the Revolving Credit
Facility shall include a proportionate assignment under the Swing Line Facility,
as applicable) under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, Unissued Letter of Credit
Commitment, the Revolving Credit Advances owing to it, its participations in
Letters of Credit and the Revolving Credit Note or Notes held by it); provided,
however, that (i) the Company’s consent shall not be required (A) in the case of
an assignment of Revolving Credit Commitment, Revolving Credit Advances and
participations in Letters of Credit to an Affiliate of such Lender, provided
that notice thereof shall have been given to the Company and the Agent or (B) in
the case of an assignment of the type described in subsection (g) below;
(ii) each such assignment shall be of a constant, and not a varying, percentage
of the rights and obligations under this Agreement specified in the applicable
Assignment and Acceptance; (iii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender or an assignment of all
of a Lender’s rights and obligations under this Agreement, the amount of (x) the
Revolving Credit Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and (y) Unissued Letter of
Credit Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 or an
integral multiple thereof; (iv) each such assignment shall be to an Eligible

75

--------------------------------------------------------------------------------



Assignee, (v) each such assignment made as a result of a demand by the Company
pursuant to this Section 9.06(a) shall be arranged by the Company after
consultation with, and subject to the approval of, the Agent, and shall be
either an assignment of all of the rights and obligations of the assigning
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (vi) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to this
Section 9.06(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement and all of the obligations of the Borrowers to such
Lender shall have been satisfied; and (vii) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with a processing and
recordation fee of $3,500 and, if the assigning Lender is not retaining a
Commitment hereunder, any Revolving Credit Note subject to such assignment. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto, provided, however, that such assigning
Lender’s rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 8.05, shall survive such assignment as to matters occurring prior to the
effective date of such assignment).

                    (b) By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other instrument or document furnished pursuant hereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of any Borrower or the performance or observance by
such Borrower of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such

76

--------------------------------------------------------------------------------



assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

                    (c) Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Revolving Credit Note or Notes subject to
such assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Company and to each other
Borrower.

                    (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Company, each other Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company, any other Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

                    (e) Each Lender may sell participations to one or more banks
or other entities (other than the Company or any of its Affiliates) in or to all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Company and the other Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Company, any other
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by any
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation and (vi) within 30 days of the
effective date of such participation, such Lender shall provide notice of such
participation to the Company.

                    (f) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.06, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Company or any Borrower furnished
to such Lender by or on behalf of such Borrower; provided that, prior to any
such disclosure, the assignee or participant or proposed assignee or participant
shall agree to

77

--------------------------------------------------------------------------------



preserve the confidentiality of any confidential information relating to such
Borrower received by it from such Lender.

                    (g) Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time assign or create a security interest in
all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.

                    SECTION 9.07. Designated Subsidiaries. (a) Designation. The
Company may at any time, and from time to time, upon not less than 15 Business
Days’ notice in the case of any Subsidiary so designated after the Effective
Date, by delivery to the Agent and each Lender of a Designation Letter duly
executed by the Company and the respective Subsidiary and substantially in the
form of Exhibit D hereto, designate such Subsidiary as a “Designated Subsidiary”
for purposes of this Agreement and such Subsidiary shall thereupon become a
“Designated Subsidiary” for purposes of this Agreement and, as such, shall have
all of the rights and obligations of a Borrower hereunder. The Agent shall
promptly notify each Lender of each such designation by the Company and the
identity of the respective Subsidiary. Following the giving of any notice
pursuant to this Section 9.07(a), if the designation of such Designated
Subsidiary obligates the Administrative Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

                    If the Company shall designate as a Designated Subsidiary
hereunder any Subsidiary not organized under the laws of the United States or
any State thereof, any Lender may, with notice to the Administrative Agent and
the Company, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Designated Subsidiary (and such Lender
shall, to the extent of Advances made to and participations in Letters of Credit
issued for the account of such Designated Subsidiary, be deemed for all purposes
hereof to have pro tanto assigned such Advances and participations to such
Affiliate in compliance with the provisions of Section 9.06.

                    As soon as practicable after receiving notice from the
Company or the Agent of the Company’s intent to designate a Subsidiary as a
Designated Borrower, and in any event at least 10 Business Days prior to the
delivery of an executed Designation Letter to the Agent pursuant to this Section
9.07(a), for a Designated Subsidiary that is organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof,
any Lender that may not legally lend to, establish credit for the account of
and/or do any business whatsoever with such Designated Subsidiary directly or
through an Affiliate of such Lender as provided in the immediately preceding
paragraph (a “Protesting Lender”) shall so notify the Company and the Agent in
writing. With respect to each Protesting Lender, the Company shall, effective on
or before the date that such Designated Subsidiary shall have the right to
borrow hereunder, either (A) notify the Agent and such Protesting Lender that
the Commitments of such Protesting Lender shall be terminated;

78

--------------------------------------------------------------------------------



provided that such Protesting Lender shall have received payment of an amount
equal to the outstanding principal of its Advances and/or Letter of Credit
reimbursement obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

                    (b) Termination. Upon the payment and performance in full of
all of the indebtedness, liabilities and obligations under this Agreement and
the Notes of any Designated Subsidiary then, so long as at the time no Notice of
Revolving Credit Borrowing or Notice of Competitive Bid Borrowing in respect of
such Designated Subsidiary is outstanding, such Subsidiary’s status as a
“Designated Subsidiary” shall terminate upon notice to such effect from the
Agent to the Lenders (which notice the Agent shall give promptly upon its
receipt of a request therefor from the Company). Thereafter, the Lenders shall
be under no further obligation to make any Advance hereunder to such Designated
Subsidiary.

                    SECTION 9.08. Confidentiality. Each of the Lenders and the
Agent hereby agrees that it will use reasonable efforts (e.g., procedures
substantially comparable to those applied by such Lender or the Agent in respect
of non-public information as to the business of such Lender or the Agent) to
keep confidential any financial reports and other information from time to time
supplied to it by the Company hereunder to the extent that such information is
not and does not become publicly available and which the Company indicates at
the time is to be treated confidentially, provided, however, that nothing herein
shall affect the disclosure of any such information (i) by the Agent to any
Lender, (ii) to the extent required by law (including statute, rule, regulation
or judicial process), (iii) to counsel for any Lender or the Agent or to their
respective independent public accountants, (iv) to bank examiners and auditors
and appropriate government examining authorities, (v) to the Agent or any other
Lender, (vi) in connection with any litigation to which any Lender or the Agent
is a party, (vii) to actual or prospective assignees and participants as
contemplated by Section 9.06(f), (viii) to any Affiliate of the Agent or any
Lender or to such Affiliate’s officers, directors, employees, agents and
advisors, provided that, prior to any such disclosure, such Affiliate or such
Affiliate’s officers, directors, employees, agents or advisors, as the case may
be, shall agree to preserve the confidentiality of any confidential information
relating to the Company received by it or (ix) any actual or prospective
counterparty (or its advisors) to any securitization, swap or derivative
transaction relating to the Borrowers, any Subsidiary of the Company, and the
Obligations; a determination by a Lender or the Agent as to the application of
the circumstances described in the foregoing clauses (i)-(viii) being conclusive
if made in good faith; and each of the Lenders and the Agent agrees that it will
follow procedures which are intended to put any transferee of such confidential
information on notice that such information is confidential.

                    SECTION 9.09. Mitigation of Yield Protection. Each Lender
hereby agrees that, commencing as promptly as practicable after it becomes aware
of the occurrence of any event giving rise to the operation of Section 2.11(a),
2.12 or 2.14 with respect to such Lender, such Lender will give notice thereof
through the Agent to the respective Borrower. A Borrower may at any time, by
notice through the Agent to any Lender, request that such Lender change its
Applicable Lending Office as to any Advance or Type of Advance or that it
specify a new Applicable Lending Office with respect to its Commitment and any
Advance held by it or that it

79

--------------------------------------------------------------------------------



rebook any such Advance with a view to avoiding or mitigating the consequences
of an occurrence such as described in the preceding sentence, and such Lender
will use reasonable efforts to comply with such request unless, in the opinion
of such Lender, such change or specification or rebooking is inadvisable or
might have an adverse effect, economic or otherwise, upon it, including its
reputation. In addition, each Lender agrees that, except for changes or
specifications or rebookings required by law or effected pursuant to the
preceding sentence, if the result of any change or change of specification of
Applicable Lending Office or rebooking would, but for this sentence, be to
impose additional costs or requirements upon the respective Borrower pursuant to
Section 2.11(a), Section 2.12 or Section 2.14 (which would not be imposed absent
such change or change of specification or rebooking) by reason of legal or
regulatory requirements in effect at the time thereof and of which such Lender
is aware at such time, then such costs or requirements shall not be imposed upon
such Borrower but shall be borne by such Lender. All expenses incurred by any
Lender in changing an Applicable Lending Office or specifying another Applicable
Lending Office of such Lender or rebooking any Advance in response to a request
from a Borrower shall be paid by such Borrower. Nothing in this Section 9.09
(including, without limitation, any failure by a Lender to give any notice
contemplated in the first sentence hereof) shall limit, reduce or postpone any
obligations of the respective Borrower under Section 2.11(a), Section 2.12 or
Section 2.14, including any obligations payable in respect of any period prior
to the date of any change or specification of a new Applicable Lending Office or
any rebooking of any Advance.

                    SECTION 9.10. Governing Law. This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
New York.

                    SECTION 9.11. Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

                    SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each Designated Subsidiary
hereby agrees that service of process in any such action or proceeding brought
in the any such New York State court or in such federal court may be made upon
the Company at its address specified in Section 9.02, and each Designated
Subsidiary hereby irrevocably appoints the Company its authorized agent to
accept such service of process, and agrees that the failure of the Company to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. Each Borrower hereby further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to such
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a

80

--------------------------------------------------------------------------------



final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to serve legal process in any other manner permitted by law
or to bring any action or proceeding relating to this Agreement or the Notes in
the courts of any jurisdiction. To the extent that each Designated Subsidiary
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, each Designated Subsidiary hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

                    (b) Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

                    SECTION 9.13. Substitution of Currency. If a change in any
Foreign Currency occurs pursuant to any applicable law, rule or regulation of
any governmental, monetary or multi-national authority, this Agreement
(including, without limitation, the definitions of Eurocurrency Rate and LIBO
Rate) will be amended to the extent determined by the Agent (acting reasonably
and in consultation with the Company) to be necessary to reflect the change in
currency and to put the Lenders and the Borrowers in the same position, so far
as possible, that they would have been in if no change in such Foreign Currency
had occurred.

                    SECTION 9.14. Final Agreement. This written agreement
represents the full and final agreement between the parties with respect to the
matters addressed herein and supersedes all prior communications, written or
oral, with respect thereto. There are no unwritten agreements between the
parties.

                    SECTION 9.15. Judgment. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder or under
the Notes in any currency (the “Original Currency”) into another currency (the
“Other Currency”), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Original
Currency with the Other Currency at 9:00 A.M. (New York City time) on the first
Business Day preceding that on which final judgment is given.

                    (b) The obligation of each Borrower in respect of any sum
due in the Original Currency from it to any Lender or the Agent hereunder or
under the Revolving Credit Note or Revolving Credit Notes held by such Lender
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be) of any sum adjudged to be so due in such Other
Currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase Dollars with such Other Currency; if the
amount of Dollars so purchased is less than the sum originally due to such
Lender or the Agent (as the case may be) in the Original Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify

81

--------------------------------------------------------------------------------



such Lender or the Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
any Lender or the Agent (as the case may be) in the Original Currency, such
Lender or the Agent (as the case may be) agrees to remit to such Borrower such
excess.

                    SECTION 9.16. No Liability of the Issuing Banks. None of the
Agent, the Lenders nor any Issuing Bank, nor any of their Affiliates, or the
respective directors, officers, employees, agents and advisors of such Person or
such Affiliate, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder, or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof or any failure to honor a
Letter of Credit where such Issuing Bank is, under applicable law, required to
honor it. The parties hereto expressly agree that, as long as the Issuing Bank
has not acted with gross negligence or willful misconduct, such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such documents without responsibility for further investigation or refuse
to accept and make payment upon such documents if such documents are not in
strict compliance with the terms of such Letter of Credit.

                    SECTION 9.17. Patriot Act Notice. Each Lender hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
borrower, guarantor or grantor (the “Loan Parties”), which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.

82

--------------------------------------------------------------------------------



                    SECTION 9.18. Waiver of Jury Trial. Each Borrower, the Agent
and each Lender hereby irrevocably waive all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

 

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

 

 

 

By:

 /s/ John J. Tus

 

 

 

--------------------------------------------------------------------------------

 

 

Name: John J. Tus

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CITICORP USA, INC., as Agent

 

 

 

 

 

 

By:

 /s/ Carolyn A. Kee

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Carolyn A. Kee

 

 

Title: Vice President

 

 

 

 

LETTER OF CREDIT COMMITMENT

 

 

 

 

 

 

 

$166,666,667

 

CITIBANK, N.A.

 

 

 

 

 

 

By:

 /s/ Carolyn A. Kee

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Carolyn A. Kee

 

 

Title: Vice President

 

 

 

 

$166,666,666

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 /s/ Sanjay H. Gurnani

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Sanjay H. Gurnani

 

 

Title: Senior Vice President

 

 

 

$166,666,666

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

By:

 /s/ Stephanie Parker

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Stephanie Parker

 

 

Title: Vice President

 

 

 

$500,000,000 TOTAL OF LETTER OF CREDIT COMMITMENTS

83

--------------------------------------------------------------------------------



 

 

 

 

INITIAL LENDERS

 

 

 

 

REVOLVING CREDIT COMMITMENT

 

ARRANGER AND ADMINISTRATIVE AGENT

 

 

 

 

$210,000,000

 

CITICORP USA, INC.

 

 

 

 

 

 

By:

 /s/ Diane Pockaj

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Diane Pockaj

 

 

Title: Managing Director and Vice President

 

 

 

 

 

 

ARRANGER AND SYNDICATION AGENT

 

 

 

 

$210,000,000

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 /s/ Stephanie Parker

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Stephanie Parker

 

 

Title: Vice President

 

 

 

 

 

DOCUMENTATION AGENTS

 

 

 

 

$160,000,000

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

 /s/ Sanjay H. Gurnani

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Sanjay H. Gurnani

 

 

Title: Senior Vice President

 

 

 

$160,000,000

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

 /s/ Alison McGuigan

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Alison McGuigan

 

 

Title: Associate Director

 

 

 

$160,000,000

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By:

 /s/ Frederick W. Laird

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Frederick W. Laird

 

 

Title: Managing Director

 

 

 

 

 

By:

 /s/ Ming K. Chu

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Ming K. Chu

 

 

Title: Vice President

84

--------------------------------------------------------------------------------



 

 

 

 

$160,000,000

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

By:

 /s/ Richard L. Tavrow

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

 

 

 

 

By:

 /s/ Irja R. Otsa

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

 

 

SENIOR MANAGING AGENTS

 

 

 

 

$115,000,000

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

By:

 /s/ David Carrington

 

 

 

--------------------------------------------------------------------------------

 

 

Name: David Carrington

 

 

Title: Group Vice President

 

 

 

 

 

By:

 /s/ Luc Perrot

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Luc Perrot

 

 

Title: Vice President

 

 

 

$115,000,000

 

THE BANK OF TOKYO-MITSUBISHI UFJ LTD.,
NEW YORK BRANCH

 

 

 

 

 

By:

 /s/ Paresh R. Shah

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Paresh R. Shah

 

 

Title: Authorized Signatory

 

 

 

$115,000,000

 

BNP PARIBAS

 

 

 

 

 

By:

 /s/ Richard Pace

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard Pace

 

 

Title: Managing Director

 

 

 

 

 

By:

 /s/ Angela B. Arnold

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Angela B. Arnold

 

 

Title: Director

 

 

 

$115,000,000

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 /s/ Rochelle Forster

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Rochelle Forster

 

 

Title: Managing Director

85

--------------------------------------------------------------------------------



 

 

 

 

$115,000,000

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

 /s/ Philippe Sandmeier

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Philippe Sandmeier

 

 

Title: Managing Director

 

 

 

$115,000,000

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 /s/ Robert G. McGill, Jr.

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert G. McGill, Jr.

 

 

Title: Director

 

 

 

$115,000,000

 

WILLIAM STREET COMMITMENT

 

 

CORPORATION

 

 

 

 

 

 

By:

 /s/ Mark Walton

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Mark Walton

 

 

Title: Assistant Vice President

 

 

 

 

 

LENDERS

 

 

 

 

$75,000,000

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

 /s/ John Konstantos

 

 

 

--------------------------------------------------------------------------------

 

 

Name: John Konstantos

 

 

Title: Vice President

 

 

 

$40,000,000

 

BANCA INTESA SPA

 

 

 

 

 

 

By:

 /s/ Frank Maffei

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Frank Maffei

 

 

Title: Vice President

 

 

 

 

 

By:

 /s/ Anthony F. Giobbi

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Anthony F. Giobbi

 

 

Title: First Vice President

86

--------------------------------------------------------------------------------



 

 

 

 

$40,000,000

 

BANCO BILBAO VIZCAYA ARGENTARIA S.A.

 

 

 

 

 

By:

 /s/ Anne-Maureen Sarfati

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Anne-Maureen Sarfati

 

 

Title: Vice President

 

 

 

 

 

By:

 /s/ Hector Villegas

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Hector Villegas

 

 

Title: Vice President

 

 

 

$40,000,000

 

SANTANDER CENTRAL HISPANO, S.A.,

 

 

NEW YORK BRANCH

 

 

 

 

 

 

By:

 /s/ Karen Wagner

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Karen Wagner

 

 

Title: Vice President

 

 

 

 

 

By:

 /s/ Jesus Lopez

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Jesus Lopez

 

 

Title: Vice President

 

 

 

$40,000,000

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

 

By:

 /s/ Bertram Tang

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Bertram Tang

 

 

Title: Senior Vice President & Team Leader

 

 

 

$40,000,000

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

 /s/ Howard Lee

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Howard Lee

 

 

Title: Authorized Signatory

 

 

 

$40,000,000

 

SOCIETE GENERALE

 

 

 

 

 

 

By:

 /s/ Maria Iarriccio

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Maria Iarriccio

 

 

Title: Vice President

 

 

 

$40,000,000

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

By:

 /s/ Shigeru Tsuru

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Shigeru Tsuru

 

 

Title: Joint General Manager

87

--------------------------------------------------------------------------------



 

 

 

 

$40,000,000

 

UNICREDITO ITALIANO S.p.A., NEW YORK BRANCH

 

 

 

 

 

 

By:

 /s/ Christopher J. Eldin

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Christopher J. Eldin

 

 

Title: First Vice President & Deputy Manager

 

 

 

 

 

By:

 /s/ Saiyed A. Abbas

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Saiyed A. Abbas

 

 

Title: Vice President

 

 

 

$40,000,000

 

WESTPAC BANKING CORPORATION

 

 

 

 

 

 

By:

 /s/ Isaac Rankin

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Isaac Rankin

 

 

Title: Head of Relationship Management

 

 

 

$2,300,000,000          TOTAL OF COMMITMENTS

88

--------------------------------------------------------------------------------



SCHEDULE I
APPLICABLE LENDING OFFICES

 

 

 

 

 

NAME OF INITIAL LENDER

 

DOMESTIC LENDING OFFICE

 

EURODOLLAR LENDING OFFICE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ABN AMRO Bank N.V.

 

208 South LaSalle Street
Suite 1500
Chicago, IL 60604
Attn: Credit Administration
Phone: (312) 992-51521
Fax: (312) 992-5157

 

208 South LaSalle Street
Suite 1500
Chicago, IL 60604
Attn: Credit Administration
Phone: (312) 992-51521
Fax: (312) 992-5157

 

 

 

 

 

Banca Intesa SpA

 

1 William Street
New York, NY 10004
Attn: Alex Papace
Phone: (212) 607-3531
Fax: (212) 607-3897

 

1 William Street
New York, NY 10004
Attn: Alex Papace
Phone: (212) 607-3531
Fax: (212) 607-3897

 

 

 

 

 

Banco Bilbao Vizcaya
Argentaria S.A.

 

1345 Avenue of the Americas
45th Floor
New York, NY 10105
Attn: Miguel Lara
Phone: (212) 728-1664
Fax: (212) 333-2904

 

1345 Avenue of the Americas
45th Floor
New York, NY 10105
Attn: Miguel Lara
Phone: (212) 728-1664
Fax: (212) 333-2904

 

 

 

 

 

Banco Santander Central Hispano, S.A., New York Branch

 

45 East 53rd Street
New York, NY 10022
Attn: Ligia Castro
Phone: (212) 350-3677
Fax: (212) 350-3647

 

45 East 53rd Street
New York, NY 10022
Attn: Ligia Castro
Phone: (212) 350-3677
Fax: (212) 350-3647

 

 

 

 

 

Bank of America, N.A.

 

901 Main Street
Dallas, TX 75202-3714
Attn: Charlotte Conn
Phone: (214) 209-1225
Fax: (214) 290-9653

 

901 Main Street
Dallas, TX 75202-3714
Attn: Charlotte Conn
Phone: (214) 209-1225
Fax: (214) 290-9653

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ Ltd., New York Branch

 

1251 Avenue of the Americas
12th Floor
New York, NY 10020
Attn: Rolando Uy
Phone: (201) 413-8570
Fax: (201) 521-2304

 

1251 Avenue of the Americas
12th Floor
New York, NY 10020
Attn: Rolando Uy
Phone: (201) 413-8570
Fax: (201) 521-2304

 

 

 

 

 

Barclays Bank PLC

 

200 Cedar Knolls Road
Whippany, NJ 07981
Attn: Jan Becker
Phone: (973) 576-3795
Fax: (973) 576-3014

 

200 Cedar Knolls Road
Whippany, NJ 07981
Attn: Jan Becker
Phone: (973) 576-3795
Fax: (973) 576-3014

 

 

 

 

 

BNP Paribas

 

499 Park Avenue
New York, NY 10022
Attn: Andree Mitton/Robin
Jackson-Bogner
Phone: (212) 415-9617/9616
Fax: (212) 415-9606

 

499 Park Avenue
New York, NY 10022
Attn: Andree Mitton/Robin
Jackson-Bogner
Phone: (212) 415-9617/9616
Fax: (212) 415-9606


--------------------------------------------------------------------------------



 

 

 

 

 

Citicorp USA, Inc.

 

388 Greenwich Street
New York, NY 10013
Attn: Carolyn Sheridan
Phone: (212) 559-3245
Fax: (212) 826-2371

 

388 Greenwich Street
New York, NY 10013
Attn: Carolyn Sheridan
Phone: (212) 559-3245
Fax: (212) 826-2371

 

 

 

 

 

Deutsche Bank AG
New York Branch

 

90 Hudson Street, Floor 1
Jersey City, NJ 07302
Attn: Joe Cusmai
Phone: (201) 593-2202
Fax: (201) 593-2313

 

90 Hudson Street, Floor 1
Jersey City, NJ 07302
Attn: Joe Cusmai
Phone: (201) 593-2202
Fax: (201) 593-2313

 

 

 

 

 

HSBC Bank USA,
National Association

 

One HSBC Center, 26/F
Buffalo, NY 14203
Attn: Donna Riley
Phone: (716) 841-4178
Fax: (716) 841-0269

 

One HSBC Center, 26/F
Buffalo, NY 14203
Attn: Donna Riley
Phone: (716) 841-4178
Fax: (716) 841-0269

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

111 Fannin 10th Floor
Houston, TX 77002
Attn: Autumn Mashue
Phone: (713) 427-6199
Fax: (713) 750-2932

 

111 Fannin 10th Floor
Houston, TX 77002
Attn: Autumn Mashue
Phone: (713) 427-6199
Fax: (713) 750-2932

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

1251 Avenue of the Americas
New York, NY 10020
Phone: (212) 282-3000
Fax: (212) 282-4250

 

1251 Avenue of the Americas
New York, NY 10020
Phone: (212) 282-3000
Fax: (212) 282-4250

 

 

 

 

 

The Northern Trust Company

 

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
Phone: (312) 444-3532
Fax: (312) 630-1566

 

50 S. LaSalle Street
Chicago, IL 60675
Attn: Linda Honda
Phone: (312) 444-3532
Fax: (312) 630-1566

 

 

 

 

 

Royal Bank of Canada

 

One Liberty Plaza, 3rd Floor
New York, NY 10006
Attn: Karim Amr
Phone: (212) 428-6369
Fax: (212) 428-2372

with a copy to:

Attn: N. Delph
Phone: (212) 428-6249
Fax: (212) 428-2319

 

One Liberty Plaza, 3rd Floor
New York, NY 10006
Attn: Karim Amr
Phone: (212) 428-6369
Fax: (212) 428-2372

with a copy to:

Attn: N. Delph
Phone: (212) 428-6249
Fax: (212) 428-2319

 

 

 

 

 

The Royal Bank of Scotland plc

 

101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
Phone: (212) 401-1420
Fax: (212) 401-1494

 

101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
Phone: (212) 401-1420
Fax: (212) 401-1494

90

--------------------------------------------------------------------------------



 

 

 

 

 

Societe Generale

 

2001 Ross Avenue
Suite 4800
Dallas, TX 75201
Attn: Lori Murphy
Phone: (214) 979-2770
Fax: (214) 754-0171

 

2001 Ross Avenue
Suite 4800
Dallas, TX 75201
Attn: Lori Murphy
Phone: (214) 979-2770
Fax: (214) 754-0171

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

277 Park Avenue
New York, NY 10172
Attn: Edward McColly
Phone: (212) 224-4139
Fax: (212) 224-4384

 

277 Park Avenue
New York, NY 10172
Attn: Edward McColly
Phone: (212) 224-4139
Fax: (212) 224-4384

 

 

 

 

 

UBS Loan Finance LLC

 

677 Washington Blvd.
6th Floor South
Stamford, CT 05901
Attn: Christopher Aitkin
Phone: (203) 719-3845
Fax: (203) 719-3888

 

677 Washington Blvd.
6th Floor South
Stamford, CT 05901
Attn: Christopher Aitkin
Phone: (203) 719-3845
Fax: (203) 719-3888

 

 

 

 

 

Unicredito Italiano S.p.A

 

375 Park Avenue
New York, NY 10152
Attn: Evangeline Blanco
Phone: (212) 546-9615
Fax: (212) 546-9675

 

375 Park Avenue
New York, NY 10152
Attn: Evangeline Blanco
Phone: (212) 546-9615
Fax: (212) 546-9675

 

 

 

 

 

Wachovia Bank, National Association

 

201 S. College Street
Charlotte, NC
Attn: Romonia Lester
Phone: (704) 383-5364
Fax: (704) 715-0096

 

201 S. College Street
Charlotte, NC
Attn: Romonia Lester
Phone: (704) 383-5364
Fax: (704) 715-0096

 

 

 

 

 

Westpac Banking Corporation

 

GMO Nightshift Operations
255 Elizabeth St. 3rd Floor
Sydney, NSW 2000
Australia
Attn: Matt Healey
Phone: 011 612 9284-8241
Fax: 011 44 207 621 7608

 

GMO Nightshift Operations
255 Elizabeth St. 3rd Floor
Sydney, NSW 2000
Australia
Attn: Matt Healey
Phone: 011 612 9284-8241
Fax: 011 44 207 621 7608

 

 

 

 

 

William Street Commitment Corporation

 

 

 

 

91

--------------------------------------------------------------------------------



SCHEDULE II
SWING LINE COMMITMENTS

 

 

 

SWING LINE BANK

 

SWING LINE COMMITMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Citibank, N.A.

 

EUR 100,000,000

 

 

 

JPMorgan Chase Bank, N.A.

 

EUR 100,000,000

 

 

 

Total:

 

EUR 200,000,000


--------------------------------------------------------------------------------



SCHEDULE III
CALCULATION OF THE MANDATORY COST

 

 

 

1.

General

 

 

 

The Mandatory Cost is the weighted average of the rates for each Lender
calculated below by the Swing Line Agent on the first day of an Interest Period.
The Swing Line Agent must distribute each amount of Mandatory Cost among the
Lenders on the basis of the rate for each Lender.

 

 

2.

For a Lender lending from an Applicable Lending Office in the U.K.

 

 

(a)

The relevant rate for a Lender lending from an Applicable Lending Office in the
U.K. is calculated in accordance with the following formula:

 

 

 

A Í 0.01 per cent. per annum

 

300

 

 

 

 

 

where on the day of application of the formula:

 

 

 

A

is the charge payable by each Lender to the Financial Services Authority under
the fees regulations (but, for this purpose, ignoring any minimum fee required
under the fees regulations) and expressed in pounds per £1 million of the fee
base of that Lender.

 

 

 

(b)

For the purposes of this paragraph 2:

 

 

 

(i)

“fee base” has the meaning given to it in the fees regulations; and

 

 

 

 

(ii)

“fees regulations” means The Financial Services Banking Supervision (Fees)
Regulations 2001.

 

 

 

(c)

Each rate calculated in accordance with a formula is, if necessary, rounded
upward to four decimal places.

 

 

(d)

(i)

Each Lender must supply to the Swing Line Agent the information required by it
to make a calculation of the rate for that Lender. The Swing Line Agent may
assume that this information is correct in all respects.

 

 

 

 

(ii)

If a Lender fails to do so, the Swing Line Agent may assume that the Lender’s
obligations in respect of the fees regulations are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as an Applicable Lending Office.

 

 

 

 

(iii)

The Swing Line Agent has no liability to any party to the Agreement if its
calculation over or under compensates any Lender.


--------------------------------------------------------------------------------



 

 

 

3.

For a Lender lending from an Applicable Lending Office in a Participating Member
State

 

 

(a)

The relevant rate for a Lender lending from an Applicable Lending Office in a
Participating Member State is the percentage rate per annum notified by that
Lender to the Swing Line Agent as its cost (if any) of complying with the
minimum reserve requirements of the European Central Bank.

 

 

(b)

If a Lender fails to specify a rate under paragraph (a) above, the Swing Line
Agent will assume that the Lender has not incurred any such cost.

 

 

4.

Changes

 

 

 

The Swing Line Agent may, after consultation with the Company and the Lenders,
notify all the parties to the Agreement of any amendment to this Schedule which
is required to reflect:

 

 

 

(a)

any change in law or regulation of the United Kingdom or the European Union
relating to a cost of the type referred to in this Schedule; or

 

 

 

 

(b)

any requirement imposed by the Bank of England, the Financial Services Authority
or the European Central Bank (or, in any case, any successor authority).

 

 

 

 

Any notification will be, in the absence of manifest error, conclusive and
binding on all the parties to the Agreement.

94

--------------------------------------------------------------------------------



SCHEDULE 2.01(b)

EXISTING LETTERS OF CREDIT

 

 

 

 

 

 

 

 

 

 

ISSUING BANK

 

BENEFICIARY

 

AVAILABLE AMOUNT

 

EXPIRY
DATE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

Zurich Global Ltd.

 

$

41,728,232.00

 

 

4/1/07

 

Bank of America, N.A.

 

Alchem Assurance Ltd.

 

$

15,000,000.00

 

 

12/31/07

 

Bank of America, N.A.

 

Teva Pharmaceutical

 

$

5,000,000.00

 

 

5/20/06

 

Bank of America, N.A.

 

Chubb and Son Inc.

 

$

3,000,000.00

 

 

12/30/07

 

Bank of America, N.A.

 

New Mexico – Self Insurance

 

$

2,779,480.00

 

 

7/1/06

 

Bank of America, N.A.

 

Industrial Commission of Arizona

 

$

2,847,300.00

 

 

10/1/06

 

Bank of America, N.A.

 

Thomas O. Bateman, Jr.

 

$

2,000,000.00

 

 

3/15/07

 

Bank of America, N.A.

 

NY Chair Workers Compensation

 

$

1,500,000.00

 

 

5/1/06

 

Bank of America, N.A.

 

South Carolina’s Workers Comp

 

$

600,000.00

 

 

5/22/06

 

Bank of America, N.A.

 

Illinois Industrial

 

$

575,000.00

 

 

9/1/06

 

Bank of America, N.A.

 

Director CA State – Self Insurance Plans

 

$

220,000.00

 

 

6/30/06

 

Bank of America, N.A.

 

Aetna Casualty and Surety Company

 

$

139,112.00

 

 

6/30/06

 

Bank of America, N.A.

 

Travelers Indemnity Company

 

$

78,000.00

 

 

6/30/06

 

Bank of America, N.A.

 

Liberty mutual Insurance Company

 

$

25,000.00

 

 

7/1/06

 

Bank of America, N.A.

 

Zurich American Insurance Company

 

$

40,276,218.00

 

 

4/30/07

 

Citibank N.A.

 

M&F Worldwide Corp.

 

$

27,000,000.00

 

 

12/15/07

 


--------------------------------------------------------------------------------



SCHEDULE 3.01(b)

DISCLOSED LITIGATION

                    While not giving an opinion as to whether any item is
“reasonably likely to have a Material Adverse Effect,” we hereby disclose the
litigation matters as stated in our Form 10-Q for the quarter ended March 31,
2006, under the heading “Legal Proceedings,” as follows:

     General Legal Matters

          We are subject to a number of lawsuits, investigations and claims
(some of which involve substantial amounts) arising out of the conduct of our
business. See a discussion of environmental, asbestos and other litigation
matters set forth below.

 

 

 

Environmental Matters Involving Potential Monetary Sanctions in Excess of
$100,000

          As previously reported, three incidents occurred during 2003 at
Honeywell’s Baton Rouge, Louisiana chemical plant, including a release of
chlorine, a release of antimony pentachloride which resulted in an employee
fatality, and an employee exposure to hydrofluoric acid. Honeywell has been
served with several civil lawsuits regarding these incidents, for which we
believe we have adequate insurance coverage. In addition, the United States
Environmental Protection Agency (USEPA) and the United States Department of
Justice (USDOJ) are conducting investigations of these incidents, including a
federal grand jury convened to investigate the employee fatality. Honeywell has
been informed by the USDOJ that it is a potential target of the grand jury
investigation. If we are ultimately charged with wrongdoing, the Baton Rouge
facility could be deemed ineligible to supply products or services under
government contracts pending the completion of legal proceedings. Although the
outcome of this matter cannot be predicted with certainty, we do not believe
that it will have a material adverse effect on our consolidated financial
position, consolidated results of operations or operating cash flows.

          Honeywell is a defendant in a lawsuit filed by the Arizona Attorney
General’s Office on behalf of the Arizona Department of Environmental Quality
(ADEQ). The complaint alleges various environmental violations and failure to
make required disclosures. Honeywell believes that the allegations in this
matter are without merit and intends to vigorously defend against this lawsuit.
In September 2004, the Court partially dismissed several of the ADEQ’s
significant allegations. In any event, we do not believe that this matter could
have a material adverse effect on our consolidated financial position,
consolidated results of operations or operating cash flows.

          The State of Illinois has brought a claim against Honeywell for
penalties and past costs relating to releases of chlorinated solvents at a
facility owned by a third party. The State’s claim is that a predecessor company
to Honeywell delivered solvents to the third party from 1969 until 1992; that
spills occurred during those deliveries; and that Honeywell should pay a share
of penalties and state response costs connected with those spills. Honeywell
believes it has strong defenses to many of the State’s claims (including that
the contamination arose primarily from

--------------------------------------------------------------------------------



releases unrelated to the predecessor’s deliveries). We do not believe that this
matter will have a material adverse impact on our consolidated financial
position, results of operations or operating cash flows.

Environmental Matters

          We are subject to various federal, state, local and foreign government
requirements relating to the protection of the environment. We believe that, as
a general matter, our policies, practices and procedures are properly designed
to prevent unreasonable risk of environmental damage and personal injury and
that our handling, manufacture, use and disposal of hazardous or toxic
substances are in accord with environmental and safety laws and regulations.
However, mainly because of past operations and operations of predecessor
companies, we, like other companies engaged in similar businesses, have incurred
remedial response and voluntary cleanup costs for site contamination and are a
party to lawsuits and claims associated with environmental and safety matters,
including past production of products containing toxic substances. Additional
lawsuits, claims and costs involving environmental matters are likely to
continue to arise in the future.

          With respect to environmental matters involving site contamination, we
continually conduct studies, individually or jointly with other potentially
responsible parties, to determine the feasibility of various remedial techniques
to address environmental matters. It is our policy to record appropriate
liabilities for environmental matters when remedial efforts or damage claim
payments are probable and the costs can be reasonably estimated. Such
liabilities are based on our best estimate of the undiscounted future costs
required to complete the remedial work. The recorded liabilities are adjusted
periodically as remediation efforts progress or as additional technical or legal
information becomes available. Given the uncertainties regarding the status of
laws, regulations, enforcement policies, the impact of other potentially
responsible parties, technology and information related to individual sites, we
do not believe it is possible to develop an estimate of the range of reasonably
possible environmental loss in excess of our accruals. We expect to fund
expenditures for these matters from operating cash flow. The timing of cash
expenditures depends on a number of factors, including the timing of litigation
and settlements of remediation liability, personal injury and property damage
claims, regulatory approval of cleanup projects, remedial techniques to be
utilized and agreements with other parties. The following table summarizes
information concerning our recorded liabilities for environmental costs:

 

 

 

 

 

 

 

Three Months Ended
March 31, 2006

 

 

 

--------------------------------------------------------------------------------

 

Beginning of period

 

$

879

 

Accruals for environmental matters deemed probable and reasonably estimable

 

 

62

 

Environmental liability payments

 

 

(41

)

Other

 

 

(4

)

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

End of period

 

$

896

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

2

--------------------------------------------------------------------------------



          Environmental liabilities are included in the following balance sheet
accounts:

 

 

 

 

 

 

 

 

 

 

March 31,
2006

 

December 31,
2005

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Accrued liabilities

 

$

192

 

$

237

 

Other liabilities

 

 

704

 

 

642

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

$

896

 

$

879

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

          Although we do not currently possess sufficient information to
reasonably estimate the amounts of liabilities to be recorded upon future
completion of studies, litigation or settlements, and neither the timing nor the
amount of the ultimate costs associated with environmental matters can be
determined, they could be material to our consolidated results of operations or
operating cash flows in the periods recognized or paid. However, considering our
past experience and existing reserves, we do not expect that these environmental
matters will have a material adverse effect on our consolidated financial
position.

          Jersey City, NJ — In February 2005, the Third Circuit Court of Appeals
upheld the decision of the United States District Court for the District of New
Jersey (the ‘District Court’) in the matter entitled Interfaith Community
Organization (ICO), et al. v. Honeywell International Inc., et al., that a
predecessor Honeywell site located in Jersey City, New Jersey constituted an
imminent and substantial endangerment and ordered Honeywell to conduct the
excavation and transport for offsite disposal of approximately one million tons
of chromium residue present at the site, as well as the remediation of
site-impacted ground water and river sediments. Provisions have been made in our
financial statements for the estimated cost of implementation of the excavation
and offsite removal remedy, which is expected to be incurred evenly over a
five-year period starting in April 2006. We do not expect implementation of this
remedy to have a material adverse effect on our future consolidated results of
operations, operating cash flows or financial position. We are developing a
proposed plan for remediation of ground water and river sediments for submission
later this year and cannot reasonably estimate the costs of that remediation,
both because the remediation plan has not been finalized and because numerous
third parties could be responsible for an as yet undetermined portion of the
ultimate costs of remediating the river sediment.

          The site at issue in the ICO matter is one of twenty-one sites located
in Jersey City, New Jersey which are the subject of an Administrative Consent
Order (ACO) entered into with the New Jersey Department of Environmental
Protection (NJDEP) in 1993. Remedial investigations and activities consistent
with the ACO are underway at the other sites (the ‘Honeywell ACO Sites’).

          On May 3, 2005, NJDEP filed a lawsuit in New Jersey Superior Court
against Honeywell and two other companies seeking declaratory and injunctive
relief, unspecified damages, and the

3

--------------------------------------------------------------------------------



reimbursement of unspecified total costs relating to sites in New Jersey
allegedly contaminated with chrome ore processing residue. The claims against
Honeywell relate to the activities of a predecessor company which ceased its New
Jersey manufacturing operations in the mid-1950s. While the complaint is not
entirely clear, it appears that approximately 100 sites are at issue, including
17 of the Honeywell ACO Sites, sites at which the other two companies have
agreed to remediate under separate administrative consent orders, as well as
approximately 53 other sites (identified in the complaint as the ‘Publicly
Funded Sites’) for which none of the three companies have signed an
administrative consent order. In addition to claims specific to each company,
NJDEP claims that all three companies should be collectively liable for all the
chrome sites based on a ‘market share’ theory. In addition, NJDEP is seeking
treble damages for all costs it has incurred or will incur at the Publicly
Funded Sites. Honeywell believes that it has no connection with the sites
covered by the other companies’ administrative consent orders and, therefore, we
have no responsibility for those sites. At the Honeywell ACO Sites, we are
conducting remedial investigations and activities consistent with the ACO; thus,
we do not believe the lawsuit will significantly change our obligations with
respect to the Honeywell ACO Sites. Lawsuits have also been filed against
Honeywell in the District Court under the Resource Conservation and Recovery Act
(RCRA) by two New Jersey municipal utilities seeking the cleanup of chromium
residue at two Honeywell ACO Sites and by a citizens’ group against Honeywell
and thirteen other defendants with respect to contamination on about a dozen of
the Honeywell ACO Sites. For the reasons stated above, we do not believe these
lawsuits will significantly change our obligations with respect to the Honeywell
ACO Sites.

          Although it is not possible at this time to predict the outcome of
matters discussed above, we believe that the allegations are without merit and
we intend to vigorously defend against these lawsuits. We do not expect these
matters to have a material adverse effect on our consolidated financial
position. While we expect to prevail, an adverse litigation outcome could have a
material adverse impact on our consolidated results of operations and operating
cash flows in the periods recognized or paid.

          Onondaga Lake, Syracuse, NY — A predecessor company to Honeywell
operated a chemical plant which is alleged to have contributed mercury and other
contaminants to the Lake. In July 2005, the New York State Department of
Environmental Conservation (the DEC) issued its Record of Decision with respect
to remediation of industrial contamination in the Lake.

          The Record of Decision calls for a combined dredging/capping remedy
generally in line with the approach recommended in the Feasibility Study
submitted by Honeywell in May 2004. Based on currently available information and
analysis performed by our engineering consultants, we have accrued for our
estimated cost of implementing the remedy set forth in the Record of Decision.
Our estimating process considered a range of possible outcomes and amounts
recorded reflect our best estimate at this time. We do not believe that this
matter will have a material adverse impact on our consolidated financial
position. Given the scope and complexity of this project, it is possible that
actual costs could exceed estimated costs by an amount that could have a
material adverse impact on our consolidated results of operations and operating
cash flows in the periods recognized or paid. At this time, however, we cannot
identify any legal, regulatory or technical reason to conclude that a specific
alternative outcome is more probable than the outcome for which we have made
provisions in our financial statements. The DEC’s aggregate cost

4

--------------------------------------------------------------------------------



estimate, which is higher than the amount reserved, is based on the high end of
the range of potential costs for major elements of the Record of Decision and
includes a contingency. We are engaged in discussions with the DEC regarding a
possible Consent Decree that would provide for implementation of the remedy set
forth in the Record of Decision. The actual cost of the Record of Decision will
depend upon, among other things, the resolution of certain technical issues
during the design phase of the remediation.

          Dundalk Marine Terminal, Baltimore -- Chrome residue from legacy
chrome plant operations in Baltimore was deposited as fill at the Dundalk Marine
Terminal (“DMT”), which is owned and operated by the Maryland Port
Administration (“MPA”). Honeywell and the MPA have been sharing costs to
investigate and mitigate related environmental issues, and have negotiated a new
cost sharing arrangement under which Honeywell will bear a 77% share of the
costs of developing and implementing permanent remedies for the DMT facility.
The investigative phase is expected to take approximately 18 months, after which
the appropriate remedies will be identified and chosen. We have negotiated a
consent decree with the MPA and the Maryland Department of the Environment
(“MDE”) with respect to the investigation and remediation of the DMT facility,
which has been approved by the Circuit Court for Baltimore County, Maryland.
BUILD, a Baltimore community group, has moved to strike the Consent Decree. We
do not believe that this matter will have a material adverse impact on our
consolidated financial position or operating cash flows. Given the scope and
complexity of this project, it is possible that the cost of remediation, when
determinable, could have a material adverse impact on our results of operations
in the periods recognized.

Asbestos Matters

          Like many other industrial companies, Honeywell is a defendant in
personal injury actions related to asbestos. We did not mine or produce
asbestos, nor did we make or sell insulation products or other construction
materials that have been identified as the primary cause of asbestos related
disease in the vast majority of claimants. Products containing asbestos
previously manufactured by Honeywell or by previously owned subsidiaries
primarily fall into two general categories; refractory products and friction
products.

          Refractory Products—Honeywell owned North American Refractories
Company (NARCO) from 1979 to 1986. NARCO produced refractory products (high
temperature bricks and cement) which were sold largely to the steel industry in
the East and Midwest. Less than 2 percent of NARCO’s products contained
asbestos.

          When we sold the NARCO business in 1986, we agreed to indemnify NARCO
with respect to personal injury claims for products that had been discontinued
prior to the sale (as defined in the sale agreement). NARCO retained all
liability for all other claims. On January 4, 2002, NARCO filed for
reorganization under Chapter 11 of the U.S. Bankruptcy Code.

          As a result of the NARCO bankruptcy filing, all of the claims pending
against NARCO are automatically stayed pending the reorganization of NARCO. In
addition, the bankruptcy court enjoined both the filing and prosecution of
NARCO-related asbestos claims against Honeywell. Although the stay has remained
in effect continuously since January 4, 2002, there is no assurance

5

--------------------------------------------------------------------------------



that such stay will remain in effect. In connection with NARCO’s bankruptcy
filing, we paid NARCO’s parent company $40 million and agreed to provide NARCO
with up to $20 million in financing. We also agreed to pay $20 million to
NARCO’s parent company upon the filing of a plan of reorganization for NARCO
acceptable to Honeywell (which amount was paid in December 2005 following the
filing of NARCO’s Third Amended Plan of Reorganization), and to pay NARCO’s
parent company $40 million, and to forgive any outstanding NARCO indebtedness,
upon the confirmation and consummation, respectively, of such a plan.

          We believe that, as part of the NARCO plan of reorganization, a trust
will be established for the benefit of all asbestos claimants, current and
future, pursuant to Trust Distribution Procedures negotiated with the NARCO
Committee of Asbestos Creditors and the Court-appointed legal representative for
future asbestos claimants. If the trust is put in place and approved by the
Court as fair and equitable, Honeywell as well as NARCO will be entitled to a
permanent channeling injunction barring all present and future individual
actions in state or federal courts and requiring all asbestos related claims
based on exposure to NARCO products to be made against the federally-supervised
trust. Honeywell has reached agreement with the representative for future NARCO
claimants and the Asbestos Claimants Committee to cap its annual contributions
to the trust with respect to future claims at a level that would not have a
material impact on Honeywell’s operating cash flows. The vast majority of the
asbestos claimants have voted in favor of NARCO’s Third Amended Plan of
Reorganization. The Court has scheduled NARCO’s confirmation hearing to begin in
June 2006. Although we expect the NARCO plan of reorganization and the NARCO
trust to be ultimately approved by the Court, no assurances can be given as to
the Court’s ruling or the time frame for resolving any appeals of such ruling.

          Our consolidated financial statements reflect an estimated liability
for settlement of pending and future NARCO-related asbestos claims of $1.8
billion as of both March 31, 2006 and December 31, 2005. The estimated liability
for current claims is based on terms and conditions, including evidentiary
requirements, in definitive agreements with approximately 260,000 current
claimants. Substantially all settlement payments with respect to current claims
are expected to be made by the end of 2007. Approximately $90 million of
payments due pursuant to these settlements is due only upon establishment of the
NARCO trust.

          The estimated liability for future claims represents the estimated
value of future asbestos related bodily injury claims expected to be asserted
against NARCO through 2018 and the aforementioned obligations to NARCO’s parent.
The estimate is based upon the disease criteria and payment values contained in
the NARCO Trust Distribution Procedures negotiated with the NARCO Asbestos
Claimants Committee and the NARCO future claimants’ representative. In light of
the uncertainties inherent in making long-term projections we do not believe
that we have a reasonable basis for estimating asbestos claims beyond 2018 under
Statement of Financial Accounting Standards No. 5. Honeywell retained the expert
services of Hamilton, Rabinovitz and Alschuler, Inc. (HR&A) to project the
probable number and value, including trust claim handling costs, of asbestos
related future liabilities based upon historical experience with similar trusts.
The methodology used to estimate the liability for future claims has been
commonly accepted by numerous courts and is the same methodology that is
utilized by an expert who is routinely retained by the asbestos claimants
committee in asbestos related bankruptcies. The valuation methodology includes
an analysis of the population likely to have been exposed to asbestos

6

--------------------------------------------------------------------------------



containing products, epidemiological studies to estimate the number of people
likely to develop asbestos related diseases, NARCO claims filing history, the
pending inventory of NARCO asbestos related claims and payment rates expected to
be established by the NARCO trust.

          As of both March 31, 2006 and December 31, 2005, our consolidated
financial statements reflect an insurance receivable corresponding to the
liability for settlement of pending and future NARCO-related asbestos claims of
$1.1 billion. This coverage reimburses Honeywell for portions of the costs
incurred to settle NARCO related claims and court judgments as well as defense
costs and is provided by a large number of insurance policies written by dozens
of insurance companies in both the domestic insurance market and the London
excess market. At March 31, 2006, a significant portion of this coverage is with
insurance companies with whom we have agreements to pay full policy limits based
on corresponding Honeywell claims costs. We conduct analyses to determine the
amount of insurance that we estimate is probable that we will recover in
relation to payment of current and estimated future claims. While the
substantial majority of our insurance carriers are solvent, some of our
individual carriers are insolvent, which has been considered in our analysis of
probable recoveries. We made judgments concerning insurance coverage that we
believe are reasonable and consistent with our historical dealings with our
insurers, our knowledge of any pertinent solvency issues surrounding insurers
and various judicial determinations relevant to our insurance programs.

          Projecting future events is subject to many uncertainties that could
cause the NARCO related asbestos liabilities to be higher or lower than those
projected and recorded. There is no assurance that a plan of reorganization will
be confirmed, that insurance recoveries will be timely or whether there will be
any NARCO related asbestos claims beyond 2018. Given the inherent uncertainty in
predicting future events, we review our estimates periodically, and update them
based on our experience and other relevant factors. Similarly we will reevaluate
our projections concerning our probable insurance recoveries in light of any
changes to the projected liability or other developments that may impact
insurance recoveries.

          Friction products — Honeywell’s Bendix friction materials (Bendix)
business manufactured automotive brake pads that contained chrysotile asbestos
in an encapsulated form. There is a group of existing and potential claimants
consisting largely of individuals that allege to have performed brake
replacements.

          From 1981 through March 31, 2006, we have resolved approximately
79,000 Bendix related asbestos claims including trials covering 122 plaintiffs,
which resulted in 116 favorable verdicts. Trials covering six individuals
resulted in adverse verdicts; however, two of these verdicts were reversed on
appeal, a third is on appeal, and the remaining three claims were settled. The
following tables present information regarding Bendix related asbestos claims
activity:

7

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

 

 

Three Months Ended
March 31, 2006

 

Year Ended
December 31,

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

2005

 

2004

 



 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Claims Activity

 

 

 

 

 

 

 

Claims Unresolved at the beginning of period

 

79,502

 

 

76,348

 

 

72,976

 

Claims Filed during the period

 

1,037

 

 

7,520

 

 

10,504

 

Claims Resolved during the period

 

(1,110

)

 

(4,366

)(a)

 

(7,132

)

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Claims Unresolved at the end of period

 

79,429

 

 

79,502

 

 

76,348

 



 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Disease Distribution of Unresolved Claims

 

 

 

 

 

 

 

 

 

Mesothelioma and Other Cancer Claims

 

5,025

 

 

4,810

 

 

3,534

 

Other Claims

 

74,404

 

 

74,692

 

 

72,814

 



 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Total Claims

 

79,429

 

 

79,502

 

 

76,348

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 

 

 

 

(a)

Includes 2,524 claims which were inadvertently included in resolved claims
amount at December 31, 2005. Such omission had no impact on the recorded values
for such claims and has been corrected for purposes of this presentation.

          Approximately 30 percent of the approximately 79,000 pending claims at
March 31, 2006 are on the inactive, deferred, or similar dockets established in
some jurisdictions for claimants who allege minimal or no impairment. The
approximately 79,000 pending claims also include claims filed in jurisdictions
such as Texas, Virginia and Mississippi that historically allowed for
consolidated filings. In these jurisdictions, plaintiffs were permitted to file
complaints against a pre-determined master list of defendants, regardless of
whether they have claims against each individual defendant. Many of these
plaintiffs may not actually have claims against Honeywell. Based on state rules
and prior experience in these jurisdictions, we anticipate that many of these
claims will ultimately be dismissed.

          Honeywell has experienced average resolution values per claim
excluding legal costs as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

Years Ended December 31,

 

--------------------------------------------------------------------------------

 

 

2005

 

2004

 

2003

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

(in whole dollars)

 

Malignant claims

$

58,000

$

90,000

$

95,000

Nonmalignant claims

$

600

$

1,600

$

3,500

8

--------------------------------------------------------------------------------



          It is not possible to predict whether resolution values for Bendix
related asbestos claims will increase, decrease or stabilize in the future.

          We have accrued for the estimated cost of pending Bendix related
asbestos claims. The estimate is based on the number of pending claims at March
31, 2006, disease classifications, expected settlement values and historic
dismissal rates. Honeywell retained the expert services of HR&A (see discussion
of HR&A under Refractory products above) to assist in developing the estimated
expected settlement values and historic dismissal rates. HR&A updates expected
settlement values for pending claims during the second quarter each year. We
cannot reasonably estimate losses which could arise from future Bendix related
asbestos claims because we cannot predict how many additional claims may be
brought against us, the allegations in such claims or their probable outcomes
and resulting settlement values in the tort system.

          Honeywell currently has approximately $1.9 billion of insurance
coverage remaining with respect to pending and potential future Bendix related
asbestos claims of which $268 and $377 million are reflected as receivables in
our consolidated balance sheet at March 31, 2006 and December 31, 2005,
respectively. This coverage is provided by a large number of insurance policies
written by dozens of insurance companies in both the domestic insurance market
and the London excess market. Insurance receivables are recorded in the
financial statements simultaneous with the recording of the liability for the
estimated value of the underlying asbestos claims. The amount of the insurance
receivable recorded is based on our ongoing analysis of the insurance that we
estimate is probable of recovery. This determination is based on our analysis of
the underlying insurance policies, our historical experience with our insurers,
our ongoing review of the solvency of our insurers, our interpretation of
judicial determinations relevant to our insurance programs, and our
consideration of the impacts of any settlements reached with our insurers.
Insurance receivables are also recorded when structured insurance settlements
provide for future fixed payment streams that are not contingent upon future
claims or other events. Such amounts are recorded at the net present value of
the fixed payment stream.

          On a cumulative historical basis, Honeywell has recorded insurance
receivables equal to approximately 50 percent of the value of the underlying
asbestos claims recorded. However, because there are gaps in our coverage due to
insurance company insolvencies, certain uninsured periods, and insurance
settlements, this rate is expected to decline for any future Bendix related
asbestos liabilities that may be recorded. Future recoverability rates may also
be impacted by numerous other factors, such as future insurance settlements,
insolvencies and judicial determinations relevant to our coverage program, which
are difficult to predict. Assuming continued defense and indemnity spending at
current levels, we estimate that the cumulative recoverability rate could
decline over the next five years to approximately 40 percent.

          Honeywell believes it has sufficient insurance coverage and reserves
to cover all pending Bendix related asbestos claims. Although it is impossible
to predict the outcome of pending claims or to reasonably estimate losses which
could arise from future Bendix related asbestos claims, we do not believe that
such claims would have a material adverse effect on our consolidated financial
position in light of our insurance coverage and our prior experience in
resolving such claims. If the rate and types of claims filed, the average
indemnity cost of such claims and the period of time over which claim
settlements are paid

9

--------------------------------------------------------------------------------



(collectively, the ‘Variable Claims Factors’) do not substantially change,
Honeywell would not expect future Bendix related asbestos claims to have a
material adverse effect on our results of operations or operating cash flows in
any fiscal year. No assurances can be given, however, that the Variable Claims
Factors will not change.

          Refractory and friction products — The following tables summarize
information concerning NARCO and Bendix asbestos related balances:

Asbestos Related Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months Ended
March 31, 2006

 

 

 

--------------------------------------------------------------------------------

 

 

 

Bendix

 

NARCO

 

Total

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Beginning of period

$

287

$

1,782

$

2,069

Accrual for claims filed and defense costs incurred

34

—

34

Asbestos related liability payments

(15

)

(10

)

(25

)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

End of period

$

306

$

1,772

$

2,078

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Insurance Recoveries for Asbestos Related Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

Three Months Ended
March 31, 2006

 

 

 

--------------------------------------------------------------------------------

 

 

 

Bendix

 

NARCO

 

Total

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Beginning of period

$

377

$

1,096

$

1,473

Probable insurance recoveries related to claims filed

6

—

6

Proceeds from sale of insurance receivables

(100

)

—

(100

)

Insurance receipts for asbestos related liabilities

(15

)

(20

)

(35

)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

End of period

$

268

$

1,076

$

1,344

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          NARCO and Bendix asbestos related balances are included in the
following balance sheet accounts:

10

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

March 31, 2006

 

December 31, 2005

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Other current assets

$

153

$

171

Insurance recoveries for asbestos related liabilities

1,191

1,302

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$

1,344

$

1,473

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Accrued liabilities

$

520

$

520

Asbestos related liabilities

1,558

1,549

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$

2,078

$

2,069

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          We are monitoring proposals for federal asbestos legislation pending
in the United States Congress. Due to the uncertainty as to whether proposed
legislation will be adopted and as to the terms of any adopted legislation, it
is not possible at this point in time to determine what impact such legislation
would have on our asbestos liabilities and related insurance recoveries.

Other Matters

          Breed Technologies Inc. v. AlliedSignal — The plaintiff alleged fraud
in connection with AlliedSignal’s (a predecessor to the Company) October 1997
sale of its safety restraints business to Breed. On March 23, 2006 the jury in
the case returned a verdict in favor of Honeywell.

          Allen, et. al. v. Honeywell Retirement Earnings Plan — This represents
a purported class action lawsuit in which plaintiffs seek unspecified damages
relating to allegations that, among other things, Honeywell impermissibly
reduced the pension benefits of employees of Garrett Corporation (a predecessor
entity) when the plan was amended in 1983 and failed to calculate certain
benefits in accordance with the terms of the plan. In the third quarter of 2005,
the U.S. District Court for the District of Arizona ruled in favor of the
plaintiffs on these claims and in favor of Honeywell on virtually all other
claims. We strongly disagree with, and intend to appeal, the Court’s adverse
ruling. No class has yet been certified by the Court in this matter. In light of
the merits of our arguments on appeal and substantial affirmative defenses which
have not yet been considered by the Court, we continue to expect to prevail in
this matter. Accordingly, we do not believe that a liability is probable of
occurrence and reasonably estimable and have not recorded a provision for this
matter in our financial statements. Given the uncertainty inherent in
litigation, it is not possible to estimate the range of possible loss that might
result from an adverse resolution of this matter. Although we expect to prevail
in this matter, an adverse outcome could have a material adverse effect on our
results of operations or operating cash flows in the periods recognized or paid.
We do not believe that an adverse outcome in this matter would have a material
adverse effect on our consolidated financial position.

11

--------------------------------------------------------------------------------



          We are subject to a number of other lawsuits, investigations and
disputes (some of which involve substantial amounts claimed) arising out of the
conduct of our business, including matters relating to commercial transactions,
government contracts, product liability, prior acquisitions and divestitures,
employee benefit plans, and health and safety matters. We recognize a liability
for any contingency that is probable of occurrence and reasonably estimable. We
continually assess the likelihood of adverse judgments of outcomes in these
matters, as well as potential ranges of probable losses, based on a careful
analysis of each matter with the assistance of outside legal counsel and, if
applicable, other experts.

          Given the uncertainty inherent in litigation, we do not believe it is
possible to develop estimates of the range of reasonably possible loss in excess
of current accruals for these matters. Considering our past experience and
existing accruals, we do not expect the outcome of these matters, either
individually or in the aggregate, to have a material adverse effect on our
consolidated financial position. Because most contingencies are resolved over
long periods of time, potential liabilities are subject to change due to new
developments, changes in settlement strategy or the impact of evidentiary
requirements, which could cause us to pay damage awards or settlements (or
become subject to equitable remedies) that could have a material adverse effect
on our results of operations or operating cash flows in the periods recognized
or paid.

12

--------------------------------------------------------------------------------



EXHIBIT A-1 - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

Dated: _______________, 200_

                    FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances made by the Lender to the Borrower pursuant to the Five Year
Credit Agreement dated as of April 27, 2006, among Honeywell International Inc.,
the Lender and certain other lenders parties thereto, and Citicorp USA, Inc., as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on such date.

                    The Borrower promises to pay interest on the unpaid
principal amount of each Revolving Credit Advance from the date of such
Revolving Credit Advance until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

                    Both principal and interest in respect of each Revolving
Credit Advance (i) in Dollars are payable in lawful money of the United States
of America to Citicorp USA, Inc., as Agent, at 388 Greenwich Street, New York,
New York, 10013, in same day funds and (ii) in any Major Currency are payable in
such currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

                    This Promissory Note is one of the Revolving Credit Notes
referred to in, and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of Revolving
Credit Advances by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Dollar amount first above
mentioned or the Equivalent thereof in one or more Major Currencies, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Major Currencies and (iii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

--------------------------------------------------------------------------------



                    The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.

                    This promissory note shall be governed by, and construed in
accordance with the laws of the State of New York.

 

 

 

 

[NAME OF BORROWER]

 

 

 

 

By 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

 

 

Date

Type of
Advance

Amount of
Advance in
Relevant Currency

Interest Rate

Amount of
Principal Paid
or Prepaid

Unpaid Principal
Balance

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------



EXHIBIT A-2 - FORM OF
COMPETITIVE BID
PROMISSORY NOTE

Dated: _______________, 200_

                    FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
_________________________ corporation (the “Borrower”), HEREBY PROMISES TO PAY
to the order of _________________________ (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Five Year Credit Agreement dated as
of April 27, 2006, among Honeywell International Inc., the Lender and certain
other lenders parties thereto, and Citicorp USA, Inc., as Agent for the Lender
and such other lenders (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)), on
_______________, the principal amount of [U.S.$_______________] [for a
Competitive Bid Advance in a Foreign Currency, list currency and amount of such
Advance].

                    The Borrower promises to pay interest on the unpaid
principal amount hereof from the date hereof until such principal amount is paid
in full, at the interest rate and payable on the interest payment date or dates
provided below:

                    Interest Rate: [____% per annum (calculated on the basis of
a year of _____ days for the actual number of days elapsed)].

                    Interest Payment Date or Dates: ______________

                    Both principal and interest are payable in lawful money of
________________ to Citicorp USA, Inc., as Agent, for the account of the Lender
at the office of __________________, at __________________ in same day funds.

                    This Promissory Note is one of the Competitive Bid Notes
referred to in, and is entitled to the benefits of, the Credit Agreement. The
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

                    The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.

                    This Promissory Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

 

 

[NAME OF BORROWER]

 

 

 

 

By 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------



EXHIBIT B-1 - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

Citicorp USA, Inc., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware
19720                                                                                              [Date]

Attention: Bank Loan Syndication

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Five Year
Credit Agreement, dated as of April 27, 2006 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto, and
Citicorp USA, Inc., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

 

 

 

          (i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________.

 

 

 

          (ii) The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

 

 

 

          (iii) The aggregate amount of the Proposed Revolving Credit Borrowing
is [$_______________] [for a Revolving Credit Borrowing in a Major Currency,
list currency and amount of Revolving Credit Borrowing].

 

 

 

          [(iv) The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Revolving Credit Borrowing is _____ month[s].]


--------------------------------------------------------------------------------



                    The undersigned hereby certifies that the conditions
precedent to this Revolving Credit Borrowing set forth in Section 3.03 of the
Credit Agreement have been satisfied and the applicable statements contained
therein are true on the date hereof, and will be true on the date of the
Proposed Revolving Credit Borrowing.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER]

 

 

 

 

By 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



EXHIBIT B-2 - FORM OF NOTICE OF
COMPETITIVE BID BORROWING

Citicorp USA, Inc., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  Two Penns Way
  New Castle, Delaware
19720                                                                                              [Date]

Attention: Bank Loan Syndication

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Five Year
Credit Agreement, dated as of April 27, 2006 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among Honeywell International Inc., certain Lenders parties
thereto and Citicorp USA, Inc., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

 

(A)

Date of Competitive Bid Borrowing

__________________

 

 

 

 

 

(B)

Aggregate Amount of Competitive Bid Borrowing

__________________

 

 

 

 

 

(C)

[Maturity Date] [Interest Period]

__________________

 

 

 

 

 

(D)

Interest Rate Basis

__________________

 

 

 

 

 

(E)

Day Count Convention

__________________

 

 

 

 

 

(F)

Interest Payment Date(s)

__________________

 

 

 

 

 

(G)

[Currency]

__________________

 

 

 

 

 

(H)

Borrower’s Account Location

__________________

 

 

 

 

 

(I)

___________________

__________________

                    The undersigned hereby certifies that the conditions
precedent to this Competitive Bid Borrowing set forth in Section 3.04 of the
Credit Agreement have been satisfied and the applicable statements contained
therein are true on the date hereof, and will be true on the date of the
Proposed Competitive Bid Borrowing.

--------------------------------------------------------------------------------



                    The undersigned hereby confirms that the Proposed
Competitive Bid Borrowing is to be made available to it in accordance with
Section 2.03(a)(v) of the Credit Agreement.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER]

 

 

 

 

By 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



EXHIBIT B-3 - FORM OF NOTICE OF
SWING LINE BORROWING

 

 

Citicorp USA, Inc., as Agent

 

for the Lenders parties

 

to the Credit Agreement

 

referred to below

 

Two Penns Way

 

New Castle, Delaware 19720

[Date]

Attention: Bank Loan Syndication

Ladies and Gentlemen:

                    The undersigned, [Name of Borrower], refers to the Five Year
Credit Agreement, dated as of April 27, 2006 (as amended or modified from time
to time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto, and
Citicorp USA, Inc., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the information relating to such Swing
Line Borrowing (the “Proposed Swing Line Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

 

 

 

          (i) The Business Day of the Proposed Swing Line Borrowing is
_______________.

 

 

 

          (ii) The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].

 

 

 

          (iii) The aggregate amount of the Proposed Swing Line Borrowing is
[$__________] [€__________].

 

 

 

          (iv) The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Swing Line Borrowing is _____ day[s].


--------------------------------------------------------------------------------



                    The undersigned hereby certifies that the conditions
precedent to this Swing Line Borrowing set forth in Section 3.03 of the Credit
Agreement have been satisfied and the applicable statements contained therein
are true on the date hereof, and will be true on the date of the Proposed Swing
Line Borrowing.

 

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER]

 


By

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

Title:

2

--------------------------------------------------------------------------------



EXHIBIT C - FORM OF
ASSIGNMENT AND ACCEPTANCE

Dated: _____________

                    Reference is made to the Five Year Credit Agreement dated as
of April 27, 2006, (as amended or modified from time to time, the “Credit
Agreement”) among Honeywell International Inc., a Delaware corporation (the
“Borrower”), the Lenders (as defined in the Credit Agreement), and Citicorp USA,
Inc., as agent (the “Agent”) for the Lenders. Terms defined in the Credit
Agreement are used herein with the same meaning.

                    ____________ (the “Assignor”) and ____________ (the
“Assignee”) agree as follows:

                    1. The Assignor hereby sells and assigns to the Assignee,
and the Assignee hereby purchases and assumes from the Assignor, an interest in
and to the Assignor’s rights and obligations under the Credit Agreement as of
the date hereof (other than in respect of Competitive Bid Advances and
Competitive Bid Notes) equal to the percentage interest specified on Schedule 1
hereto of the outstanding rights and obligations under the Credit Agreement
(including, in the case of an assignment of any Revolving Credit Commitment,
participations in Letters of Credit held by the Assignor on the date hereof) set
forth on Schedule 1 hereto. After giving effect to such sale and assignment, the
Assignee’s Revolving Credit Commitment and Letter of Credit Commitment and the
amount of the Revolving Credit Advances in each relevant currency owing to the
Assignee will be as set forth on Schedule 1 hereto.

                    2. The Assignor (i) represents and warrants that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other instrument or document furnished pursuant thereto
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower or the performance or
observance by such Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; [and
(iv) attaches the Revolving Credit Note held by the Assignor and requests that
the Agent obtain from each Borrower a new Revolving Credit Note payable to the
order of the Assignee with respect to the aggregate principal amount of the
Revolving Credit Advances assumed by such Assignee pursuant hereto,
substantially in the form of Exhibit A-1 to the Credit Agreement].

                    3. The Assignee (i) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on

--------------------------------------------------------------------------------



such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.14 of the Credit Agreement.

                    4. Following the execution of this Assignment and
Acceptance, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Agent, unless otherwise
specified on Schedule 1 hereto.

                    5. Upon such acceptance and recording by the Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement, provided, however,
that the Assignor’s rights under Sections 2.11, 2.14 and 9.04 of the Credit
Agreement, and its obligations under Section 8.05 of the Credit Agreement, shall
survive the assignment pursuant to this Assignment and Acceptance as to matters
occurring prior to the Effective Date.

                    6. Upon such acceptance and recording by the Agent, from and
after the Effective Date, the Agent shall make all payments under the Credit
Agreement and the Revolving Credit Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
facility fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and any Revolving Credit Notes for periods prior to the Effective Date directly
between themselves.

                    7. This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.

                    8. This Assignment and Acceptance may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of Schedule 1 to this Assignment and Acceptance by
telecopier shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.

                    IN WITNESS WHEREOF, the Assignor and the Assignee have
caused Schedule 1 to this Assignment and Acceptance to be executed by their
officers thereunto duly authorized as of the date specified thereon.

2

--------------------------------------------------------------------------------



Schedule 1
to
Assignment and Acceptance

Dated: ______________

 

 

 

Section 1.

 

 

 

 

 

 

Percentage interest assigned:

_____%   

 

 

 

 

Assignee’s Revolving Credit Commitment:

$_____

 

 

 

 

Assignee’s Letter of Credit Commitment:

$_____

 

 

 

Section 2.

 

 

 

 

(a) Assigned Advances

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in Dollars assigned:

$_____

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in lawful currency of the United Kingdom of Great

 

 

Britain and Northern Ireland assigned:

£_____

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in lawful currency of Japan assigned:

¥_____

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in Euros assigned:

€_____

 

 

(b) Retained Advances

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in Dollars retained:

$_____

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in lawful currency of the United Kingdom of Great

 

 

Britain and Northern Ireland retained:

£_____

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in lawful currency of Japan retained:

¥_____

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit

 

 

Advances in Euros retained:

€_____

3

--------------------------------------------------------------------------------



                    Effective Date1:          _______________

 

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 


By

 

 

 

--------------------------------------------------------------------------------

 

 

     Title:

 


Dated: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

[NAME OF ASSIGNEE], as Assignee

 


By

 

 

 

--------------------------------------------------------------------------------

 

 

     Title:

 


Dated:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Domestic Lending Office:

 

     [Address]

 

 

 

Eurocurrency Lending Office:

 

     [Address]

Consented to this __________ day
of _______________

[NAME OF BORROWER]

By __________________________]
Name:
Title:

 

 

--------------------------------------------------------------------------------

1

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

4

--------------------------------------------------------------------------------



 

 

EXHIBIT D - FORM OF DESIGNATION LETTER


[DATE]

 


 

To each of the Lenders

parties to the

Credit Agreement (as defined

below) and to Citicorp USA, Inc.,

as Agent for such Lenders

Ladies and Gentlemen:

                    Reference is made to the Five Year Credit Agreement dated as
of April 27, 2006, among Honeywell International Inc. (the “Company”), the
Lenders named therein, and Citicorp USA, Inc., as Agent for said Lenders (the
“Credit Agreement”). For convenience of reference, terms used herein and defined
in the Credit Agreement shall have the respective meanings ascribed to such
terms in the Credit Agreement.

                    Please be advised that the Company hereby designates its
undersigned Subsidiary, ____________ (“Designated Subsidiary”), as a “Designated
Subsidiary” under and for all purposes of the Credit Agreement.

                    The Designated Subsidiary, in consideration of each Lender’s
agreement to extend credit to it under and on the terms and conditions set forth
in the Credit Agreement, does hereby assume each of the obligations imposed upon
a “Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lenders as follows:

 

 

 

 

          1. The Designated Subsidiary is a corporation duly incorporated,
validly existing and in good standing under the laws of __________________ and
is duly qualified to transact business in all jurisdictions in which such
qualification is required.

 

 

 

 

          2. The execution, delivery and performance by the Designated
Subsidiary of this Designation Letter, the Credit Agreement, its Notes and the
consummation of the transactions contemplated thereby, are within the Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not and will not cause or constitute a violation of any
provision of law or regulation or any provision of the charter or by-laws of the
Designated Subsidiary or result in the breach of, or constitute a default or
require any consent under, or result in the creation of any lien, charge or
encumbrance upon any of the properties, revenues, or assets of the Designated
Subsidiary pursuant to, any indenture or other agreement or instrument to which
the Designated Subsidiary is a party or by which the Designated Subsidiary or
its property may be bound or affected.

 

 

 

 

          3. This Designation Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will have been duly executed and delivered, and this


--------------------------------------------------------------------------------



 

 

 

 

Designation Letter, the Credit Agreement and each of the Notes of the Designated
Subsidiary, when delivered, will constitute a legal, valid and binding
obligation of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their respective terms except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally.

 

 

 

 

          4. There is no action, suit, investigation, litigation or proceeding
including, without limitation, any Environmental Action, pending or to the
knowledge of the Designated Subsidiary Threatened affecting the Designated
Subsidiary before any court, governmental agency or arbitration that (i) is
reasonably likely to have a Material Adverse Effect, or (ii) purports to effect
the legality, validity or enforceability of this Designation Letter, the Credit
Agreement, any Note of the Designated Subsidiary or the consummation of the
transactions contemplated thereby.

 

 

 

 

          5. No authorizations, consents, approvals, licenses, filings or
registrations by or with any governmental authority or administrative body are
required in connection with the execution, delivery or performance by the
Designated Subsidiary of this Designation Letter, the Credit Agreement or the
Notes of the Designated Subsidiary except for such authorizations, consents,
approvals, licenses, filings or registrations as have heretofore been made,
obtained or effected and are in full force and effect.

 

 

 

 

          6. The Designated Subsidiary is not, and immediately after the
application by the Designated Subsidiary of the proceeds of each Advance will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.


 

 

 

 

 

Very truly yours,

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

     Title:

 

 

 

[THE DESIGNATED SUBSIDIARY]

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

     Name:

 

     Title:

2

--------------------------------------------------------------------------------



EXHIBIT E - FORM OF OPINION
OF THE GENERAL COUNSEL OR AN
ASSISTANT GENERAL COUNSEL OF THE COMPANY

__________ __, 2006

 

To each of the Lenders parties

to the Credit Agreement

(as defined below),

and to Citicorp USA, Inc.,

as Agent for said Lenders

Honeywell International Inc.

Ladies and Gentlemen:

                    This opinion is furnished to you pursuant to Section
3.01(e)(iv) of the Five Year Credit Agreement dated as of April 27, 2006, among
Honeywell International Inc. (the “Company”), the Lenders parties thereto, and
Citicorp USA, Inc., as Agent for said Lenders (the “Credit Agreement”). Terms
defined in the Credit Agreement are, unless otherwise defined herein, used
herein as therein defined.

                    I have acted as counsel for the Company in connection with
the preparation, execution and delivery of the Credit Agreement.

                    In that connection I have examined:

                    (1) The Credit Agreement.

 

 

 

          (2) The documents furnished by the Company pursuant to Article III of
the Credit Agreement, including the Certificate of Incorporation of the Company
and all amendments thereto (the “Charter”) and the By-laws of the Company and
all amendments thereto (the “By-laws”).

 


          (3) A certificate of the Secretary of State of the State of Delaware,
dated ____________, 2006, attesting to the continued corporate existence and
good standing of the Company in that State.

I have also examined the originals, or copies certified to my satisfaction, of
such corporate records of the Company (including resolutions adopted by the
Board of Directors of the Company), certificates of public officials and of
officers of the Company, and agreements, instruments and documents, as I have
deemed necessary as a basis for the opinions hereinafter expressed. As to
questions of fact material to such opinions, I have, when relevant facts were
not independently

--------------------------------------------------------------------------------



established by me, relied upon certificates of the Company or its officers or of
public officials. I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Initial Lenders and the Agent.

                    I am qualified to practice law in the State of New York, and
I do not purport to be expert in, or to express any opinion herein concerning,
any laws other than the laws of the State of New York, the General Corporation
Law of the State of Delaware and the Federal laws of the United States.

                    Based upon the foregoing and upon such investigation as I
have deemed necessary, I am of the following opinion:

 

 

 

          1. The Company (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) is duly
qualified as a foreign corporation in each other jurisdiction in which it owns
or leases property or in which the conduct of its business requires it to so
qualify or be licensed, except where the failure to be so qualified would not be
reasonably likely to have a Material Adverse Effect and (c) has all requisite
corporate power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

 

 

 

          2. The execution, delivery and performance by the Company of the
Credit Agreement and the Notes of the Company, and the consummation of the
transactions contemplated thereby, are within the Company’s corporate powers,
have been duly authorized by all necessary corporate action, and do not (i)
contravene the Charter or the By-laws or (ii) violate any law (including,
without limitation, the Securities Exchange Act of 1934 and the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970), rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or any material order, writ,
judgment, decree, determination or award or (iii) conflict with or result in the
breach of, or constitute a default under, any material indenture, loan or credit
agreement, lease, mortgage, security agreement, bond, note or any similar
document. The Credit Agreement and the Notes of the Company have been duly
executed and delivered on behalf of the Company.

 

 

 

          3. No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority, administrative agency or regulatory
body, or any third party is required for the due execution, delivery and
performance by the Company of the Credit Agreement or the Notes of the Company,
or for the consummation of the transactions contemplated thereby.

 

 

 

          4. The Credit Agreement is, and each Note of the Company when
delivered under the Credit Agreement will be, the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally or by the application
of general principles of equity (regardless of whether such

2

--------------------------------------------------------------------------------



 

 

 

enforceability is considered in a proceeding in equity or at law), and except
that I express no opinion as to (i) the subject matter jurisdiction of the
District Courts of the United States of America to adjudicate any controversy
relating to the Credit Agreement or the Notes of the Company or (ii) the effect
of the law of any jurisdiction (other than the State of New York) wherein any
Lender or Applicable Lending Office may be located or wherein enforcement of the
Credit Agreement or the Notes of the Company may be sought which limits rates of
interest which may be charged or collected by such Lender.

 

 

 

          5. There is no action, suit, investigation, litigation or proceeding
against the Company or any of its Subsidiaries before any court, governmental
agency or arbitrator now pending or, to the best of my knowledge, Threatened
that is reasonably likely to have a Material Adverse Effect (other than the
Disclosed Litigation) or that purports to affect the legality, validity or
enforceability of the Credit Agreement or any Note of the Company or the
consummation of the transactions contemplated thereby, and there has been no
adverse change in the status, or financial effect on the Company or any of its
Subsidiaries, of the Disclosed Litigation from that described on Schedule
3.01(b) of the Credit Agreement.

 

 

 

          6. The Company is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

                    In connection with the opinions expressed by me above in
paragraph 4, I wish to point out that (i) provisions of the Credit Agreement
that permit the Agent or any Lender to take action or make determinations may be
subject to a requirement that such action be taken or such determinations be
made on a reasonable basis and in good faith, (ii) that a party to whom an
advance is owed may, under certain circumstances, be called upon to prove the
outstanding amount of the Advances evidenced thereby, (iii) the rights of the
Agent and the Lenders provided for in Section 9.04(b) of the Credit Agreement
may be limited in certain circumstances and (iv) I express no opinion with
respect to the enforceability of any indemnity against loss in converting into a
specified currency the proceeds or amount of a court judgment in another
currency.

 

 

 

Very truly yours,

3

--------------------------------------------------------------------------------



EXHIBIT F - FORM OF OPINION OF COUNSEL
TO A DESIGNATED SUBSIDIARY

____________, 20__

 

To each of the Lenders parties

to the Credit Agreement

(as defined below),

and to Citicorp USA, Inc., as Agent

for said Lenders

Ladies and Gentlemen:

                    In my capacity as counsel to __________ (“Designated
Subsidiary”), I have reviewed that certain Five Year Credit Agreement dated as
of April 27, 2006, among Honeywell International Inc., the Lenders named
therein, and Citicorp USA, Inc., as Agent for such Lenders (the “Credit
Agreement”). In connection therewith, I have also examined the following
documents:

 

 

 

          (i) The Designation Letter (as defined in the Credit Agreement)
executed by the Designated Subsidiary.

 

 

 

          [such other documents as counsel may wish to refer to]

                    I have also reviewed such matters of law and examined the
original, certified, conformed or photographic copies of such other documents,
records, agreements and certificates as I have considered relevant hereto.

                    Except as expressly specified herein all terms used herein
and defined in the Credit Agreement shall have the respective meanings ascribed
to them in the Credit Agreement.

                    I am qualified to practice law in __________, and I do not
purport to be expert in, or to express any opinion herein concerning, any laws
other than the laws of __________.

                    Based upon the foregoing, I am of the opinion that:

 

 

 

          1. The Designated Subsidiary (a) is a corporation duly incorporated,
validly existing and in good standing under the laws of __________, (b) is duly
qualified in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed,
except where the failure to be so qualified would not be reasonably likely to
have a Material Adverse Effect and (c) has all requisite corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.


--------------------------------------------------------------------------------



 

 

 

          2. The execution, delivery and performance by the Designated
Subsidiary of its Designation Letter, the Credit Agreement and its Notes, and
the consummation of the transactions contemplated thereby, are within the
Designated Subsidiary’s corporate powers, have been duly authorized by all
necessary corporate action, and do not and will not cause or constitute a
violation of any provision of law or regulation or any material order, writ,
judgment, decree, determination or award or any provision of the charter or
by-laws or other constituent documents of the Designated Subsidiary or result in
the breach of, or constitute a default or require any consent under, or result
in the creation of any lien, charge or encumbrance upon any of the properties,
revenues, or assets of the Designated Subsidiary pursuant to, any material
indenture or other agreement or instrument to which the Designated Subsidiary is
a party or by which the Designated Subsidiary or its property may be bound or
affected. The Designation Letter and each Note of the Designated Subsidiary has
been duly executed and delivered on behalf of the Designated Subsidiary.

 

 

 

          3. The Credit Agreement and the Designation Letter of the Designated
Subsidiary are, and each Note of the Designated Subsidiary when delivered under
the Credit Agreement will be, the legal, valid and binding obligation of the
Designated Subsidiary enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally or by the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law), and except that I express no opinion as to (i) the subject
matter jurisdiction of the District Courts of the United States of America to
adjudicate any controversy relating to the Credit Agreement, the Designation
Letter of the Designated Subsidiary or the Notes of the Designated Subsidiary or
(ii) the effect of the law of any jurisdiction (other than the State of New
York) wherein any Lender or Applicable Lending Office may be located or wherein
enforcement of the Credit Agreement, the Designation Letter of the Designated
Subsidiary or the Notes of the Designated Subsidiary may be sought which limits
rates of interest which may be charged or collected by such Lender.

 

 

 

          4. There is no action, suit, investigation, litigation or proceeding
at law or in equity before any court, governmental agency or arbitration now
pending or, to the best of my knowledge and belief, Threatened against the
Designated Subsidiary that is reasonably likely to have a Material Adverse
Effect or that purports to affect the legality, validity or enforceability of
the Designation Letter of the Designated Subsidiary, the Credit Agreement or any
Note of the Designated Subsidiary or the consummation of the transactions
contemplated thereby.

 

 

 

          5. No authorizations, consents, approvals, licenses, filings or
registrations by or with any governmental authority or administrative body are
required for the due execution, delivery and performance by the Designated
Subsidiary of its Designation Letter, the Credit Agreement or the Notes of the
Designated Subsidiary except for such authorizations, consents, approvals,
licenses, filings or registrations as have heretofore been made, obtained or
affected and are in full force and effect.

2

--------------------------------------------------------------------------------



 

 

 

          6. The Designated Subsidiary is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

                    In connection with the opinions expressed by me above in
paragraph 3, I wish to point out that (i) provisions of the Credit Agreement
which permit the Agent or any Lender to take action or make determinations may
be subject to a requirement that such action be taken or such determinations be
made on a reasonable basis and in good faith, (ii) a party to whom an advance is
owed may, under certain circumstances, be called upon to prove the outstanding
amount of the Advances evidenced thereby, (iii) the rights of the Agent and the
Lenders provided for in Section 9.04(b) of the Credit Agreement may be limited
in certain circumstances and (iv) I express no opinion with respect to the
enforceability of any indemnity against loss in converting into a specified
currency the proceeds or amount of a court judgment in another currency.

 

 

 

Very truly yours,

3

--------------------------------------------------------------------------------



EXHIBIT G - FORM OF OPINION
OF SHEARMAN & STERLING LLP,
COUNSEL TO THE AGENT

[S&S LETTERHEAD]

 

 

 

__________ __, 2006

To the Initial Lenders party to the Credit
Agreement referred to below and to
Citicorp USA, Inc., as Agent

Honeywell International Inc.

Ladies and Gentlemen:

                    We have acted as counsel to Citicorp USA, Inc., as Agent
(the “Agent”), in connection with the Credit Agreement, dated as of April 27,
2006 (the “Credit Agreement”), among Honeywell International Inc., a Delaware
corporation (the “Borrower”), and each of you. Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined.

                    In that connection, we have reviewed originals or copies of
the following documents:

 

 

 

 

(a)

The Credit Agreement.

 

 

 

 

(b)

The Notes executed by the Borrower and delivered on the date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

                    We have also reviewed originals or copies of such other
agreements and documents as we have deemed necessary as a basis for the opinion
expressed below.

                    In our review of the Opinion Documents and other documents,
we have assumed:

 

 

 

 

(A)

The genuineness of all signatures.

 

 

 

 

(B)

The authenticity of the originals of the documents submitted to us.

 

 

 

 

(C)

The conformity to authentic originals of any documents submitted to us as
copies.


--------------------------------------------------------------------------------



 

 

 

 

(D)

As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 

 

 

 

(E)

That each of the Opinion Documents is the legal, valid and binding obligation of
each party thereto, other than the Borrower, enforceable against each such party
in accordance with its terms.

 

 

 

 

(F)

That:


 

 

 

          (1) The Borrower is an entity duly organized and validly existing
under the laws of the jurisdiction of its organization.

 

 

 

          (2) The Borrower has full power to execute, deliver and perform, and
has duly executed and delivered, the Opinion Documents.

 

 

 

          (3) The execution, delivery and performance by the Borrower of the
Opinion Documents have been duly authorized by all necessary action (corporate
or otherwise) and do not:


 

 

 

 

 

          (a) contravene its certificate or articles of incorporation, by-laws
or other organizational documents;

 

 

 

 

 

          (b) except with respect to Generally Applicable Law, violate any law,
rule or regulation applicable to it; or

 

 

 

 

 

          (c) result in any conflict with or breach of any agreement or document
binding on it.

 

 

 

 

          (4) Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Opinion
Document or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.

                    We have not independently established the validity of the
foregoing assumptions.

                    “Generally Applicable Law” means the federal law of the
United States of America, and the law of the State of New York (including the
rules or regulations promulgated thereunder or pursuant thereto), that a New
York lawyer exercising customary professional diligence would reasonably be
expected to recognize as being applicable to the Borrower, the Opinion Documents
or the transactions governed by the Opinion Documents. Without limiting the
generality of the foregoing definition of Generally Applicable Law, the term
“Generally Applicable Law” does not include any law, rule or regulation that is
applicable to the Borrower, the

2

--------------------------------------------------------------------------------



Opinion Documents or such transactions solely because such law, rule or
regulation is part of a regulatory regime applicable to any party to any of the
Opinion Documents or any of its affiliates due to the specific assets or
business of such party or such affiliate.

                    Based upon the foregoing and upon such other investigation
as we have deemed necessary and subject to the qualifications set forth below,
we are of the opinion that each Opinion Document is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

                    Our opinion expressed above is subject to the following
qualifications:

 

 

 

          (a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

 

 

 

          (b) Our opinion is subject to the effect of general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).

 

 

 

          (c) We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Opinion Documents to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.

 

 

 

          (d) We express no opinion with respect to the enforceability of any
indemnity against loss in converting into a specified currency the proceeds or
amount of a court judgment in another currency.

 

 

 

          (e) Our opinion is limited to Generally Applicable Law.

                    A copy of this opinion letter may be delivered by any of you
to any person that becomes a Lender in accordance with the provisions of the
Credit Agreement. Any such person may rely on the opinion expressed above as if
this opinion letter were addressed and delivered to such person on the date
hereof.

                    This opinion letter is rendered to you in connection with
the transactions contemplated by the Opinion Documents. This opinion letter may
not be relied upon by you or any person entitled to rely on this opinion
pursuant to the preceding paragraph for any other purpose without our prior
written consent.

                    This opinion letter speaks only as of the date hereof. We
expressly disclaim any responsibility to advise you of any development or
circumstance of any kind, including any change of law or fact, that may occur
after the date of this opinion letter that might affect the opinion expressed
herein.

 

 

 

Very truly yours,

3

--------------------------------------------------------------------------------



EXECUTION COPY

U.S. $2,300,000,000

FIVE YEAR CREDIT AGREEMENT

Dated as of April 27, 2006

Among

HONEYWELL INTERNATIONAL INC.,

as Borrower,

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

and

CITICORP USA, INC.,

as Administrative Agent

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agent

and

BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
DEUTSCHE BANK AG NEW YORK BRANCH
and
UBS SECURITIES LLC

as Documentation Agents

and

CITIGROUP GLOBAL MARKETS INC.
and
J.P.MORGAN SECURITIES INC.

as Joint Lead Arrangers and Co-Book Managers

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

Page

ARTICLE I

 

 

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

1

 

 

 

 

 

SECTION 1.02. Computation of Time Periods

 

19

 

 

 

 

 

SECTION 1.03. Accounting Terms

 

19

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

SECTION 2.01. The Revolving Credit Advances, Letters of Credit and Swing Line
Advances

 

19

 

 

 

 

 

SECTION 2.02. Making the Revolving Credit Advances and Swing Line Advances

 

21

 

 

 

 

 

SECTION 2.03. The Competitive Bid Advances

 

24

 

 

 

 

 

SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

28

 

 

 

 

 

SECTION 2.05. Fees

 

31

 

 

 

 

 

SECTION 2.06. Termination or Reduction of the Commitments

 

31

 

 

 

 

 

SECTION 2.07. Repayment of Advances

 

34

 

 

 

 

 

SECTION 2.08. Interest on Revolving Credit Advances and Swing Line Advances

 

35

 

 

 

 

 

SECTION 2.09. Interest Rate Determination

 

37

 

 

 

 

 

SECTION 2.10. Prepayments of Revolving Credit Advances and Swing Line Advances

 

38

 

 

 

 

 

SECTION 2.11. Increased Costs

 

40

 

 

 

 

 

SECTION 2.12. Illegality

 

41

 

 

 

 

 

SECTION 2.13. Payments and Computations

 

41

 

 

 

 

 

SECTION 2.14. Taxes

 

43

 

 

 

 

 

SECTION 2.15. Sharing of Payments, Etc.

 

45

 

 

 

 

 

SECTION 2.16. Use of Proceeds

 

46

 

i

--------------------------------------------------------------------------------




 

 

 

 

SECTION 2.17. Evidence of Debt

 

46

 

 

 

 

 

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments

 

46

 

 

 

 

 

SECTION 2.19. Extension of Termination Date

 

48

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

 

50

 

 

 

 

 

SECTION 3.02. Initial Advance to Each Designated Subsidiary

 

52

 

 

 

 

 

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing, Issuance, Commitment Increase and Extension Date

 

52

 

 

 

 

 

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing

 

53

 

 

 

 

 

SECTION 3.05. Determinations Under Section 3.01

 

54

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Company

 

54

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

57

 

 

 

 

 

SECTION 5.02. Negative Covenants

 

60

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

SECTION 6.01. Events of Default

 

62

 

 

 

 

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

 

66

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

 

SECTION 7.01. Unconditional Guarantee

 

66

 

 

 

 

 

SECTION 7.02. Guarantee Absolute

 

67

 

 

 

 

 

SECTION 7.03. Waivers

 

67

 

 

 

 

 

SECTION 7.04. Remedies

 

68

 

 

 

 

 

SECTION 7.05. No Stay

 

68

 

 

 

 

 

SECTION 7.06. Survival

 

68

 

ii

--------------------------------------------------------------------------------




 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

SECTION 8.01. Authorization and Action

 

69

 

 

 

 

 

SECTION 8.02. Agent’s Reliance, Etc.

 

69

 

 

 

 

 

SECTION 8.03. CUSA and Affiliates

 

69

 

 

 

 

 

SECTION 8.04. Lender Credit Decision

 

70

 

 

 

 

 

SECTION 8.05. Indemnification

 

70

 

 

 

 

 

SECTION 8.06. Successor Agent

 

71

 

 

 

 

 

SECTION 8.07. Sub-Agent

 

71

 

 

 

 

 

SECTION 8.08. Other Agents

 

72

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

SECTION 9.01. Amendments, Etc.

 

72

 

 

 

 

 

SECTION 9.02. Notices, Etc.

 

72

 

 

 

 

 

SECTION 9.03. No Waiver; Remedies

 

73

 

 

 

 

 

SECTION 9.04. Costs and Expenses

 

73

 

 

 

 

 

SECTION 9.05. Binding Effect

 

75

 

 

 

 

 

SECTION 9.06. Assignments and Participations

 

75

 

 

 

 

 

SECTION 9.07. Designated Subsidiaries

 

78

 

 

 

 

 

SECTION 9.08. Confidentiality

 

79

 

 

 

 

 

SECTION 9.09. Mitigation of Yield Protection

 

79

 

 

 

 

 

SECTION 9.10. Governing Law.

 

80

 

 

 

 

 

SECTION 9.11. Execution in Counterparts

 

80

 

 

 

 

 

SECTION 9.12. Jurisdiction, Etc.

 

80

 

 

 

 

 

SECTION 9.13. Substitution of Currency

 

81

 

 

 

 

 

SECTION 9.14. Final Agreement

 

81

 

 

 

 

 

SECTION 9.15. Judgment

 

81

 

iii

--------------------------------------------------------------------------------




 

 

 

 

SECTION 9.16. No Liability of the Issuing Banks

 

82

 

 

 

 

 

SECTION 9.17. Patriot Act Notice

 

82

 

 

 

 

 

SECTION 9.18. Waiver of Jury Trial

 

83

 

iv

--------------------------------------------------------------------------------



SCHEDULES

Schedule I - List of Applicable Lending Offices

Schedule II – Swing Line Commitments

Schedule III – Mandatory Cost

Schedule 2.01(b) - Existing Letters of Credit

Schedule 3.01(b) - Disclosed Litigation

EXHIBITS

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

 

 

 

Exhibit A-2

-

Form of Competitive Bid Note

 

 

 

Exhibit B-1

-

Form of Notice of Revolving Credit Borrowing

 

 

 

Exhibit B-2

-

Form of Notice of Competitive Bid Borrowing

 

 

 

Exhibit B-3

-

Form of Notice of Swing Line Borrowing

 

 

 

Exhibit C

-

Form of Assignment and Acceptance

 

 

 

Exhibit D

-

Form of Designation Letter

 

 

 

Exhibit E

 

Form of Opinion of the General Counsel or an Assistant General Counsel of the
Company

 

 

 

Exhibit F

-

Form of Opinion of Counsel to a Designated Subsidiary

 

 

 

Exhibit G

-

Form of Opinion of Shearman & Sterling LLP, Counsel to the Agent

v

--------------------------------------------------------------------------------